

Exhibit 10.4





AMENDED AND RESTATED FIRST LIEN BRIDGE CREDIT AGREEMENT


Dated as of March 29, 2019,
Relating to a certain First Lien Bridge Credit Agreement dated as of March 8,
2019,


Among


BERRY GLOBAL GROUP, INC.,


BERRY GLOBAL, INC.,
as Borrower,


THE LENDERS PARTY HERETO,


GOLDMAN SACHS BANK USA
as Administrative Agent
GOLDMAN SACHS BANK USA
and
WELLS FARGO SECURITIES, LLC
as Joint Lead Arrangers and Joint Bookrunners
____________________


JPMORGAN CHASE BANK, N.A.,
MORGAN STANLEY SENIOR FUNDING, INC.
and
RBC CAPITAL MARKETS1
as Joint Additional Arrangers and Joint Additional Bookrunners
____________________


BARCLAYS BANK PLC,
BMO CAPITAL MARKETS CORP.,
DEUTSCHE BANK SECURITIES INC.,
UBS SECURITIES LLC
and
U.S. BANCORP INVESTMENTS, INC.,
as Co-Arrangers







--------------------------------------------------------------------------------

1 RBC Capital Markets is the brand name for the capital markets activities of
Royal Bank of Canada and its affiliates.

--------------------------------------------------------------------------------

TABLE OF CONTENTS
Page
ARTICLE I


Definitions

SECTION 1.01.
Defined Terms

SECTION 1.02.
Terms Generally

SECTION 1.03.
Effectuation of Transactions

SECTION 1.04.
Senior Debt

SECTION 1.05.
Currency Equivalents Generally

SECTION 1.06.
Lending Office

SECTION 1.07.
Effect of this Agreement on the Original Credit Agreement and the Other Original
Loan Documents

ARTICLE II


The Credits

SECTION 2.01.
Commitments

SECTION 2.02.
Loans and Borrowings

SECTION 2.03.
Requests for Borrowings

SECTION 2.04.
[Reserved]

SECTION 2.05.
[Reserved]

SECTION 2.06.
Funding of Borrowings

SECTION 2.07.
Interest Elections

SECTION 2.08.
Termination of Term Loan Commitments

SECTION 2.09.
Repayment of Loans; Evidence of Debt

SECTION 2.10.
Repayment of Term Loans

SECTION 2.11.
Prepayment of Loans

SECTION 2.12.
Fees

SECTION 2.13.
Interest

SECTION 2.14.
Alternate Rate of Interest

SECTION 2.15.
Increased Costs

SECTION 2.16.
Break Funding Payments

SECTION 2.17.
Taxes

SECTION 2.18.
Payments Generally; Pro Rata Treatment; Sharing of Set-offs

SECTION 2.19.
Mitigation Obligations; Replacement of Lenders

SECTION 2.20.
Illegality

SECTION 2.21.
Exchange Notes

SECTION 2.22.
Change of Control

ARTICLE III


Representations and Warranties

SECTION 3.01.
Organization; Powers

SECTION 3.02.
Authorization

SECTION 3.03.
Enforceability

SECTION 3.04.
Governmental Approvals

SECTION 3.05.
Financial Statements

SECTION 3.06.
No Material Adverse Effect

SECTION 3.07.
Title to Properties; Possession Under Leases

SECTION 3.08.
Subsidiaries

SECTION 3.09.
Litigation; Compliance with Laws

SECTION 3.10.
Federal Reserve Regulations

SECTION 3.11.
Investment Company Act

SECTION 3.12.
Use of Proceeds

SECTION 3.13.
Tax Returns

SECTION 3.14.
No Material Misstatements

SECTION 3.15.
Employee Benefit Plans

SECTION 3.16.
Environmental Matters

SECTION 3.17.
Security Documents

SECTION 3.18.
Location of Real Property and Leased Premises

SECTION 3.19.
Solvency

SECTION 3.20.
Labor Matters

SECTION 3.21.
Insurance

SECTION 3.22.
No Default

SECTION 3.23.
Intellectual Property; Licenses, Etc

SECTION 3.24.
[Reserved]

SECTION 3.25.
Sanctioned Persons; Anti-Money Laundering; Etc

SECTION 3.26.
Acquisition Documents

--------------------------------------------------------------------------------

ARTICLE IV


Conditions Precedent

SECTION 4.01.
Conditions to Effectiveness of this Agreement on the Effective Date

SECTION 4.02.
Conditions Precedent to Closing Date of this Agreement

SECTION 4.03.
Certain Funds

SECTION 4.04.
Conditions to Effectiveness of this Agreement on the Amendment Effective Date

ARTICLE V


Affirmative Covenants

SECTION 5.01.
Existence; Businesses and Properties

SECTION 5.02.
Insurance

SECTION 5.03.
Taxes

SECTION 5.04.
Financial Statements, Reports, etc

SECTION 5.05.
Litigation and Other Notices

SECTION 5.06.
Compliance with Laws

SECTION 5.07.
Maintaining Records; Access to Properties and Inspections

SECTION 5.08.
Use of Proceeds

SECTION5.08A
 Proceeds Not Yet Applied in Accordance with Section 5.08

SECTION 5.09.
Compliance with Environmental Laws

SECTION 5.10.
Further Assurances; Additional Security

SECTION 5.11.
Certain Funds Covenants

SECTION 5.12.
Conditions Subsequent

SECTION 5.13.
Collateral and Guarantee Requirement

SECTION 5.14.
Cooperation

SECTION 5.15.
Securities Demand

ARTICLE VI


Negative Covenants

SECTION 6.01.
Indebtedness

SECTION 6.02.
Liens

SECTION 6.03.
Sale and Lease-Back Transactions

SECTION 6.04.
Investments, Loans and Advances

SECTION 6.05.
Mergers, Consolidations, Sales of Assets and Acquisitions

SECTION 6.06.
Dividends and Distributions

SECTION 6.07.
Transactions with Affiliates

SECTION 6.08.
Business of the Borrower and the Subsidiaries

SECTION 6.09.
Limitation on Modifications of Indebtedness; Modifications of Certificate of
Incorporation, By-Laws and Certain Other Agreements; etc

SECTION 6.10.
Fiscal Year; Accounting

SECTION 6.11.
Qualified CFC Holding Companies

SECTION 6.12.
Rating

ARTICLE VI A


Holdings Covenants
ARTICLE VII


Events of Default

SECTION 7.01.
Events of Default

SECTION 7.02.
Exclusion of Immaterial Subsidiaries

ARTICLE VIII


The Agents

SECTION 8.01.
Appointment

SECTION 8.02.
Delegation of Duties

SECTION 8.03.
Exculpatory Provisions

SECTION 8.04.
Reliance by Administrative Agent

SECTION 8.05.
Notice of Default

SECTION 8.06.
Non-Reliance on Agents and Other Lenders

SECTION 8.07.
Indemnification

SECTION 8.08.
Agent in Its Individual Capacity

SECTION 8.09.
Successor Administrative Agent

SECTION 8.10.
Agents and Arrangers

SECTION 8.11.
Certain ERISA Matters

--------------------------------------------------------------------------------

ARTICLE IX


Miscellaneous

SECTION 9.01.
Notices; Communications

SECTION 9.02.
Survival of Agreement

SECTION 9.03.
Binding Effect

SECTION 9.04.
Successors and Assigns

SECTION 9.05.
Expenses; Indemnity

SECTION 9.06.
Right of Set-off

SECTION 9.07.
Applicable Law

SECTION 9.08.
Waivers; Amendment

SECTION 9.09.
Interest Rate Limitation

SECTION 9.10.
Entire Agreement

SECTION 9.11.
WAIVER OF JURY TRIAL

SECTION 9.12.
Severability

SECTION 9.13.
Counterparts

SECTION 9.14.
Headings

SECTION 9.15.
Jurisdiction; Consent to Service of Process

SECTION 9.16.
Confidentiality

SECTION 9.17.
Platform; Borrower Materials

SECTION 9.18.
Release of Liens and Guarantees

SECTION 9.19.
PATRIOT Act Notice

SECTION 9.20.
Intercreditor Agreements and Collateral Agreement

SECTION 9.21.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions

ARTICLE X


Rollover Loan Provisions

SECTION 10.01.
Provisions Applicable to Rollover Loans




--------------------------------------------------------------------------------



Exhibits and Schedules

Exhibit A
Form of Assignment and Acceptance

Exhibit B
Form of Solvency Certificate

Exhibit C
Form of Borrowing Request

Exhibit D
[Reserved]

Exhibit E
Form of Collateral Agreement

Exhibit F
Form of First Lien Bridge Joinder to Senior Lender Intercreditor Agreement

Exhibit G
Form of First Lien Bridge Joinder to Second Priority Intercreditor Agreement

Exhibit H
Form of First Lien Bridge Joinder to Senior Fixed Collateral Intercreditor
Agreement

Exhibit I
Form of Description of Notes

Schedule 1.01(a)
Certain U.S.  Subsidiaries

Schedule 1.01(c)
Mortgaged Properties

Schedule 1.01(d)
Immaterial Subsidiaries

Schedule 1.01(i)
Unrestricted Subsidiaries

Schedule 2.01
Commitments

Schedule 3.01
Organization and Good Standing

Schedule 3.04
Governmental Approvals

Schedule 3.07(b)
Possession under Leases

Schedule 3.08(a)
Subsidiaries

Schedule 3.08(b)
Subscriptions

Schedule 3.13
Taxes

Schedule 3.16
Environmental Matters

Schedule 3.21
Insurance

Schedule 3.23
Intellectual Property

Schedule 5.13
Post-Closing Interest Deliveries

Schedule 6.01
Indebtedness

Schedule 6.02(a)
Liens

Schedule 6.04
Investments

Schedule 6.05
Mergers, Consolidations, Sales of Assets and Acquisitions

Schedule 6.07
Transactions with Affiliates

Schedule 9.01
Notice Information





[To the extent material and not included herewith, exhibits and schedules are
incorporated by reference to Exhibit 10.2 to Form 8-K filed on March 14, 2019 by
Berry Global Group, Inc., SEC File No. 001-35672.]

--------------------------------------------------------------------------------

This AMENDED AND RESTATED FIRST LIEN BRIDGE CREDIT AGREEMENT is entered into as
of March 29, 2019 (this “Agreement”), among BERRY GLOBAL GROUP, INC., a Delaware
corporation (“Holdings”), BERRY GLOBAL, INC., a Delaware corporation (“Berry” or
the “Borrower”), the LENDERS party hereto from time to time and GOLDMAN SACHS
BANK USA, as administrative agent and collateral agent (in such capacities, the
“Administrative Agent”) for the Lenders.
WHEREAS, Holdings, the Borrower, the lenders and agents named therein, and
Credit Suisse AG, Cayman Islands Branch, as administrative agent for such
lenders, are parties to that certain Second Amended and Restated Credit
Agreement dated as of April 3, 2007 (the “Original Agreement Date”) (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Existing Credit Agreement”);
WHEREAS, Holdings, the Borrower, the other borrowers party thereto from time to
time, the lenders party thereto from time to time, Bank of America, N.A., as
administrative agent, and the other parties thereto are parties to that certain
Revolving Credit Agreement dated as of May 18, 2006 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Existing ABL Agreement”);
WHEREAS, on the Closing Date, the Borrower shall acquire (the “Acquisition”),
indirectly through a newly incorporate special purpose vehicle, Berry Global
International Holdings Limited(“Acquisition SPV”), up to 100% of the outstanding
shares of RPC Group plc, a public limited company incorporated in England and
Wales with registration number 11832875 (the “Target”), which may be effected by
means of a Scheme (as defined herein) under which the Target Shares will be
transferred and the Borrower will, directly or indirectly, become the holder of
such transferred Target Shares) or pursuant to a public offer by, or made on
behalf of, the Borrower in accordance with the Takeover Code (as defined herein)
and the provisions of the Companies Act of 2006 for the Borrower to acquire,
directly or indirectly, all of the Target Shares by way of an Offer;
WHEREAS, in connection with the Acquisition, the Borrower desires to obtain (A)
(i) funding a term loan credit facility under the Term Loan Credit Agreement (as
defined herein) in an aggregate principal amount of £400,000,000 (the “Initial
Sterling Term Facility” and the loans thereunder “the “Initial Sterling Term
Loans”), (ii) funding a term loan credit facility under the Term Loan Credit
Agreement in an aggregate principal amount of €2,500,000,000 (the “Initial Euro
Term Facility” and the loans thereunder the “Initial Euro Term Loans”), (iii)
Bridge  Euro Term Loans hereunder in an aggregate principal amount of
€1,500,000,000, (iv) Bridge Sterling Term Loans hereunder in an aggregate
principal amount of £300,000,000 and (v) funding under a senior secured second
lien bridge credit facility in an aggregate principal amount of $1,275,000,000
(the “Second Lien Bridge Credit Facility), in each case, the proceeds of which
will be used to purchase the Target Shares, refinance existing debt of the
Target and pay fees and expenses related to the foregoing; and (B) in each case,
under the Term Loan Credit Agreement, (i) $1,545,000,000 in aggregate principal
amount of term loan commitments under a new term loan facility to backstop any
refinancing of the existing Term Q Loans (the “Backstop Term Q Facility”), (ii)
$493,000,000 in aggregate principal amount of term loan commitments under a new
term loan facility to backstop any refinancing of the existing Term R Loans (the
“Backstop Term R Facility”), (iii) $814,000,000 in aggregate principal amount of
term loan commitments under a new term loan facility to backstop any refinancing
of the existing Term T Loans (the “Backstop Term T Facility”), (iv) $700,000,000
in aggregate principal amount of term loan commitments under a new term loan
facility to backstop any refinancing of the existing Term S Loans (the “Backstop
Term S Facility”) and, together with cash on hand, pay any fees or expenses in
connection with the foregoing;
WHEREAS, Holdings, the Borrower, the lenders party thereto and the
Administrative Agent are party to a certain first lien bridge credit agreement
dated as of March 8, 2019 (as amended, restated, amended and restated,
supplemented or otherwise modified from to time prior to the date hereof, the
“Original Credit Agreement”);
WHEREAS, the parties to the Original Credit Agreement have agreed to amend and
restate the Original Credit Agreement in certain respects and to restate the
Original Credit Agreement as so amended as provided in this Agreement, effective
upon satisfaction that each of the conditions precedent set forth in this
Section 4.04 shall have been satisfied in accordance with its respective terms
or shall have been irrevocably waived by such Person.
NOW, THEREFORE, the Borrower, the Lenders and the other parties hereto hereby
agree, effective as of the Amendment Effective Date, the Original Credit
Agreement shall be amended and restated in its entirety, as follows:
ARTICLE I


Definitions
SECTION I.01. Defined Terms.  As used in this Agreement, the following terms
shall have the meanings specified below:
“ABL Assets” shall mean any Accounts and Inventory (as such terms are defined in
the Revolving Credit Agreement) of the Borrower or any Subsidiary.
“ABR” shall mean, for any day, a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Effective Rate plus 1/2 of 1%, (b) the rate of interest
in effect for such day as announced from time to time by Credit Suisse as its
“prime rate” at its principal office in New York, New York and notified to the
Borrower (the “Prime Rate”) and (c) the daily ICE LIBOR (as defined below)
(provided that, for the avoidance of doubt, the ICE LIBOR for any day shall be
based on the rate determined on such day at approximately 11:00 a.m., London
time) for a one month interest period plus 1%.  Any change in the ABR due to a
change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO
Rate for Dollar denominated Loans shall be effective from and including the
effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively.
“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.
“ABR Loan” shall mean any Term Loan bearing interest at a rate determined by
reference to the ABR in accordance with the provisions of Article II.
“Acquisition” shall have the meaning assigned to such term in the recitals
hereto.
“Acquisition Documents” shall mean (i) if the Acquisition is to be effected by
means of the Scheme, the Scheme Documents; or (ii) if the Acquisition is to be
effected by means of the Offer, the Offer Documents.
“Acquisition SPV” shall have the meaning assigned to such term in the recitals
hereto.
“Additional Mortgage” shall have the meaning assigned to such term in
Section 5.10(c).
“Adjusted LIBO Rate” shall mean, (i) with respect to any Eurocurrency Borrowing
for any Interest Period to the extent denominated in Dollars, an interest rate
per annum equal to (a) the LIBO Rate in effect for such Interest Period divided
by (b) one minus the Statutory Reserves applicable to such Eurocurrency
Borrowing, if any and (ii) with respect to any Eurocurrency Borrowing for any
Interest Period to the extent denominated in Sterling, an interest rate per
annum equal to (a) the LIBO Rate in effect for such Interest Period divided by
(b) one minus the Statutory Reserve applicable to such Eurocurrency Borrowing,
if any.
“Administrative Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.
“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.
“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.

--------------------------------------------------------------------------------

“Agents” shall mean the Administrative Agent and the Collateral Agent.
“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.
“Amendment Effective Date” shall mean the first date on which the conditions set
forth in Section 4.04 have been satisfied (or waived in accordance with the
terms herein).
“Applicable Bond Standard” shall mean, with respect to the terms of any Demand
Securities issued in connection with any Take-Out Financing or any Permanent
Securities, the New First Lien Notes and the New First Lien Notes Indenture and
the documentation entered into in connection with the issuance of the New First
Lien Notes on the issue date.
“Applicable Margin” shall mean for any day:
(a) with respect to the Bridge Euro Term Loans, 3.25% per annum ;
(b) with respect to the Bridge Sterling Term Loans, 4.00% per annum.
If the Bridge Term Loans are not paid in full within the three-month period
following the Closing Date, the Applicable Margin will increase by 0.50% per
annum at the end of such three-month period and shall increase by an additional
0.50% per annum at the end of each three-month period thereafter until the
Bridge Euro Term Facility Maturity Date or the Bridge Sterling Term Facility
Maturity Date, as applicable, but not in excess of the First Lien Bridge Euro
Total Cap or the First Lien Bridge Sterling Total Cap, as applicable.  On and
after the Bridge Euro Term Facility Maturity Date or Bridge Sterling Term
Facility Maturity Date, as applicable, the Applicable Margin shall mean the
First Lien Bridge Euro Total Cap or the First Lien Bridge Sterling Total Cap, as
applicable.
“Approved Fund” shall have the meaning assigned to such term in Section 9.04(b).
“Asset Sale” shall mean any loss, damage, destruction or condemnation of, or any
sale, transfer or other disposition (including any sale and leaseback of assets
and any mortgage or lease of real property) to any person of any asset or assets
of the Borrower or any Subsidiary, including any disposition of property to a
Delaware Divided LLC pursuant to a Delaware LLC Division.
“Assignee” shall have the meaning assigned to such term in Section 9.04(b)(i).
“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Assignee, and accepted by the Administrative Agent and the
Borrower (if required by such assignment and acceptance), in the form of
Exhibit A or such other form as shall be approved by the Administrative Agent.
“Backstop Term Q Facility” shall have the meaning assigned to such term in the
recitals hereto.
“Backstop Term R Facility” shall have the meaning assigned to such term in the
recitals hereto.
“Backstop Term S Facility” shall have the meaning assigned to such term in the
recitals hereto.
“Backstop Term T Facility” shall have the meaning assigned to such term in the
recitals hereto.
“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the IRS Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the IRS Code) the assets of any such “employee benefit plan” or “plan”.
“Berry” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.
“Berry Plastics” means Berry Plastics Opco, Inc., that certain wholly owned
subsidiary of Berry.
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.
“Board of Directors” shall mean as to any person, the board of directors or
other governing body of such person, or, if such person is owned or managed by a
single entity, the board of directors or other governing body of such person.
“Borrower” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.
“Borrower Materials” shall have the meaning assigned to such term in
Section 9.17.
“Borrowing” shall mean a group of Loans of a single Type and made on a single
date and, in the case of Eurocurrency Loans, as to which a single Interest
Period is in effect.
“Borrowing Minimum” shall mean, with respect to the Bridge Euro Term Loans,
€5.0 million and, with respect to the Bridge Sterling Term Loans, £5.0 million.
“Borrowing Multiple” shall mean, with respect to the Bridge Euro Term Loans,
€1.0 million and, with respect to the Bridge Sterling Term Loans, £1.0 million.
“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C.
“Bridge Euro Term Borrowing” shall mean a Borrowing comprised of Bridge Euro
Term  Loans.
“Bridge Sterling Term Borrowing” shall mean a Borrowing compromised of Bridge
Sterling Term Loans.

--------------------------------------------------------------------------------

“Bridge Term Borrowing” shall mean any Bridge Euro Term Borrowing or Bridge
Sterling Term Borrowing.
“Bridge Euro Term Facility” shall mean the Bridge Euro Term Loan Commitments and
the Bridge Euro Term Loans made hereunder.
“Bridge Sterling Term Facility” shall mean the Bridge Sterling Term Loan
Commitments and the Bridge Sterling Term Loans made hereunder.
“Bridge Euro Term Facility Maturity Date” shall mean the date that is the one
year anniversary of the Closing Date.
“Bridge Sterling Term Facility Maturity Date” shall mean the date that is the
one year anniversary of the Closing Date.
“Bridge Euro Term Lender” shall mean a Lender with a Bridge Euro Term  Loan
Commitment or an outstanding Bridge Euro Term Loan.
“Bridge Sterling Term Lender” shall mean a Lender with a Bridge Sterling Term 
Loan Commitment or an outstanding Bridge Sterling Term Loan.
“Bridge Euro Term Loan Commitment” shall mean with respect to each Lender, the
commitment of such Lender to make Bridge Euro Term Loans as set forth in
Section 2.01(a).  The initial amount of each Lender’s Bridge Euro Term Loan
Commitment is set forth on Schedule 2.01 as amended on the Amendment Effective
Date, or in the Assignment and Acceptance. The aggregate amount of the Bridge
Euro Term Loan Commitments on the Amendment Effective Date is €1,500,000,000.
“Bridge Sterling Term Loan Commitment” shall mean with respect to each Lender,
the commitment of such Lender to make Bridge Sterling Term Loans as set forth in
Section 2.01(b).  The initial amount of each Lender’s Bridge Sterling Term Loan
Commitment is set forth on Schedule 2.01 as amended on the Amendment Effective
Date, or in the Assignment and Acceptance. The aggregate amount of the Bridge
Sterling Term Loan Commitments on the Amendment Effective Date is £300,000,000.
“Bridge Term Facilities” shall mean the Bridge Euro Term Facility and the Bridge
Sterling Term Facility.
“Bridge Term Loans” shall mean the Bridge Euro Term Loans and the Bridge
Sterling Term Loans.
“Budget” shall have the meaning assigned to such term in Section 5.04(e).
“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or in London are authorized or required
by law to remain closed; provided, that when used in connection with a
Eurocurrency Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in deposits in the applicable currency in the
London interbank market.
“Capital Expenditures” shall mean, for any person in respect of any period, the
aggregate of all expenditures incurred by such person during such period that,
in accordance with GAAP, are or should be included in “additions to property,
plant or equipment” or similar items reflected in the statement of cash flows of
such person, provided, however, that Capital Expenditures for the Borrower and
the Subsidiaries shall not include:
(a) expenditures to the extent they are made with proceeds of the issuance of
Equity Interests of Holdings after the Effective Date or funds that would have
constituted any Net Proceeds under clause (a) of the definition of the term “Net
Proceeds” (but for the application of the first proviso to such clause (a)),
(b) expenditures with proceeds of insurance settlements, condemnation awards and
other settlements in respect of lost, destroyed, damaged or condemned assets,
equipment or other property to the extent such expenditures are made to replace
or repair such lost, destroyed, damaged or condemned assets, equipment or other
property or otherwise to acquire, maintain, develop, construct, improve, upgrade
or repair assets or properties useful in the business of the Borrower and the
Subsidiaries within 15 months of receipt of such proceeds (or, if not made
within such period of 15 months, are committed to be made during such period),
(c) interest capitalized during such period,
(d) expenditures that are accounted for as capital expenditures of such person
and that actually are paid for by a third party (excluding Holdings, the
Borrower or any Subsidiary thereof) and for which neither Holdings, the Borrower
nor any Subsidiary has provided or is required to provide or incur, directly or
indirectly, any consideration or obligation to such third party or any other
person (whether before, during or after such period),
(e) the book value of any asset owned by such person prior to or during such
period to the extent that such book value is included as a capital expenditure
during such period as a result of such person reusing or beginning to reuse such
asset during such period without a corresponding expenditure actually having
been made in such period; provided, that (i) any expenditure necessary in order
to permit such asset to be reused shall be included as a Capital Expenditure
during the period that such expenditure actually is made and (ii) such book
value shall have been included in Capital Expenditures when such asset was
originally acquired,
(f) the purchase price of equipment purchased during such period to the extent
the consideration therefor consists of any combination of (i) used or surplus
equipment traded in at the time of such purchase and (ii) the proceeds of a
concurrent sale of used or surplus equipment, in each case, in the ordinary
course of business,
(g) Investments in respect of a Permitted Business Acquisition,
(h) the Acquisition, or
(i) the purchase of property, plant or equipment made within 15 months of the
sale of any asset to the extent purchased with the proceeds of such sale (or, if
not made within such period of 15 months, to the extent committed to be made
during such period).
“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP and, for purposes hereof,
the amount of such obligations at any time shall be the capitalized amount
thereof at such time determined in accordance with GAAP.
“Cash Interest Expense” shall mean, with respect to the Borrower and the
Subsidiaries on a consolidated basis for any period, Interest Expense for such
period, less the sum of, without duplication, (a) pay in kind Interest Expense
or other noncash Interest Expense (including as a result of the effects of
purchase accounting), (b) to the extent included in Interest Expense, the
amortization of any financing fees paid by, or on behalf of, the Borrower or any
Subsidiary, including such fees paid in connection with the Transactions or upon
entering into a Permitted Receivables Financing, (c) the amortization of debt
discounts, if any, or fees in respect of Swap Agreements and (d) cash interest
income of Borrower and its Subsidiaries for such period; provided, that Cash
Interest Expense shall exclude any one time financing fees, including those paid
in connection with the Transactions, or upon entering into a Permitted
Receivables Financing or any amendment of this Agreement.
“Certain Funds Credit Extension” means any Bridge Term Borrowing made or to be
made during the Certain Funds Period.
“Certain Funds Default” means, in each case, an Event of Default arising under
sub-paragraph (i) to (vii) below but only to the extent that such Event of
Default relates to, or is made in relation to, Holdings, the Borrower, Berry
Plastics or Acquisition SPV (and not in respect of any member of the Target
Group or any subsidiary of Holdings (other than the Borrower, Berry Plastics or
Acquisition SPV) and excluding any procurement obligation on the part of
Holdings, the Borrower, Berry Plastics or Acquisition SPV in respect of any
member of the Target Group or any subsidiary of Holdings (other than the
Borrower, Berry Plastics or Acquisition SPV):



--------------------------------------------------------------------------------

(i)  Section 7.01(a) (but only to the extent arising from a Certain Funds
Representation);
(ii)  Section 7.01(b);
(iii)  Section 7.01(c) (but only with respect to a default in the payment of any
interest on any Loan or in the payment of any fee due to any Lender, Agent,
Joint Lead Arranger, Joint Additional Arranger or Co-Arranger under any Fee
Letter);
(iv)  Section 7.01(d) (but only with respect to Section 5.01(a) (solely as it
relates to the Borrower’s, Berry Plastics’ and Acquisition SPV’s existence,
Section 5.08(a), Section 5.11 (other than Sections 5.11(d), (e) or (h)), Section
6.01, Section 6.02, Section 6.04, Section 6.05, Section 6.06);
(v)  Section 7.01(g) (but only in respect of clauses (a)(i) and (a)(iii) of the
definition of Change in Control);
(vi)  Section 7.01(h) (but excluding, in relation to involuntary proceedings,
any Event of Default caused by a frivolous or vexatious (and, in either case,
lacking in merit) action, proceeding or petition in respect of which no order or
decree in respect of such involuntary proceeding shall have been entered);
(vii)  Section 7.01(i); or
(viii)  Section 7.01(l).
“Certain Funds Period” means the period beginning on the Effective Date and
ending on the earliest to occur of:
(a) where the Acquisition proceeds by way of a Scheme, the earliest of:  (i) the
tenth Business Day following the Effective Date if the Rule 2.7 Announcement has
not been made; (ii) the date on which the Scheme lapses or is withdrawn with the
consent of the Takeover Panel or by order of the Court (unless, on or prior to
that date, Acquisition SPV has notified the Joint Lead Arrangers that it intends
to launch an Offer and the Rule 2.7 Announcement for the Offer has been
released); (iii) the date on which the Target has become a direct or indirect
wholly owned subsidiary of Holdings and all of the consideration payable under
the Acquisition in respect of the shares of the Target or proposals made or to
be made under Rule 15 of the Takeover Code in connection with the Acquisition,
has in each case been paid in full, including in respect of (A) the acquisition
of any shares in the Target to be acquired after the Closing Date (including
pursuant to the Target’s amended articles of association), and (B) any proposal
made or to be made in connection with the Acquisition pursuant to Rule 15 of the
Takeover Code; and (iv) if the Scheme has not become effective prior to such
time, 11:59 p.m. (London time) on the Longstop Date (or such later date as may
be agreed by the Administrative Agent (acting on the instructions of all
Lenders)), or
(b) where the Acquisition is to be consummated pursuant to an Offer, the
earliest of:  (i) the tenth Business Day following the Effective Date if the
Rule 2.7 Announcement has not been made; (ii) the date on which the Offer
lapses, terminates or is withdrawn with the consent of the Takeover Panel or a
court order (unless, on or prior to that date, Acquisition SPV has notified the
Joint Lead Arrangers that it intends to launch a Scheme and the Rule 2.7
Announcement for the Scheme has been released); (iii) the date on which the
Target has become a direct or indirect wholly owned subsidiary of Holdings and
all of the consideration payable under the Offer in respect of the shares of the
Target or proposals made or to be made under Rule 15 of the Takeover Code in
connection with the Acquisition, has in each case been paid in full, including
in respect of (A) the acquisition of any shares in the Target to be acquired
after the Closing Date (including pursuant to a Squeeze-Out Procedure), and (B)
any proposal made or to be made in connection with the Acquisition pursuant to
Rule 15 of the Takeover Code; and (iv) if the Offer has not been declared wholly
unconditional prior to such time, 11:59 p.m. (London time) on the Longstop Date
(or such later date as may be agreed by the Administrative Agent (acting on the
instructions of all Lenders));
provided that a switch from a Scheme to an Offer or from an Offer to a Scheme
(or, for the avoidance of doubt, any amendments to the terms or conditions of a
Scheme or an Offer) shall not constitute a lapse, termination or withdrawal for
the purpose of this definition.
“Certain Funds Representations” means the representations and warranties
contained in Section 3.01(a), Section 3.01(c), Section 3.02(a), Section
3.02(b)(i) (but excluding the representation and warranty under Section
3.02(b)(i)(C)), except to the extent such representation and warranty relates to
a violation of any existing debt finance documents entered into by Holdings, the
Borrower, the Acquisition SPV or Berry Plastics, in each case on or before the
Effective Date), Section 3.02(b)(ii) (only to the extent such representation and
warranty relates to any existing debt finance documents entered into by
Holdings, the Borrower, Acquisition SPV or Berry Plastics, in each case on or
before the Effective Date, Section 3.03, Section 3.04, Section 3.10(b), Section
3.11, and Section 3.26 in each case with respect to Holdings, the Borrower,
Berry Plastics and Acquisition SPV only (and not in respect of any member of the
Target Group or Contributed Group or any other Restricted Subsidiary and
excluding any procurement obligation on the part of the Original Obligors in
respect of any member of the Target Group or any subsidiary of Holdings (other
than the Borrower, Berry Plastics or Acquisition SPV)).
A “Change in Control” shall be deemed to occur if:
(a) at any time, (i) Holdings shall fail to own, directly or indirectly,
beneficially and of record, 100% of the issued and outstanding Equity Interests
of the Borrower, (ii) a majority of the seats (other than vacant seats) on the
Board of Directors of Holdings shall at any time be occupied by persons who were
neither (A) nominated by the board of directors of Holdings or a member of the
Management Group, (B) appointed by directors so nominated nor (C) appointed by a
member of the Management Group or (iii) the Borrower shall fail to own, directly
or indirectly, beneficially and of record, 100% of the issued and outstanding
Equity Interests of Berry Plastics and/or  Acquisition SPV;
(b) [reserved]; or
(c) any person or “group” (within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act as in effect on the Effective Date)  shall have acquired beneficial
ownership of 35% or more on a fully diluted basis of the voting interest in
Holdings’ Equity Interests.
“Change of Control Offer” shall have the meaning assigned to such term in
Section 2.22(b).
“Change of Control Payment” shall have the meaning assigned to such term in
Section 2.22(a).
“Change of Control Payment Date” shall have the meaning assigned to such term in
Section 2.22(b)(iii).
“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Effective Date, (b) any change in law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Effective Date or (c) compliance by any Lender (or, for purposes of
Section 2.15(b), by any Lending Office of such Lender or by such Lender’s
holding company, if any) with any written request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the Effective Date.
“Charges” shall have the meaning assigned to such term in Section 9.09.
“Co-Arrangers” shall mean Barclays Bank PLC, BMO Capital Markets Corp., Deutsche
Bank Securities Inc., UBS Securities LLC and U.S. Bancorp Investment Inc., in
their capacities as co-arrangers.
“Closing Date” shall mean the first date on which the conditions set forth in
Section 4.02 have been satisfied (or waived in accordance with the terms
herein).

--------------------------------------------------------------------------------

“Collateral” shall mean all the “Collateral” as defined in any Security Document
and shall also include the Mortgaged Properties and all other property that is
subject to any Lien in favor of the Collateral Agent or any Subagent for the
benefit of the Lenders pursuant to any Security Documents.
“Collateral Agent” means the party acting as collateral agent for the Secured
Parties under the Security Documents.  On the Effective Date, the Collateral
Agent is the same person as the Administrative Agent.  Unless the context
otherwise requires, the term “Administrative Agent” as used herein shall, unless
the context otherwise requires, include the Collateral Agent, notwithstanding
various specific references to the Collateral Agent herein.
“Collateral Agreement” shall mean the First Lien Guarantee and Collateral
Agreement, dated as of the Effective Date, as amended, supplemented or otherwise
modified from time to time, in the form of Exhibit E, among Holdings, the
Borrower, each Subsidiary Loan Party and the Collateral Agent.
“Collateral and Guarantee Requirement” shall mean the requirement that:
(a) on the Effective Date, the Collateral Agent shall have received (i) from
Holdings, the Borrower and each Person that is a Subsidiary Loan Party pursuant
to clause (a) of the definition thereof, a counterpart of the Collateral
Agreement duly executed and delivered on behalf of such Person and (ii) an
Acknowledgment and Consent in the form attached to the Collateral Agreement,
executed and delivered by each issuer of Pledged Collateral (as defined in the
Collateral Agreement) on the Effective Date, if any, that is not a Loan Party;
(b) on or before the Effective Date, (i) the Collateral Agent shall have
received (A) a pledge of all the issued and outstanding Equity Interests of
(x) the Borrower and (y) each Person that is a Domestic Subsidiary on the
Effective Date (other than Subsidiaries listed on Schedule 1.01(a)) owned on the
Effective Date directly by or on behalf of the Borrower or any Subsidiary Loan
Party and (B) a pledge of 65% of the outstanding Equity Interests of (1) each
“first tier” Foreign Subsidiary directly owned by any Loan Party (except for NIM
Holdings Limited, Berry Plastics Asia Pte. Ltd., and Ociesse s.r.l., Berry
Plastics Acquisition Corporation II, and Berry Plastics Acquisition Corporation
XIV, LLC), and (2) each “first tier” Qualified CFC Holding Company directly
owned by any Loan Party and (ii) the Collateral Agent (or its bailee pursuant to
the Senior Fixed Collateral Intercreditor Agreement or the Senior Lender
Intercreditor Agreement) shall have received all certificates or other
instruments (if any) representing such Equity Interests, together with stock
powers or other instruments of transfer with respect thereto endorsed in blank;
(c) (i) all Indebtedness of the Borrower and each Subsidiary having, in the case
of each instance of Indebtedness, an aggregate principal amount in excess of
$5.0 million (other than (A) intercompany current liabilities incurred in the
ordinary course of business in connection with the cash management operations of
Holdings and its Subsidiaries or (B) to the extent that a pledge of such
promissory note or instrument would violate applicable law) that is owing to any
Loan Party shall be evidenced by a promissory note or an instrument and shall
have been pledged pursuant to the Collateral Agreement (or other applicable
Security Document as reasonably required by the Administrative Agent) (which
pledge, in the case of any intercompany note evidencing debt owed by a Foreign
Subsidiary to a Loan Party, shall be limited to 65% of the amount outstanding
thereunder), and (ii) the Collateral Agent (or its bailee pursuant to the Senior
Fixed Collateral Intercreditor Agreement or the Senior Lender Intercreditor
Agreement) shall have received all such promissory notes or instruments,
together with note powers or other instruments of transfer with respect thereto
endorsed in blank;
(d) in the case of any Person that becomes a Subsidiary Loan Party after the
Effective Date, the Collateral Agent shall have received a supplement to each of
the Collateral Agreement, the Second Priority Intercreditor Agreement, the
Senior Lender Intercreditor Agreement and the Senior Fixed Collateral
Intercreditor Agreement, in the form specified therein, duly executed and
delivered on behalf of such Subsidiary Loan Party;
(e) in the case of any person that becomes a “first tier” Foreign Subsidiary
directly owned by the Borrower or a Subsidiary Loan Party after the Effective
Date, the Collateral Agent shall have received, as promptly as practicable
following a request by the Collateral Agent, a Foreign Pledge Agreement, duly
executed and delivered on behalf of such Foreign Subsidiary and the direct
parent company of such Foreign Subsidiary;
(f) after the Effective Date, (i) all the outstanding Equity Interests of
(A) any Person that becomes a Subsidiary Loan Party after the Effective Date and
(B) subject to Section 5.10(g), all the Equity Interests that are acquired by a
Loan Party after the Effective Date (including, without limitation, the Equity
Interests of any Special Purpose Receivables Subsidiary established after the
Effective Date), shall have been pledged pursuant to the Collateral Agreement;
provided that in no event shall more than 65% of the issued and outstanding
Equity Interests of any “first tier” Foreign Subsidiary or any “first tier”
Qualified CFC Holding Company directly owned by such Loan Party be pledged to
secure Obligations, and in no event shall any of the issued and outstanding
Equity Interests of any Foreign Subsidiary that is not a “first tier” Foreign
Subsidiary of a Loan Party or any Qualified CFC Holding Company that is not a
“first tier” Subsidiary of a Loan Party be pledged to secure Obligations, and
(ii) the Collateral Agent (or its bailee pursuant to the Senior Fixed Collateral
Intercreditor Agreement or the Senior Lender Intercreditor Agreement) shall have
received all certificates or other instruments (if any) representing such Equity
Interests, together with stock powers or other instruments of transfer with
respect thereto endorsed in blank;
(g) except as otherwise contemplated by any Security Document, all documents and
instruments, including Uniform Commercial Code financing statements, required by
law or reasonably requested by the Collateral Agent to be filed, registered or
recorded to create the Liens intended to be created by the Security Documents
(in each case, including any supplements thereto) and perfect such Liens to the
extent required by, and with the priority required by, the Security Documents,
shall have been filed, registered or recorded or delivered to the Collateral
Agent for filing, registration or the recording concurrently with, or promptly
following, the execution and delivery of each such Security Document;
(h) within 90 days (or such longer period as the Administrative Agent may
determine) after the Closing Date, the Collateral Agent shall have received
(i) counterparts of each Mortgage to be entered into with respect to each
Mortgaged Property set forth on Schedule 1.01(c) duly executed and delivered by
the record owner of such Mortgaged Property and suitable for recording or filing
and (ii) such other documents including, but not limited to, any consents,
agreements and confirmations of third parties, as the Collateral Agent may
reasonably request with respect to any such Mortgage or Mortgaged Property;
(i) within 90 days (or such longer period as the Administrative Agent may
determine) after the Closing Date, the Collateral Agent shall have received,
except as otherwise set forth in clause (l) below, a policy or policies or
marked-up unconditional binder of title insurance or foreign equivalent thereof,
as applicable, paid for by the Borrower, issued by a nationally recognized title
insurance company insuring the Lien of each Mortgage to be entered into on or
after the Closing Date as a valid first Lien on the Mortgaged Property described
therein, free of any other Liens except as permitted by Section 6.02 and Liens
arising by operation of law, together with such customary endorsements
(including zoning endorsements where reasonably appropriate and available),
coinsurance and reinsurance as the Collateral Agent may reasonably request, and
with respect to any such property located in a state in which a zoning
endorsement is not available, a zoning compliance letter from the applicable
municipality in a form reasonably acceptable to the Collateral Agent;
(j) at or prior to delivery of any Mortgages, evidence of the insurance required
by the terms of the Mortgages;
(k) except as otherwise contemplated by any Security Document, each Loan Party
shall have obtained all consents and approvals required to be obtained by it in
connection with (i) the execution and delivery of all Security Documents (or
supplements thereto) to which it is a party and the granting by it of the Liens
thereunder and (ii) the performance of its obligations thereunder; and
(l) after the Closing Date, the Administrative Agent shall have received
(i) such other Security Documents as may be required to be delivered pursuant to
Section 5.10, and (ii) upon reasonable request by the Administrative Agent,
evidence of compliance with any other requirements of Section 5.10.
“Commitments” shall mean, with respect to any Lender, such Lender’s Bridge Euro
Term Loan Commitment and Bridge Sterling Term Loan Commitment.
“Companies Act of 2006” shall mean the Companies Act of 2006 of the United
Kingdom (as amended).

--------------------------------------------------------------------------------

“Conduit Lender” shall mean any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided, that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender; provided,
further, that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to Section 2.15, 2.16, 2.17 or 9.05 than the designating Lender
would have been entitled to receive in respect of the extensions of credit made
by such Conduit Lender or (b) be deemed to have any Commitment.
“Consolidated Debt” at any date shall mean the sum of (without duplication) all
Indebtedness consisting of Capital Lease Obligations, Indebtedness for borrowed
money (other than letters of credit to the extent undrawn but including all
bankers’ acceptances issued under the Revolving Credit Agreement), Disqualified
Stock and Indebtedness in respect of the deferred purchase price of property or
services of the Borrower and its Subsidiaries determined on a consolidated basis
on such date in accordance with GAAP.
“Consolidated Net Income” shall mean, with respect to any person for any period,
the aggregate of the Net Income of such person and its subsidiaries for such
period, on a consolidated basis; provided, however, that, without duplication,
(i)  any net after-tax extraordinary, nonrecurring or unusual gains or losses or
income or expense or charge (less all fees and expenses relating thereto)
including, without limitation, any severance, relocation or other restructuring
expenses, any expenses relating to any reconstruction, recommissioning or
reconfiguration of fixed assets for alternative uses and fees, expenses or
charges relating to new product lines, plant shutdown costs, acquisition
integration costs, and fees, expenses or charges related to any offering of
Equity Interests of Holdings, any Investment, acquisition or Indebtedness
permitted to be incurred hereunder (in each case, whether or not successful),
including any such fees, expenses, charges or change in control payments related
to the Transactions (including any transition-related expenses incurred before,
on or after the Closing Date), in each case, shall be excluded,
(ii)  any net after-tax income or loss from discontinued operations and any net
after-tax gain or loss from disposed, abandoned, transferred, closed or
discontinued operations shall be excluded,
(iii)  any net after-tax gain or loss (less all fees and expenses or charges
relating thereto) attributable to business dispositions or asset dispositions
other than in the ordinary course of business (as determined in good faith by
the Board of Directors of the Borrower) shall be excluded,
(iv)  any net after-tax income or loss (less all fees and expenses or charges
relating thereto) attributable to the early extinguishment of indebtedness shall
be excluded,
(v)  (A) the Net Income for such period of any person that is not a subsidiary
of such person, or is an Unrestricted Subsidiary, or that is accounted for by
the equity method of accounting, shall be included only to the extent of the
amount of dividends or distributions or other payments paid in cash (or to the
extent converted into cash) to the referent person or a subsidiary thereof in
respect of such period and (B) the Net Income for such period shall include any
ordinary course dividend distribution or other payment in cash received from any
person in excess of the amounts included in clause (A),
(vi)  Consolidated Net Income for such period shall not include the cumulative
effect of a change in accounting principles during such period,
(vii)  any increase in amortization or depreciation or any one-time non-cash
charges resulting from purchase accounting (or similar accounting, in the case
of the Transactions) in connection with the Transactions or any acquisition that
is consummated after the Original Agreement Date shall be excluded,
(viii)  any non-cash impairment charges or asset write-off resulting from the
application of GAAP, and the amortization of intangibles arising pursuant to
GAAP, shall be excluded,
(ix)  any non-cash expenses realized or resulting from stock option plans,
employee benefit plans or post-employment benefit plans, grants of stock
appreciation or similar rights, stock options, restricted stock grants or other
rights to officers, directors and employees of such person or any of its
subsidiaries shall be excluded,
(x)  accruals and reserves that are established within twelve months after the
Original Agreement Date and that are so required to be established in accordance
with GAAP shall be excluded,
(xi)   non-cash gains, losses, income and expenses resulting from fair value
accounting required by Statement of Financial Accounting Standards No. 133 shall
be excluded, and
(xii)  non-cash charges for deferred tax asset valuation allowances shall be
excluded.
“Consolidated Total Assets” shall mean, as of any date, the total assets of the
Borrower and the consolidated Subsidiaries, determined in accordance with GAAP,
as set forth on the consolidated balance sheet of the Borrower as of such date.
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.
“Cooperation Information” shall have the meaning assigned to such term in
Section 5.14(a).
“Court” shall mean the High Court of Justice of England and Wales.
“Court Meeting” shall mean, if the Acquisition proceeds by way of a Scheme, the
meeting(s) of the holders of the Target Shares or any adjournment thereof to be
convened by an order of the Court and, if thought fit, approve the Scheme (with
or without amendment), together with any meeting held as a result of an
adjournment or reconvention by the Court thereof.
“Court Orders” shall mean, if the Acquisition proceeds by way of a Scheme, the
order(s) of the Court sanctioning the Scheme.
“Cumulative Credit” shall mean, at any date, an amount, not less than zero in
the aggregate, determined on a cumulative basis equal to, without duplication:
(a) $100.0 million, plus:
(b) the Cumulative Retained Excess Cash Flow Amount at such time, plus
(c) the aggregate amount of proceeds received after the Original Agreement Date
and prior to such time that would have constituted Net Proceeds pursuant to
clause (a) of the definition thereof except for the operation of clause (A), (B)
or (C) of the second proviso thereof (the “Below Threshold Asset Sale
Proceeds”), plus

--------------------------------------------------------------------------------

(d) the cumulative amount of proceeds (including cash and the fair market value
of property other than cash) from the sale of Equity Interests of Holdings or
any Parent Entity after the Original Agreement Date and on or prior to such time
(including upon exercise of warrants or options) which proceeds have been
contributed as common equity to the capital of the Borrower and common Equity
Interests of the Borrower issued upon conversion of Indebtedness of the Borrower
or any Subsidiary owed to a person other than the Borrower or a Subsidiary not
previously applied for a purpose other than use in the Cumulative Credit, plus
(e) 100% of the aggregate amount of contributions to the common capital of the
Borrower received in cash (and the fair market value of property other than
cash) after the Original Agreement Date (subject to the same exclusions as are
applicable to clause (d) above), plus
(f) the principal amount of any Indebtedness (including the liquidation
preference or maximum fixed repurchase price, as the case may be, of any
Disqualified Stock) of Borrower or any Subsidiary thereof issued after the
Original Agreement Date (other than Indebtedness issued to a Subsidiary), which
has been converted into or exchanged for Equity Interests (other than
Disqualified Stock) in Holdings or any Parent Entity, plus
(g) 100% of the aggregate amount received by Borrower or any Subsidiary in cash
(and the fair market value of property other than cash received by Borrower or
any Subsidiary) after the Original Agreement Date from:
(A) the sale (other than to Borrower or any Subsidiary) of the Equity Interests
of an Unrestricted Subsidiary, or
(B) any dividend or other distribution by an Unrestricted Subsidiary, plus
(h) in the event any Unrestricted Subsidiary has been redesignated as a
Subsidiary or has been merged, consolidated or amalgamated with or into, or
transfers or conveys its assets to, or is liquidated into, Holdings, Borrower or
any Subsidiary, the fair market value of the Investments of Holdings, Borrower
or any Subsidiary in such Unrestricted Subsidiary at the time of such Subsidiary
Redesignation, combination or transfer (or of the assets transferred or
conveyed, as applicable), plus
(i) an amount equal to any returns (including dividends, interest,
distributions, returns of principal, profits on sale, repayments, income and
similar amounts) actually received by the Borrower or any Subsidiary in respect
of any Investments made pursuant to Section 6.04(j) (or the corresponding
provision of the senior secured bank credit facility then applicable to such
entity) after the Original Agreement Date, minus
(j) any amounts thereof used to make Investments pursuant to Section 6.04(b)(y)
(or the corresponding provision of the senior secured bank credit facility then
applicable to such entity) after the Original Agreement Date prior to such time,
minus
(k) any amounts thereof used to make Investments pursuant to Section 6.04(j)(ii)
(or the corresponding provision of the senior secured bank credit facility then
applicable to such entity) after the Original Agreement Date prior to such time,
minus
(l) the cumulative amount of dividends paid and distributions made pursuant to
Section 6.06(e) (or the corresponding provision of the senior secured bank
credit facility then applicable to such entity) after the Original Agreement
Date prior to such time, minus
(m) payments or distributions in respect of Junior Financings pursuant to
Section 6.09(b)(i) (or the corresponding provision of the senior secured bank
credit facility then applicable to such entity) (other than payments made with
proceeds from the issuance of Equity Interests that were excluded from the
calculation of the Cumulative Credit pursuant to clause (d) above) after the
Original Agreement Date;
provided, however, for purposes of Section 6.06(e), the calculation of the
Cumulative Credit shall not include any Below Threshold Asset Sale Proceeds
except to the extent they are used as contemplated in clauses (j) and (k) above.
“Cumulative Retained Excess Cash Flow Amount” shall have the meaning set forth
in the Term Loan Credit Agreement (as of the Effective Date).
“Current Assets” shall mean, with respect to the Borrower and the Subsidiaries
on a consolidated basis at any date of determination, the sum of (a) all assets
(other than cash and Permitted Investments or other cash equivalents) that
would, in accordance with GAAP, be classified on a consolidated balance sheet of
the Borrower and the Subsidiaries as current assets at such date of
determination, other than amounts related to current or deferred Taxes based on
income or profits, and (b) in the event that a Permitted Receivables Financing
is accounted for off balance sheet, (x) gross accounts receivable comprising
part of the Receivables Assets subject to such Permitted Receivables Financing
less (y) collections against the amounts sold pursuant to clause (x).
“Current Liabilities” shall mean, with respect to the Borrower and the
Subsidiaries on a consolidated basis at any date of determination, all
liabilities that would, in accordance with GAAP, be classified on a consolidated
balance sheet of the Borrower and the Subsidiaries as current liabilities at
such date of determination, other than (a) the current portion of any
Indebtedness, (b) accruals of Interest Expense (excluding Interest Expense that
is due and unpaid), (c) accruals for current or deferred Taxes based on income
or profits, (d) accruals, if any, of transaction costs resulting from the
Transactions, (e) accruals of any costs or expenses related to (i) severance or
termination of employees prior to the Original Agreement Date or (ii) bonuses,
pension and other post-retirement benefit obligations, and (f) accruals for
add-backs to EBITDA included in clauses (a)(iv) through (a)(vi) of the
definition of such term.
“Debt Service” shall mean, with respect to the Borrower and the Subsidiaries on
a consolidated basis for any period, Cash Interest Expense for such period plus
scheduled principal amortization of Consolidated Debt for such period.
“Default” shall mean any event or condition that upon notice, lapse of time or
both would constitute an Event of Default.
“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.
“Delaware Divided LLC” means any Delaware LLC which has been formed upon the
consummation of a Delaware LLC Division.
“Delaware LLC” means any limited liability company organized or formed under the
laws of the State of Delaware.
“Delaware LLC Division” means the statutory division of any Delaware LLC into
two or more Delaware LLCs pursuant to Section 18-217 of the Delaware Limited
Liability Company Act.
“Demand Failure” has the meaning set forth in Section 5.15(f).
“Description of Notes” means a “Description of Notes” in respect of the Exchange
Notes as set forth on the form of Exhibit I.
“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the Borrower or one of its Subsidiaries in connection
with an Asset Sale that is so designated as Designated Non-Cash Consideration
pursuant to a certificate of a Responsible Officer, setting forth the basis of
such valuation, less the amount of cash equivalents received in connection with
a subsequent sale of such Designated Non-Cash Consideration.
“Disqualified Stock” shall mean, with respect to any person, any Equity
Interests of such person that, by its terms (or by the terms of any security or
other Equity Interests into which it is convertible or for which it is
redeemable or exchangeable), or upon the happening of any event or condition
(a) matures or is mandatorily redeemable (other than solely for Qualified Equity
Interests), pursuant to a sinking fund obligation or otherwise (except as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Loans and all other Obligations
that are accrued and payable and the termination of the Commitments), (b) is
redeemable at the option of the holder thereof (other than solely for Qualified
Equity Interests), in whole or in part, (c) provides for the scheduled payments
of dividends in cash, or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Stock, in each case, prior to the date that is ninety-one (91) days after the
latest Term Facility Maturity Date; provided, however, that only the portion of
the Equity Interests that so mature or are mandatorily redeemable, are so
convertible or exchangeable or are so redeemable at the option of the holder
thereof prior to such date shall be deemed to be Disqualified Stock;
provided further, however, that if such Equity Interests are issued to any
employee or to any plan for the benefit of employees of the Borrower or the
Subsidiaries or by any such plan to such employees, such Equity Interests shall
not constitute Disqualified Stock solely because they may be required to be
repurchased by the Borrower in order to satisfy applicable statutory or
regulatory obligations or as a result of such employee’s termination, death or
disability.

--------------------------------------------------------------------------------

“Dollars” or “$” shall mean the lawful currency of the United States of America.
“Dollar Equivalent” means, for any amount, at the time of determination thereof,
(a) if such amount is expressed in Dollars, such amount, (b) if such amount is
expressed in Euros, the equivalent of such amount in Dollars determined by using
the rate of exchange for the purchase of Dollars with Euros last provided
(either by publication or otherwise provided to the Administrative Agent) by the
applicable Thomson Reuters Corp. (“Reuters”) source on the Business Day (New
York City time) immediately preceding the date of determination or if such
service ceases to be available or ceases to provide a rate of exchange for the
purchase of dollars with Euros, as provided by such other publicly available
information service which provides that rate of exchange at such time in place
of Reuters chosen by the Administrative Agent in its sole discretion (or if such
service ceases to be available or ceases to provide such rate of exchange, the
equivalent of such amount in Dollars as determined by the Administrative Agent
using any method of determination it deems appropriate in its reasonable
discretion), (c) if such amount is expressed in Sterling, the equivalent of such
amount in Dollars determined by using the rate of exchange for the purchase of
Dollars with Sterling last provided (either by publication or otherwise provided
to the Administrative Agent) by the applicable Reuters source on the Business
Day (New York City time) immediately preceding the date of determination or if
such service ceases to be available or ceases to provide a rate of exchange for
the purchase of Dollars with Sterling, as provided by such other publicly
available information service which provides that rate of exchange at such time
in place of Reuters chosen by the Administrative Agent in its sole discretion
(or if such service ceases to be available or ceases to provide such rate of
exchange, the equivalent of such amount in Dollars as determined by the
Administrative Agent using any method of determination it deems appropriate in
its reasonable discretion) and (d) if such amount is denominated in any other
currency, the equivalent of such amount in Dollars as determined by the
Administrative Agent using any method of determination it deems appropriate in
its reasonable discretion.
“Domestic Subsidiary” shall mean any Subsidiary that is not a Foreign
Subsidiary, a Qualified CFC Holding Company or a subsidiary listed on
Schedule 1.01(a).
“EBITDA” shall mean, with respect to the Borrower and the Subsidiaries on a
consolidated basis for any period, the Consolidated Net Income of the Borrower
and the Subsidiaries for such period plus (a) the sum of (in each case without
duplication and to the extent the respective amounts described in subclauses (i)
through (vii) of this clause (a) reduced such Consolidated Net Income (and were
not excluded therefrom) for the respective period for which EBITDA is being
determined):
(i)  provision for Taxes based on income, profits or capital of the Borrower and
the Subsidiaries for such period, including, without limitation, state,
franchise and similar taxes,
(ii)  Interest Expense of the Borrower and the Subsidiaries for such period (net
of interest income of the Borrower and its Subsidiaries for such period),
(iii)  depreciation and amortization expenses of the Borrower and the
Subsidiaries for such period,
(iv)  business optimization expenses and other restructuring charges (which, for
the avoidance of doubt, shall include, without limitation, the effect of
inventory optimization programs, plant closure, retention, severance, systems
establishment costs and excess pension charges); provided, that with respect to
each business optimization expense or other restructuring charge, the Borrower
shall have delivered to the Administrative Agent an officers’ certificate
specifying and quantifying such expense or charge,
(v)  any other non-cash charges; provided, that, for purposes of this
subclause (v) of this clause (a), any non-cash charges or losses shall be
treated as cash charges or losses in any subsequent period during which cash
disbursements attributable thereto are made,
(vi)  [reserved], and
(vii)  non-operating expenses;
minus (b) the sum of (without duplication and to the extent the amounts
described in this clause (b) increased such Consolidated Net Income for the
respective period for which EBITDA is being determined) non-cash items
increasing Consolidated Net Income of the Borrower and the Subsidiaries for such
period (but excluding any such items (A) in respect of which cash was received
in a prior period or will be received in a future period or (B) which represent
the reversal of any accrual of, or cash reserve for, anticipated cash charges in
any prior period).
For purposes of determining EBITDA under this Agreement for any quarter ending
prior to the first full quarter ending after the Closing Date, EBITDA for such
fiscal quarter shall be calculated on a Pro Forma Basis giving effect to the
Acquisition and the other Transactions occurring on the Closing Date.
“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.
“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” shall mean the first date on which the conditions set forth in
Section 4.01 have been satisfied (or waived in accordance with the terms herein)
which occurred on March 8, 2019.
“EMU” shall mean the economic and monetary union as contemplated in the Treaty
on European Union.
“Engagement Letter” shall mean that certain Engagement Letter dated March 8,
2019, as amended and restated on the Amendment Effective Date by and among the
Borrower, Wells Fargo Securities, LLC, Goldman Sachs & Co. LLC, J.P. Morgan
Securities LLC. Morgan Stanley Bank. N.A., RBC Capital Markets, LLC, Barclays
Capital Inc., BMO Capital Markets Corp., Deutsche Bank Securities, Inc. UBS
Securities LLC and U.S. Bancorp Investments, Inc.
“environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna, the workplace or
as otherwise defined in any Environmental Law.
“Environmental Laws” shall mean all applicable laws (including common law),
rules, regulations, codes, ordinances, orders, decrees or judgments, promulgated
or entered into by any Governmental Authority, relating in any way to the
environment, preservation or reclamation of natural resources, the generation,
management, Release or threatened Release of, or exposure to, any Hazardous
Material or to occupational health and safety matters (to the extent relating to
the environment or Hazardous Materials).

--------------------------------------------------------------------------------

“Equity Interests” of any person shall mean any and all shares, interests,
rights to purchase or otherwise acquire, warrants, options, participations or
other equivalents of or interests in (however designated) equity or ownership of
such person, including any preferred stock, any limited or general partnership
interest and any limited liability company membership interest, and any
securities or other rights or interests convertible into or exchangeable for any
of the foregoing.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time and any final regulations promulgated and
the rulings issued thereunder.
“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with Holdings, the Borrower or a Subsidiary, is treated as a
single employer under Section 414(b) or (c) of the IRS Code, or, solely for
purposes of Section 302 of ERISA and Section 412 of the IRS Code, is treated as
a single employer under Section 414 of the IRS Code.
“ERISA Event” shall mean (a) any Reportable Event or the requirements of
Section 4043(b) of ERISA apply with respect to a Plan; (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the IRS Code or Section 302 of ERISA), whether or not waived;
(c) the filing pursuant to Section 412(d) of the IRS Code or Section 303(d) of
ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan, the failure to make by its due date a required installment
under Section 412(m) of the IRS Code with respect to any Plan or the failure to
make any required contribution to a Multiemployer Plan; (d) the incurrence by
Holdings, the Borrower, a Subsidiary or any ERISA Affiliate of any liability
under Title IV of ERISA with respect to the termination of any Plan or
Multiemployer Plan; (e) the receipt by Holdings, the Borrower, a Subsidiary or
any ERISA Affiliate from the PBGC or a plan administrator of any notice relating
to an intention to terminate any Plan or to appoint a trustee to administer any
Plan under Section 4042 of ERISA; (f) the incurrence by Holdings, the Borrower,
a Subsidiary or any ERISA Affiliate of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; (g) the
receipt by Holdings, the Borrower, a Subsidiary or any ERISA Affiliate of any
notice, or the receipt by any Multiemployer Plan from Holdings, the Borrower, a
Subsidiary or any ERISA Affiliate of any notice, concerning the impending
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA; (h) the conditions for imposition of a lien under
Section 302(f) of ERISA shall have been met with respect to any Plan; or (i) the
adoption of an amendment to a Plan requiring the provision of security to such
Plan pursuant to Section 307 of ERISA.
“Escrow Securities Demand” has the meaning set forth in Section 5.15(g).
“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“EURIBOR Rate” shall mean, with respect to any Eurocurrency Borrowing for any
Interest Period, to the extent denominated in Euros, the EURIBOR Screen Rate, in
each case at approximately 11:00 a.m., London time, two Business Days prior to
the commencement of such Interest Period; provided that if the EURIBOR Screen
Rate shall not be available at such time for such Interest Period with respect
to Euros then the Eurodollar Rate shall be the Interpolated Rate.
“EURIBOR Screen Rate” shall mean the euro interbank offered rate administered by
the European Money Markets Institute (or any other person which takes over the
administration of that rate) for the relevant period displayed (before any
correction, recalculation or republication by the administrator) on page
EURIBOR01 of the Thomson Reuters screen (or any replacement Thomson Reuters page
which displays that rate) or on the appropriate page of such other information
service which publishes that rate from time to time in place of Thomson Reuters
as of 11:00 a.m. London time two Business Days prior to the commencement of such
Interest Period.  If such page or service ceases to be available, the
Administrative Agent may specify another page or service displaying the relevant
rate after consultation with the Borrower Representative.  If the EURIBOR Screen
Rate shall be less than zero, the EURIBOR Screen Rate shall be deemed to be zero
for purposes of this Agreement.
“Euro” or “€” means the official lawful currency of the participating member
states of the EMU.
“Eurocurrency Borrowing” shall mean a Borrowing comprised of Eurocurrency Loans.
“Eurocurrency Loan” shall mean any Term Loan bearing interest at a rate
determined by reference to the Adjusted LIBO Rate in the case of  Term Loans
denominated in Dollars or Sterling and EURIBOR Rate in the case of Term Loans
denominated in Euro, in each case, in accordance with the provisions of
Article II.
“Event of Default” shall have the meaning assigned to such term in Section 7.01.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Exchange Date” shall have the meaning assigned to such term in Section 2.21(b).
“Exchange Note Indenture” means the indenture relating to the Exchange Notes
based substantially on the Description of Notes and containing such other
provisions as are customary in similar transactions and substantially in the
form of the Existing Second Lien Notes Indentures.
“Exchange Note Trustee” means the trustee under the Exchange Note Indenture.
“Exchange Notes” shall have the meaning assigned to such term in
Section 2.21(a).
“Exchange Notice” shall have the meaning assigned to such term in
Section 2.21(a).
“Exchange Trigger Event” shall be deemed to have occurred on each date that the
Administrative Agent shall have received valid requests in accordance with
Section 2.21 to exchange a principal amount of Loans (that are outstanding as
Loans at such time) for Exchange Notes, which, solely for purposes of the first
occurrence, shall be in an amount equal to or greater than €100,000,000 in the
case of the Bridge Euro Term Loans and £100,000,000 in the case of the Bridge
Sterling Term Loans.
“Excluded Indebtedness” shall mean all Indebtedness permitted to be incurred
under Section 6.01 (other than Section 6.01(v)).
“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) any income taxes imposed on (or
measured by) its net income (or franchise taxes imposed in lieu of net income
taxes) by the United States of America (or any state or locality thereof) or the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located or any other jurisdiction as a result of
such recipient engaging in a trade or business in such jurisdiction for tax
purposes, (b) any branch profits tax or any similar tax that is imposed by any
jurisdiction described in clause (a) above, (c) in the case of a Lender making a
Loan to the Borrower, any tax (including any backup withholding tax) imposed by
the United States (or the jurisdiction under the laws of which such Lender is
organized or in which its principal office is located or in which its applicable
Lending Office is located or any other jurisdiction as a result of such Lender
engaging in a trade or business or having a taxable presence in such
jurisdiction for tax purposes) that (x) is in effect and would apply to amounts
payable hereunder to such Lender at the time such Lender becomes a party to such
Loan to the Borrower (or designates a new Lending Office) except to the extent
that the assignor to such Lender in the case of an assignment or the Lender in
the case of a designation of a new Lending Office (for the absence of doubt,
other than the Lending Office at the time such Lender becomes a party to such
Loan) was entitled, at the time of such assignment or designation of a new
Lending Office, respectively, to receive additional amounts from a Loan Party
with respect to any withholding tax pursuant to Section 2.17(a) or
Section 2.17(c) or (y) is attributable to such Lender’s failure to comply with
Section 2.17(e) or (f) with respect to such Loan and (d) any taxes that are
imposed as a result of any event occurring after the Lender becomes a Lender
(other than a Change in Law) in the case of clause (a), (b), (c) and (d),
together with any and all interest and penalties related thereto.

--------------------------------------------------------------------------------

“Existing ABL Agreement” shall have the meaning assigned to such term in the
recitals hereto.
“Existing Credit Agreement” shall have the meaning assigned to such term in the
recitals hereto.
“Existing Second Lien 5.50% 2022 Notes” shall mean the 5.50% Second Priority
Senior Secured Notes due 2022, issued by the Borrower pursuant to the Existing
Second Lien 5.50% 2022 Notes Indenture and any notes in exchange for, and as
contemplated by, the Existing Second Lien 5.50% 2022 Notes.
“Existing Second Lien 6.00% 2022 Notes” shall mean the 6.00% Second Priority
Senior Secured Notes due 2022, issued by the Borrower pursuant to the Existing
Second Lien 6.00% 2022 Notes Indenture and any notes in exchange for, and as
contemplated by, the Existing Second Lien 6.00% 2022 Notes.
“Existing Second Lien 2023 Notes” shall mean the 5.125% Second Priority Senior
Secured Notes due 2023, issued by the Borrower pursuant to the Existing Second
Lien 2023 Notes Indenture and any notes in exchange for, and as contemplated by,
the Existing Second Lien 2023 Notes.
“Existing Second Lien 2026 Notes” shall mean the 4.50% Second Priority Senior
Secured Notes due 2026, issued by the Borrower pursuant to the Existing Second
Lien 2026 Notes Indenture and any notes in exchange for, and as contemplated by,
the Existing Second Lien 2026 Notes.
“Existing Second Lien Note Documents” shall mean the Existing Second Lien Notes,
the Existing Second Lien Notes Indentures and the Existing Second Lien Security
Documents.
“Existing Second Lien Notes” shall mean the Existing Second Lien 5.50% 2022
Notes, the Existing Second Lien 6.00% 2022 Notes, the Existing Second Lien 2023
Notes and the Existing Second Lien 2026 Notes.
“Existing Second Lien 5.50% 2022 Notes Indenture” shall mean the Indenture dated
as of May 22, 2014 among Berry and certain of its subsidiaries party thereto and
the trustee named therein from time to time, as in effect on the Effective Date
and as amended, restated, supplemented or otherwise modified from time to time
in accordance with the requirements thereof and of this Agreement.
“Existing Second Lien 6.00% 2022 Notes Indenture” shall mean the Indenture dated
as of October 1, 2015 among Berry and certain of its subsidiaries party thereto
and the trustee named therein from time to time, as in effect on the Effective
Date and as amended, restated, supplemented or otherwise modified from time to
time in accordance with the requirements thereof and of this Agreement.
“Existing Second Lien 2023 Notes Indenture” shall mean the Indenture dated as of
June 5, 2015 among Berry and certain of its subsidiaries party thereto and the
trustee named therein from time to time, as in effect on the Effective Date and
as amended, restated, supplemented or otherwise modified from time to time in
accordance with the requirements thereof and of this Agreement.
“Existing Second Lien 2026 Notes Indenture” shall mean the Indenture dated as of
January 26, 2018 among Berry and certain of its subsidiaries party thereto and
the trustee named therein from time to time, as in effect on the Effective Date
and as amended, restated, supplemented or otherwise modified from time to time
in accordance with the requirements thereof and of this Agreement.
“Existing Second Lien Notes Indentures” shall mean the Existing Second Lien
5.50% 2022 Notes Indenture, the Existing Second Lien 6.00% 2022 Notes Indenture,
the Existing Second Lien 2023 Notes Indenture and the Existing Second Lien 2026
Notes Indenture.
“Existing Second Lien Security Documents” shall mean the “Security Documents” as
defined in each of the Existing Second Lien Notes Indentures.
“Facility” shall mean the respective facility and commitments utilized in making
Loans and credit extensions hereunder, it being understood that as of the date
of this Agreement there shall be two Facilities, i.e., the Bridge Euro Term
Facility and the Bridge Sterling Term Facility.
“FATCA” shall mean Sections 1471 through 1474 of the IRS Code as of the
Effective Date (or any amended or successor provisions that are substantively
similar) and any current or future regulations thereunder or official
interpretation thereof.
“Federal Funds Effective Rate” shall mean, for any day, the rate per annum equal
to the weighted average of the rates on overnight Federal funds transactions
with members of the Federal Reserve System arranged by Federal funds brokers on
such day, as published by the Federal Reserve Bank of New York on the Business
Day next succeeding such day; provided that (a) if such day is not a Business
Day, the Federal Funds Effective Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Effective Rate for such day shall be
the average rate (rounded upward, if necessary, to a whole multiple of 1/100 of
1%) charged to Goldman Sachs Bank USA on such day on such transactions as
determined by the Administrative Agent.
“Fee Letters” shall mean each of that certain (i) Target Financing Syndication,
Engagement and Fee Letter dated March 8, 2019, as amended and restated on the
Amendment Effective Date and (ii) Backstop Financing Syndication, Engagement and
Fee Letter dated March 8, 2019, as amended and restated on the Amendment
Effective Date each  by and among the Borrower, Goldman Sachs Bank USA, Goldman
Sachs Lending Partners, LLC, Wells Fargo Bank, National Association, Wells Fargo
Securities, LLC, JPMorgan Chase Bank, N.A, Morgan Stanley Bank, N.A., RBC
Capital Markets, LLC, Barclays Bank PLC, Bank of Montreal, BMO Capital Markets
Corp., Deutsche Bank AG New York Branch, Deutsche Bank AG, Cayman Islands
Branch, Deutsche Bank Securities Inc., UBS AG, Stamford Branch, UBS Securities
LLC, U.S. Bank National Association and U.S. Bancorp Investments, Inc.
“Financial Officer” of any person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer or Controller of
such person.
“First Lien Bridge Dollar Total Cap” shall have the meaning assigned to such
term in that certain letter referenced in clause (i) of the definition of “Fee
Letters.”
“First Lien Bridge Euro Total Cap” shall have the meaning assigned to such term
in that certain letter referenced in clause (i) of the definition of “Fee
Letters.”

--------------------------------------------------------------------------------

“First Lien Bridge Joinder to Second Priority Intercreditor Agreement” shall
mean the First Lien Bridge Joinder to Second Priority Intercreditor Agreement,
dated as of the Effective Date, as amended and restated on the Amendment
Effective Date as further amended, supplemented or otherwise modified from time
to time, in the form of Exhibit G, among Holdings, the Borrower, the Subsidiary
Loan Parties, each Subsidiary that becomes a party thereto after the Effective
Date, the “Collateral Agent” under the Existing Credit Agreement, the
“Administrative Agent” under the Existing Credit Agreement, the “Administrative
Agent” under the Revolving Credit Agreement, the “Collateral Agent” under the
Revolving Credit Agreement, U.S. Bank National Association, as Existing Second
Priority Agent, the Collateral Agent and the Administrative Agent.
“First Lien Bridge Joinder to Senior Fixed Collateral Intercreditor Agreement”
shall mean the First Lien Bridge Joinder to Senior Fixed Collateral Agreement,
dated as of the Effective Date, as amended, supplemented or otherwise modified
from time to time, in the form of Exhibit H, among Holdings, the Borrower, the
Subsidiary Loan Parties, each Subsidiary that becomes a party thereto after the
Effective Date, the “Collateral Agent” under the Existing Credit Agreement, the
“Administrative Agent” under the Existing Credit Agreement, the Collateral Agent
and the Administrative Agent.
“First Lien Bridge Joinder to Senior Lender Intercreditor Agreement” shall mean
the First Lien Bridge Joinder to Senior Lender Intercreditor Agreement, dated as
of the Effective Date, as amended, supplemented or otherwise modified from time
to time, in the form of Exhibit F, among Holdings, the Borrower, the Subsidiary
Loan Parties, each Subsidiary that becomes a party thereto after the Effective
Date, the “Collateral Agent” under the Existing Credit Agreement, the
“Administrative Agent” under the Existing Credit Agreement, the “Administrative
Agent” under the Revolving Credit Agreement, the “Collateral Agent” under the
Revolving Credit Agreement, the Collateral Agent and the Administrative Agent.
“First Lien Bridge Sterling Total Cap” shall have the meaning assigned to such
term in that certain letter referenced in clause (i) of the definition of “Fee
Letters”.
“First Lien Bridge Total Cap” shall mean the First Lien Bridge Dollar Total Cap,
the First Lien Bridge Euro Total Cap or the First Lien Bridge Sterling Total
Cap, as applicable.
“First Lien Debt” at any date shall mean (i) the aggregate principal amount of
Consolidated Debt of the Borrower and its Subsidiaries outstanding at such date
that consists of, without duplication, Indebtedness that in each case is then
secured by first priority Liens on property or assets of the Borrower and its
Subsidiaries (other than property or assets held in a defeasance or similar
trust or arrangement for the benefit of the Indebtedness secured thereby), less
(ii) without duplication, the Unrestricted Cash and Permitted Investments of the
Borrower and its Subsidiaries on such date.
 “Foreign Pledge Agreement” shall mean a pledge agreement with respect to the
Pledged Collateral that constitutes Equity Interests of a “first tier” Foreign
Subsidiary, in form and substance reasonably satisfactory to the Collateral
Agent; provided, that in no event shall more than 65% of the issued and
outstanding Equity Interests of such Foreign Subsidiary be pledged to secure
Obligations of the Borrower.
“Foreign Subsidiary” shall mean (a) any Subsidiary that is incorporated or
organized under the laws of any jurisdiction other than the United States of
America, any State thereof or the District of Columbia, and (b) any Subsidiary
of any Subsidiary described in the foregoing clause (a).
“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States, applied on a consistent basis, subject to the
provisions of Section 1.02; provided that any reference to the application of
GAAP in Sections 3.13(b), 3.20, 5.03, 5.07 and 6.02(e) to a Foreign Subsidiary
(and not as a consolidated Subsidiary of the Borrower) shall mean generally
accepted accounting principles in effect from time to time in the jurisdiction
of organization of such Foreign Subsidiary.
“General Meeting” shall mean the extraordinary general meeting of the Target
shareholders (and any adjournment thereof) to be convened in connection with the
Scheme.
“Governmental Authority” shall mean any federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory or legislative
body.
“Guarantee” of or by any person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation (whether arising by virtue of partnership
arrangements, by agreement to keep well, to purchase assets, goods, securities
or services, to take-or-pay or otherwise) or to purchase (or to advance or
supply funds for the purchase of) any security for the payment of such
Indebtedness or other obligation, (ii) to purchase or lease property, securities
or services for the purpose of assuring the owner of such Indebtedness or other
obligation of the payment thereof, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation, (iv) entered into for the purpose of assuring in any other manner
the holders of such Indebtedness or other obligation of the payment thereof or
to protect such holders against loss in respect thereof (in whole or in part) or
(v) as an account party in respect of any letter of credit, bank guarantee,
bankers’ acceptance or other letter of guaranty issued to support such
Indebtedness or other obligation, or (b) any Lien on any assets of the guarantor
securing any Indebtedness (or any existing right, contingent or otherwise, of
the holder of Indebtedness to be secured by such a Lien) of any other person,
whether or not such Indebtedness or other obligation is assumed by the
guarantor; provided, however, the term “Guarantee” shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business or customary and reasonable indemnity obligations in effect on the
Effective Date or entered into in connection with any acquisition or disposition
of assets permitted by this Agreement (other than such obligations with respect
to Indebtedness).  The amount of any Guarantee shall be deemed to be an amount
equal to the stated or determinable amount of the Indebtedness in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such person is
required to perform thereunder) as determined by such person in good faith.
“guarantor” shall have the meaning assigned to such term in the definition of
the term “Guarantee.”
“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including, without
limitation, explosive or radioactive substances or petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls or radon gas, of any nature subject to regulation or which can give
rise to liability under any Environmental Law.
“Hedging Obligations” means, with respect to any person, the obligations of such
person under (i) currency exchange, interest rate or commodity swap agreements,
currency exchange, interest rate or commodity cap agreements and currency
exchange, interest rate or commodity collar agreements, and (ii) other
agreements or arrangements designed to protect such person against fluctuations
in currency exchange, interest rates or commodity prices.
“Holdings” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.
“Immaterial Subsidiary” shall mean any Subsidiary that, as of the last day of
the fiscal quarter of the Borrower most recently ended, (a) did not have assets
with a value in excess of 5.0% of the Consolidated Total Assets or revenues
representing in excess of 5.0% of total revenues of the Borrower and the
Subsidiaries on a consolidated basis as of such date and (b) when taken together
with all other Immaterial Subsidiaries as of such date, did not have assets with
a value in excess of 10.0% of the Consolidated Total Assets or revenues
representing in excess of 10.0% of total revenues of the Borrower and the
Subsidiaries on a consolidated basis as of such date.  Each Immaterial
Subsidiary as of the Effective Date shall be set forth in Schedule 1.01(d).
“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money, (b) all obligations of such
person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such person under conditional sale or other title retention
agreements relating to property or assets purchased by such person, (d) all
obligations of such person issued or assumed as the deferred purchase price of
property or services, to the extent that the same would be required to be shown
as a long term liability on a balance sheet prepared in accordance with GAAP,
(e) all Capital Lease Obligations of such person, (f) all net payments that such
person would have to make in the event of an early termination, on the date
Indebtedness of such person is being determined, in respect of outstanding Swap
Agreements, (g) the principal component of all obligations, contingent or
otherwise, of such person as an account party in respect of letters of credit,
(h) the principal component of all obligations of such person in respect of
bankers’ acceptances, (i) all Guarantees by such person of Indebtedness
described in clauses (a) to (h) above) and (j) the amount of all obligations of
such person with respect to the redemption, repayment or other repurchase of any
Disqualified Stock (excluding accrued dividends that have not increased the
liquidation preference of such Disqualified Stock); provided, that Indebtedness
shall not include (A) trade payables, accrued expenses and intercompany
liabilities arising in the ordinary course of business, (B) prepaid or deferred
revenue arising in the ordinary course of business, (C) purchase price holdbacks
arising in the ordinary course of business in respect of a portion of the
purchase prices of an asset to satisfy unperformed obligations of the seller of
such asset or (D) earn-out obligations until such obligations become a liability
on the balance sheet of such person in accordance with GAAP.  The Indebtedness
of any person shall include the Indebtedness of any partnership in which such
person is a general partner, other than to the extent that the instrument or
agreement evidencing such Indebtedness expressly limits the liability of such
person in respect thereof.  To the extent not otherwise included, Indebtedness
shall include the amount of any Receivables Net Investment.
“Indemnified Taxes” shall mean all Taxes other than Excluded Taxes.
“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).
“Ineligible Institution” shall mean the persons identified in writing to the
Administrative Agent by the Borrower on the Effective Date, and as may be
identified in writing to the Administrative Agent by the Borrower from time to
time thereafter with the consent of the Administrative Agent (not to be
unreasonably withheld or delayed), by delivery of a notice thereof to the
Administrative Agent setting forth such person or persons (or the person or
persons previously identified to the Administrative Agent that are to be no
longer considered “Ineligible Institutions”).

--------------------------------------------------------------------------------

“Information” shall have the meaning assigned to such term in Section 3.14(a).
“Information Memorandum” shall mean any Confidential Information Memorandum used
to syndicate the Term Loans, as modified or supplemented prior to the Closing
Date.
“Initial Euro Term Facility” shall have the meaning assigned to such term in the
recitals hereto.
“Initial Euro Term Loans” shall have the meaning assigned to such term in the
recitals hereto.
“Initial Sterling Term Facility” shall have the meaning assigned to such term in
the recitals hereto.
“Initial Sterling Term Loans” shall have the meaning assigned to such term in
the recitals hereto.
“Initial Lenders” means Goldman Sachs Bank USA, Goldman Sachs Lending Partners,
LLC, Wells Fargo Bank, National Association, JPMorgan Chase Bank, N.A., Morgan
Stanley Bank, N.A., Royal Bank of Canada, Barclays Bank PLC, Bank of Montreal,
Deutsche Bank AG Cayman Islands Branch, UBS AG, Stamford Branch and U.S. Bank
National Association.
“Intellectual Property Rights” shall have the meaning assigned to such term in
Section 3.23.
“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Term Borrowing in accordance with Section 2.07.
“Interest Expense” shall mean, with respect to any person for any period, the
sum of (a) gross interest expense of such person for such period on a
consolidated basis, including (i) the amortization of debt discounts, (ii) the
amortization of all fees (including fees with respect to Swap Agreements)
payable in connection with the incurrence of Indebtedness to the extent included
in interest expense, (iii) the portion of any payments or accruals with respect
to Capital Lease Obligations allocable to interest expense, and (iv) net
payments and receipts (if any) pursuant to interest rate Hedging Obligations,
(b) capitalized interest of such person, and (c) commissions, discounts, yield
and other fees and charges incurred in connection with any Permitted Receivables
Financing which are payable to any person other than the Borrower or a
Subsidiary Loan Party.  For purposes of the foregoing, gross interest expense
shall be determined after giving effect to any net payments made or received and
costs incurred by the Borrower and the Subsidiaries with respect to Swap
Agreements.
“Interest Payment Date” shall mean, (a) with respect to any Eurocurrency Loan,
the last day of each Interest Period applicable to the Borrowing of which such
Loan is a part and, in the case of a Eurocurrency Borrowing with an Interest
Period of more than three months’ duration, each day that would have been an
Interest Payment Date had successive Interest Periods of three months’ duration
been applicable to such Borrowing and, in addition, the date of any refinancing
or conversion of such Borrowing with or to a Borrowing of a different Type, and
(b) with respect to any ABR Loan, the last Business Day of each calendar
quarter.
“Interest Period” shall mean, as to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as applicable, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3 or 6
months thereafter (or 12 months, if at the time of the relevant Borrowing, all
Lenders agree to make interest periods of such length available), as the
Borrower may elect, or the date any Eurocurrency Borrowing is converted to an
ABR Borrowing in accordance with Section 2.07 or repaid or prepaid in accordance
with Section 2.09, 2.10 or 2.11; provided, however, that if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day.  Interest shall accrue from
and including the first day of an Interest Period to but excluding the last day
of such Interest Period.
“Interpolated Rate” shall mean, (i) in relation to the Eurocurrency Loan for any
Loan in Dollars or Sterling, the rate which results from interpolating on a
linear basis between:  (a) the ICE Benchmark Administration’s Interest
Settlement Rates for deposits in Dollars or Sterling, as applicable, for the
longest period (for which that rate is available) which is less than the
Interest Period and (b) the ICE Benchmark Administration’s Interest Settlement
Rates for deposits in Dollars or Sterling, as applicable, for the shortest
period (for which that rate is available) which exceeds the Interest Period,
each as of approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period and (ii) in relation to the Eurocurrency
Loan for any Loan in Euros, the rate which results from interpolating on a
linear basis between:  (a) the EURIBOR Screen Rate for the longest period (for
which the EURIBOR Screen Rate is available for Euros) which is less than the
Interest Period; and (b) the EURIBOR Screen Rate for the shortest period (for
which the EURIBOR Screen Rate is available for Euros) which exceeds the Interest
Period, in each case, as of approximately 11:00 a.m. London time, two Business
Days prior to the commencement of such Interest Period.
“Investment” shall have the meaning assigned to such term in Section 6.04.
“Investment Banks” shall have the meaning assigned to such term in Section 5.14.
“IRS Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time and the regulations promulgated and rulings issued thereunder.
“Joint Additional Arrangers” shall mean JPMorgan Chase Bank, N.A., Morgan
Stanley Senior Funding, Inc. and RBC Capital Markets, LLC, in their capacities
as joint additional arrangers.
“Joint Additional Bookrunners” shall mean JPMorgan Chase Bank, N.A., Morgan
Stanley Senior Funding, Inc. and RBC Capital Markets, LLC, in their capacities
as joint additional bookrunners.
“Joint Lead Arrangers” shall mean Goldman Sachs Bank USA and Wells Fargo
Securities, LLC, in their capacities as joint lead arrangers.
“Joint Bookrunners” shall mean Goldman Sachs Bank USA and Wells Fargo
Securities, LLC, in their capacities as joint bookrunners.
“Junior Financing” shall have the meaning assigned to such term in
Section 6.09(b).
“Lender” shall mean each financial institution listed on Schedule 2.01, as well
as any person that becomes a “Lender” hereunder pursuant to Section 9.04.
“Lender Default” shall mean (i) the refusal (which has not been retracted) of a
Lender to make available its portion of any Borrowing, or (ii) a Lender having
notified the Borrower and/or the Administrative Agent that it does not intend to
comply with its obligations under Section 2.06 or (iii) a Lender has, or has a
direct or indirect parent company that has, become the subject of a Bail-In
Action.
“Lending Office” shall mean, as to any Lender, the applicable branch, office or
Affiliate of such Lender designated by such Lender to make Loans.
“Letter of Credit” shall mean any letter of credit issued pursuant to the
Revolving Credit Agreement.

--------------------------------------------------------------------------------

“LIBO Rate” shall mean, (a) with respect to any Eurocurrency Borrowing for any
Interest Period denominated in Dollars, the greater of (x) 0.00% per annum and
(y) the rate per annum equal to the ICE Benchmark Administration (“ICE LIBOR”),
as published by Bloomberg (or other commercially available source providing
quotations of ICE LIBOR as designated by the Administrative Agent from time to
time) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period; provided, that if such rate is not available at such time for any
reason, then the “LIBO Rate” for such Interest Period shall be the Interpolated
Rate and (b) with respect to any Eurocurrency Borrowing for any Interest Period
denominated in Sterling, the greater of (x) 0.00% per annum and (y) the rate per
annum equal to the ICE Benchmark Administration (“ICE LIBOR”), as published by
Bloomberg (or other commercially available source providing quotations of ICE
LIBOR as designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Sterling deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period; provided, that if such rate is not available at such time for any
reason, then the “LIBO Rate” for such Interest Period shall be the Interpolated
Rate.
“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, charge, security interest or similar encumbrance in
or on such asset and (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset, provided, that in no event shall an operating
lease or an agreement to sell be deemed to constitute a Lien.
“Limited Condition Acquisition” shall mean any acquisition, including by way of
merger, amalgamation or consolidation, by one or more of the Borrower or its
Restricted Subsidiaries of any assets, business or Person permitted by this
Agreement whose consummation is not conditioned on the availability of, or on
obtaining, third party acquisition financing and which is designated as a
Limited Condition Acquisition by the Borrower in writing to the Administrative
Agent and Lenders.
“Loan Documents” shall mean this Agreement, the Security Documents, the Second
Priority Intercreditor Agreement, the Senior Lender Intercreditor Agreement, the
Senior Fixed Collateral Intercreditor Agreement, the First Lien Bridge Joinder
to Second Priority Intercreditor Agreement, the First Lien Bridge Joinder to
Senior Lender Intercreditor Agreement, the First Lien Bridge Joinder to Senior
Fixed Collateral Intercreditor Agreement and any Note issued under
Section 2.09(e), and solely for the purposes of Article IV and Section 7.01
hereof, the Fee Letters.
“Loan Parties” shall mean Holdings, the Borrower and the Subsidiary Loan
Parties.
“Loans” shall mean the Bridge Term Loans or Rollover Loans, as applicable.
“Local Time” shall mean with respect to Dollar denominated Loans, New York City
time, and, with respect to Euro or Sterling denominated Loans, London time.
“Longstop Date” shall mean October 29, 2019.
“Management Group” means the group consisting of the directors, executive
officers and other management personnel of the Borrower, Holdings and their
Subsidiaries, as the case may be, on the Effective Date together with (a) any
new directors whose election by such boards of directors or whose nomination for
election by the shareholders of the Borrower or Holdings, as the case may be,
was approved by a vote of a majority of the directors of the Borrower or
Holdings, as the case may be, then still in office who were either directors on
the Effective Date or whose election or nomination was previously so approved
and (b) executive officers and other management personnel of the Borrower or
Holdings and their Subsidiaries, as the case may be, hired at a time when the
directors on the Effective Date together with the directors so approved
constituted a majority of the directors of the Borrower or Holdings, as the case
may be.
“Margin Stock” shall have the meaning assigned to such term in Regulation U.
“Material Adverse Effect” shall mean a material adverse effect on the business,
property, operations or condition of the Borrower and its Subsidiaries, taken as
a whole, or the validity or enforceability of any of the material Loan Documents
or the rights and remedies of the Administrative Agent and the Lenders
thereunder.
“Material Indebtedness” shall mean Indebtedness (other than Loans) of any one or
more of the Borrower or any Subsidiary in an aggregate principal amount
exceeding $75 million.
“Material Subsidiary” shall mean any Subsidiary other than an Immaterial
Subsidiary.
“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.
“Minimum Acceptance Condition” shall mean , with respect to an Offer, the
condition set forth in the Offer Documents with respect to the number of
acceptances to an Offer which must be secured to declare such Offer
unconditional as to acceptances which shall be equal to or more than 75% of the
Target shares carrying voting rights.
“Moody’s” shall mean Moody’s Investors Service, Inc.
“Mortgaged Properties” shall mean the Real Properties owned in fee by the Loan
Parties that are set forth on Schedule 1.01(c) and each additional Real Property
encumbered by a Mortgage pursuant to Section 5.10.
“Mortgages” shall mean the mortgages, trust deeds, deeds of trust, deeds to
secure debt, assignments of leases and rents, and other security documents
delivered with respect to Mortgaged Properties, each in form and substance
reasonably satisfactory to the Administrative Agent and the Borrower, as
amended, supplemented or otherwise modified from time to time.  For the
avoidance of doubt, Mortgages may include mortgages delivered under the Existing
Credit Agreement to the extent amended to be in a form otherwise satisfactory to
the Administrative Agent.
“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which the Borrower, Holdings or any Subsidiary or
any ERISA Affiliate (other than one considered an ERISA Affiliate only pursuant
to subsection (m) or (o) of IRS Code Section 414) is making or accruing an
obligation to make contributions, or has within any of the preceding six plan
years made or accrued an obligation to make contributions.
“Net Income” shall mean, with respect to any person, the net income (loss) of
such person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.
“Net Proceeds” shall mean:
(a) 100% of the cash proceeds actually received by the Borrower or any
Subsidiary Loan Party (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise and including casualty insurance
settlements and condemnation awards, but only as and when received) from any
Asset Sale (other than those pursuant to Section 6.05(a), (b), (c), (d) (except
as contemplated by Section 6.03(b)(y)), (e), (f), (h), (i) or (j) or (p)), net
of (i) attorneys’ fees, accountants’ fees, investment banking fees, survey
costs, title insurance premiums, and related search and recording charges,
transfer taxes, deed or mortgage recording taxes, required debt payments and
required payments of other obligations relating to the applicable asset to the
extent such debt or obligations are secured by a Lien permitted hereunder (other
than pursuant to the Loan Documents or the Revolving Loan Documents) on such
asset, other customary expenses and brokerage, consultant and other customary
fees actually incurred in connection therewith, (ii) Taxes paid or payable as a
result thereof, and (iii) the amount of any reasonable reserve established in
accordance with GAAP against any adjustment to the sale price or any liabilities
(other than any taxes deducted pursuant to clause (i) above) (x) related to any
of the applicable assets and (y) retained by the Borrower or any of the
Subsidiaries including, without limitation, pension and other post-employment
benefit liabilities and liabilities related to environmental matters or against
any indemnification obligations (however, the amount of any subsequent reduction
of such reserve (other than in connection with a payment in respect of any such
liability) shall be deemed to be Net Proceeds of such Asset Sale occurring on
the date of such reduction); provided, that, if no Event of Default exists and
the Borrower shall deliver a certificate of a Responsible Officer of the
Borrower to the Administrative Agent promptly following receipt of any such
proceeds setting forth the Borrower’s intention to use any portion of such
proceeds, to acquire, maintain, develop, construct, improve, upgrade or repair
assets useful in the business of the Borrower and the Subsidiaries or to make
investments in Permitted Business Acquisitions, in each case within 15 months of
such receipt, such portion of such proceeds shall not constitute Net Proceeds
except to the extent not, within 15 months of such receipt, so used or
contractually committed to be so used (it being understood that if any portion
of such proceeds are not so used within such 15-month period but within such
15-month period are contractually committed to be used, then, upon the
termination of such contract, such remaining portion shall constitute Net
Proceeds as of the date of such termination or expiry without giving effect to
this proviso); provided, further, that (A) no proceeds realized in a single
transaction or series of related transactions shall constitute Net Proceeds
unless such proceeds shall exceed $5.0 million, (B) no proceeds shall constitute
Net Proceeds in any fiscal year until the aggregate amount of all such proceeds
in such fiscal year shall exceed $10.0 million, (C) after the Bridge Term
Facility Maturity Date, at any time during the 15-month period contemplated by
the immediately preceding proviso above, if, on a Pro Forma Basis after giving
effect to the Asset Sale and the application of the proceeds thereof, the Total
Net First Lien Leverage Ratio is less than or equal to 4.00 to 1.00, none of
such proceeds shall constitute Net Proceeds, and (D) proceeds from the sale or
other disposition of any ABL Assets (including any indirect sale or other
disposition occurring by reason of the indirect sale or other disposition of the
person that holds such ABL Assets) shall not constitute Net Proceeds to the
extent that the Revolving Credit Agreement requires that such proceeds be
applied in payment of any obligations thereunder, and

--------------------------------------------------------------------------------

(b) 100% of the cash proceeds from the incurrence, issuance or sale by the
Borrower or any Subsidiary Loan Party of any Indebtedness (other than Excluded
Indebtedness), net of all taxes and fees (including investment banking fees),
commissions, costs and other expenses, in each case incurred in connection with
such issuance or sale.
For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to the Borrower or any Affiliate of the
Borrower shall be disregarded, except for financial advisory fees customary in
type and amount paid to Affiliates of the Funds and otherwise not prohibited
from being paid hereunder.
“New First Lien Notes” shall mean any senior secured first lien notes issued by
the Borrower for the purposes of refinancing its Indebtedness hereunder (or, on
or prior to the Closing Date, its undrawn commitments hereunder).
“New First Lien Notes Indenture” means the indenture relating to the New First
Lien Notes containing such provisions as are customary in similar transactions
and substantially in the form of the Existing Second Lien Notes Indentures.
“New Second Lien Notes” shall mean any senior secured second lien notes issued
by the Borrower for the purposes of refinancing its Indebtedness under the
Second Lien Bridge Credit Agreement (or, on or prior to the Closing Date, its
undrawn commitments thereunder) or otherwise to fund a portion of the
Acquisition in an aggregate principal amount not to exceed $1,275,000,000.
“New York Courts” shall have the meaning assigned to such term in
Section 9.15(a).
“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 2.19(c).
“Note” shall have the meaning assigned to such term in Section 2.09(e).
“Obligations” shall mean all amounts owing to the Administrative Agent or any
Lender pursuant to the terms of this Agreement or any other Loan Document.
“Offer” means a takeover offer (as defined in Chapter 3 of Part 28 of the
Companies Act of 2006) to be made by or on behalf of Holdings in accordance with
the Offer Documents to acquire the entire issued and to be issued share capital
of the Target and, where the context admits, any subsequent revision, variation,
extension or renewal of such offer.
“Offer Closing Certificate” means in respect of an Offer, a certificate from the
Borrower confirming that:
(a) the Minimum Acceptance Condition has been satisfied; and
(b) all other conditions (except for any condition relating to the payment of
the consideration in respect of the Acquisition) of the Offer have been
satisfied or waived (and, to the extent waived, confirming that any such waiver
does not, or will not upon becoming effective, constitute a Certain Funds
Default).
“Offer Documents” means the Rule 2.7 Announcement, the Offering Circular and any
other documents to be sent by the Acquisition SPV to the Target’s shareholders,
and otherwise made available to such persons and in the manner required by
Rule 24.1 of the Takeover Code in connection with the Offer.
“Offer Effective Date” means, if the Acquisition proceeds by way of an Offer,
the date on which the Offer is declared unconditional in all respects by
Acquisition SPV.
“Offering Circular” means, if the Acquisition proceeds by way of an Offer, any
public offer document issued or to be issued by Acquisition SPV to the Target’s
shareholders in connection with an Offer setting out the terms of the Offer
(including any amendments, revisions or extensions thereof).
“Offering Document” shall have the meaning assigned to such term in
Section 5.14(i)(b)(y).
“Original Agreement Date” shall have the meaning assigned to such term in the
recitals hereto.
“Original Credit Agreement” shall have the meaning assigned to such term in the
recitals hereto.
“Original Loan Documents” shall have the meaning assigned to such term in
Section 1.07(b).
“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise, transfer, sales, property, intangible, mortgage
recording, or similar taxes, charges or levies arising from any payment made
hereunder or from the execution, delivery or enforcement of, or otherwise with
respect to, the Loan Documents, and any and all interest and penalties related
thereto (but not Excluded Taxes).
“Overdraft Line” shall have the meaning assigned to such term in
Section 6.01(w).
“Parent Entity” means any direct or indirect parent of Holdings.
“Participant” shall have the meaning assigned to such term in
Section 9.04(c)(i).
“PATRIOT Act” shall have the meaning assigned to such term in Section 9.19.
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

--------------------------------------------------------------------------------

“Perfection Certificate” shall mean the Perfection Certificate with respect to
Borrower and the other Loan Parties in a form reasonably satisfactory to the
Administrative Agent.
“Permanent Security” means the New First Lien Notes, notes or other debt
securities of the Borrower issued pursuant to Section 5.15 of this Agreement in
an aggregate amount of gross cash proceeds sufficient to refinance the Loans or
replace the Commitments.
“Permitted Business Acquisition” shall mean any acquisition of all or
substantially all the assets of, or all the Equity Interests (other than
directors’ qualifying shares) in, or merger or consolidation with, a person or
division or line of business of a person (or any subsequent investment made in a
person, division or line of business previously acquired in a Permitted Business
Acquisition), if immediately after giving effect thereto:  (i) no Event of
Default shall have occurred and be continuing or would result therefrom (or, in
connection with a Limited Condition Acquisition, no Specified Event of Default
shall have occurred and be continuing or would result therefrom); (ii) all
transactions related thereto shall be consummated in accordance with applicable
laws; (iii) with respect to any such acquisition or investment with a fair
market value in excess of $20.0 million, the Borrower and its Subsidiaries shall
be in Pro Forma Compliance after giving effect to such acquisition or investment
and any related transactions; (iv) any acquired or newly formed Subsidiary shall
not be liable for any Indebtedness except for Indebtedness permitted by
Section 6.01; (v) to the extent required by Section 5.10, any person acquired in
such acquisition, if acquired by the Borrower or a Domestic Subsidiary, shall be
merged into the Borrower or a Subsidiary Loan Party or become upon consummation
of such acquisition a Subsidiary Loan Party, and (vi) the aggregate amount of
such acquisitions and investments in assets that are not owned by the Borrower
or Subsidiary Loan Parties or in Equity Interests in persons that are not
Subsidiary Loan Parties or persons that do not become Subsidiary Loan Parties
upon consummation of such acquisition (within the time periods provided in
Section 5.10) shall not exceed the greater (x) 4.5% of Consolidated Total Assets
as of the end of the fiscal quarter immediately prior to the date of such
acquisition or investment for which financial statements have been delivered
pursuant to Section 5.04 and (y) $150 million.
“Permitted Investments” shall mean:
(a) direct obligations of the United States of America or any member of the
European Union or any agency thereof or obligations guaranteed by the United
States of America or any member of the European Union or any agency thereof, in
each case with maturities not exceeding two years;
(b) time deposit accounts, certificates of deposit and money market deposits
maturing within 180 days of the date of acquisition thereof issued by a bank or
trust company that is organized under the laws of the United States of America,
any state thereof or any foreign country recognized by the United States of
America having capital, surplus and undivided profits in excess of $250 million
and whose long-term debt, or whose parent holding company’s long-term debt, is
rated A (or such similar equivalent rating or higher by at least one nationally
recognized statistical rating organization (as defined in Rule 436 under the
Securities Act));
(c) repurchase obligations with a term of not more than 180 days for underlying
securities of the types described in clause (a) above entered into with a bank
meeting the qualifications described in clause (b) above;
(d) commercial paper, maturing not more than one year after the date of
acquisition, issued by a corporation (other than an Affiliate of the Borrower)
organized and in existence under the laws of the United States of America or any
foreign country recognized by the United States of America with a rating at the
time as of which any investment therein is made of P-1 (or higher) according to
Moody’s, or A-1 (or higher) according to S&P;
(e) securities with maturities of two years or less from the date of acquisition
issued or fully guaranteed by any State, commonwealth or territory of the United
States of America, or by any political subdivision or taxing authority thereof,
and rated at least A by S&P or A by Moody’s;
(f) shares of mutual funds whose investment guidelines restrict 95% of such
funds’ investments to those satisfying the provisions of clauses (a) through (e)
above;
(g) money market funds that (i) comply with the criteria set forth in Rule 2a-7
under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa by
Moody’s and (iii) have portfolio assets of at least $5,000.0 million;
(h) time deposit accounts, certificates of deposit and money market deposits in
an aggregate face amount not in excess of 0.5% of the total assets of the
Borrower and the Subsidiaries, on a consolidated basis, as of the end of the
Borrower’s most recently completed fiscal year; and
(i) instruments equivalent to those referred to in clauses (a) through (h) above
denominated in any foreign currency comparable in credit quality and tenor to
those referred to above and commonly used by corporations for cash management
purposes in any jurisdiction outside the United States to the extent reasonably
required in connection with any business conducted by any Subsidiary organized
in such jurisdiction.
“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.
“Permitted Receivables Documents” shall mean all documents and agreements
evidencing, relating to or otherwise governing a Permitted Receivables
Financing.
“Permitted Receivables Financing” shall mean one or more transactions pursuant
to which (i) Receivables Assets or interests therein are sold to or financed by
one or more Special Purpose Receivables Subsidiaries, and (ii) such Special
Purpose Receivables Subsidiaries finance their acquisition of such Receivables
Assets or interests therein, or the financing thereof, by selling or borrowing
against Receivables Assets; provided that (A) recourse to the Borrower or any
Subsidiary (other than the Special Purpose Receivables Subsidiaries) in
connection with such transactions shall be limited to the extent customary for
similar transactions in the applicable jurisdictions (including, to the extent
applicable, in a manner consistent with the delivery of a “true sale”/”absolute
transfer” opinion with respect to any transfer by the Borrower or any Subsidiary
(other than a Special Purpose Receivables Subsidiary), and (B) the aggregate
Receivables Net Investment since the Effective Date shall not exceed $100
million at any time.
“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted
Refinancing Indebtedness); provided, that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing Indebtedness does not exceed
the principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium thereon and underwriting
discounts, fees, commissions and expenses), (b) except with respect to
Section 6.01(i), the weighted average life to maturity of such Permitted
Refinancing Indebtedness is greater than or equal to the earlier of the weighted
average life to maturity of the Indebtedness being Refinanced and (ii) the final
maturity date of such Permitted Refinancing Indebtedness is no earlier than the
final maturity date of the Indebtedness being Refinanced and no earlier than the
final maturity date on the Rollover Loan Maturity Date, (c) if the Indebtedness
being Refinanced is subordinated in right of payment to the Obligations under
this Agreement, such Permitted Refinancing Indebtedness shall be subordinated in
right of payment to such Obligations on terms at least as favorable to the
Lenders as those contained in the documentation governing the Indebtedness being
Refinanced, (d) no Permitted Refinancing Indebtedness shall have different
obligors, or greater guarantees or security, than the Indebtedness being
Refinanced and (e) if the Indebtedness being Refinanced is secured by any
collateral (whether equally and ratably with, or junior to, the Secured Parties
or otherwise), such Permitted Refinancing Indebtedness may be secured by such
collateral (including in respect of working capital facilities of Foreign
Subsidiaries otherwise permitted under this Agreement only, any collateral
pursuant to after-acquired property clauses to the extent any such collateral
secured the Indebtedness being Refinanced) on terms no less favorable to the
Secured Parties than those contained in the documentation governing the
Indebtedness being Refinanced; provided, further, that with respect to a
refinancing of (x) subordinated Indebtedness permitted to be incurred herein,
such Permitted Refinancing Indebtedness shall (i) be subordinated to the
guarantee by Holdings and the Subsidiary Loan Parties of the Facilities, and be
otherwise on terms not materially less favorable to the Lenders than those
contained in the documentation governing the Indebtedness being refinanced and
(y) the Existing Second Lien Notes, Indebtedness under the First Lien Bridge
Agreement, the New First Lien Notes, Indebtedness under the Second Lien Bridge
Agreement and the New Second Lien Notes, (i) the Liens, if any, securing such
Permitted Refinancing Indebtedness shall be subject to an intercreditor
agreement that is substantially consistent with and no less favorable to the
Lenders in all material respects than the Second Priority Intercreditor
Agreement and (ii) such Permitted Refinancing Indebtedness shall be otherwise on
terms not materially less favorable to the Lenders than those contained in the
documentation governing the Indebtedness being Refinanced.

--------------------------------------------------------------------------------

“Permitted Supplier Finance Facility” shall mean an arrangement entered into
with one or more third-party financial institutions for the purpose of
facilitating the processing of receivables such that receivables are purchased
directly by such third-party financial institutions from the Borrower or one of
its Subsidiaries at such discounted rates as may be agreed; provided that (i) no
third-party financial institution shall have any recourse to the Borrower, its
Material Subsidiaries or any other Loan Party in connection with such
arrangement and (ii) none of the Borrower, any of its Material Subsidiaries or
any other Loan Party shall Guarantee any liabilities or obligations with respect
to such arrangement (including, without limitation, none of the Borrower, any of
its Material Subsidiaries or any other Loan Party shall provide any guarantee,
surety or other credit support for any of the obligations owed by any customer
to such third party financial institution under any such financing arrangement).
“Person” or “person” shall mean any natural person, corporation, business trust,
joint venture, association, company, partnership, limited liability company or
government, individual or family trusts, or any agency or political subdivision
thereof.
“Plan” shall mean any employee pension benefit plan, as such term is defined in
Section 3(2) of ERISA, (other than a Multiemployer Plan), (i) subject to the
provisions of Title IV of ERISA, (ii) sponsored or maintained (at the time of
determination or at any time within the five years prior thereto) by Holdings,
the Borrower or any ERISA Affiliate, or (iii) in respect of which Holdings, the
Borrower, any Subsidiary or any ERISA Affiliate is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.
“Platform” shall have the meaning assigned to such term in Section 9.17.
“Pledged Collateral” shall have the meaning assigned to such term in the
Collateral Agreement.
“primary obligor” shall have the meaning given such term in the definition of
the term “Guarantee.”
“Pro Forma Basis” shall mean, as to any person, for any events as described
below that occur subsequent to the commencement of a period for which the
financial effect of such events is being calculated, and giving effect to the
events for which such calculation is being made, such calculation as will give
pro forma effect to such events as if such events occurred on the first day of
the four consecutive fiscal quarter period ended on or before the occurrence of
such event (the “Reference Period”):  (i) in making any determination of EBITDA,
effect shall be given to any Asset Sale, any acquisition (or any similar
transaction or transactions not otherwise permitted under Section 6.04 or 6.05
that require a waiver or consent of the Required Lenders and such waiver or
consent has been obtained), any dividend, distribution or other similar payment,
any designation of any Subsidiary as an Unrestricted Subsidiary and any
Subsidiary Redesignation, and any restructurings of the business of the Borrower
or any of its Subsidiaries that are expected to have a continuing impact and are
factually supportable, which would include cost savings resulting from head
count reduction, closure of facilities and similar operational and other cost
savings, which adjustments the Borrower determines are reasonable as set forth
in a certificate of a Financial Officer of the Borrower (the foregoing, together
with any transactions related thereto or in connection therewith, the “relevant
transactions”), in each case that occurred during the Reference Period (or, in
the case of determinations made pursuant to the definition of the term
“Permitted Business Acquisition” or pursuant to Sections 2.11(b), 6.01(r),
6.02(u) or 6.06(e), occurring during the Reference Period or thereafter and
through and including the date upon which the respective Permitted Business
Acquisition or incurrence of Indebtedness or Liens, Asset Sale, or dividend is
consummated), (ii) in making any determination on a Pro Forma Basis, (x) all
Indebtedness (including Indebtedness issued, incurred or assumed as a result of,
or to finance, any relevant transactions and for which the financial effect is
being calculated, whether incurred under this Agreement or otherwise, but
excluding normal fluctuations in revolving Indebtedness incurred for working
capital purposes and amounts outstanding under any Permitted Receivables
Financing, in each case not to finance any acquisition) issued, incurred,
assumed or permanently repaid during the Reference Period (or, in the case of
determinations made pursuant to the definition of the term “Permitted Business
Acquisition” or pursuant to Sections 2.11(b), 6.01(r), 6.02(u) or 6.06(e),
occurring during the Reference Period or thereafter and through and including
the date upon which the respective Permitted Business Acquisition or incurrence
of Indebtedness or Liens, Asset Sale, or dividend is consummated) shall be
deemed to have been issued, incurred, assumed or permanently repaid at the
beginning of such period and (y) Interest Expense of such person attributable to
interest on any Indebtedness, for which pro forma effect is being given as
provided in preceding clause (x) (A) bearing floating interest rates shall be
computed on a pro forma basis as if the rate in effect on the date of such
calculation had been the applicable rate for the entire period (taking into
account any Hedging Obligations applicable to such Indebtedness if such Hedging
Obligation has a remaining term in excess of 12 months), and (B) in respect of a
Capital Lease Obligation shall be deemed to accrue at an interest rate
reasonably determined by a responsible financial or accounting officer of the
Borrower to be the rate of interest implicit in such Capital Lease Obligation in
accordance with GAAP; and (iii) (A) any Subsidiary Redesignation then being
designated, effect shall be given to such Subsidiary Redesignation and all other
Subsidiary Redesignations after the first day of the relevant Reference Period
and on or prior to the date of the respective Subsidiary Redesignation then
being designated, collectively, and (B) any designation of a Subsidiary as an
Unrestricted Subsidiary, effect shall be given to such designation and all other
designations of Subsidiaries as Unrestricted Subsidiaries after the first day of
the relevant Reference Period and on or prior to the date of the then applicable
designation of a Subsidiary as an Unrestricted Subsidiary, collectively.
Calculations made pursuant to the definition of the term “Pro Forma Basis” shall
be determined in good faith by a Responsible Officer of the Borrower and may
include adjustments to reflect (1) operating expense reductions and other
operating improvements or synergies reasonably expected to result from such
relevant transaction, which adjustments are reasonably anticipated by the
Borrower to be realizable in connection with such relevant transaction (or any
similar transaction or transactions made in compliance with this Agreement or
that require a waiver or consent of the Required Lenders) and are estimated on a
good faith basis by the Borrower, and (2) all adjustments reflected in any  pro
forma financial statements and pro forma adjusted EBITDA included in the
Information Memorandum to the extent such adjustments, without duplication,
continue to be applicable.  The Borrower shall deliver to the Administrative
Agent a certificate of a Financial Officer of the Borrower setting forth such
demonstrable or additional operating expense reductions and other operating
improvements or synergies and information and calculations supporting them in
reasonable detail.
“Pro Forma Compliance” shall mean, at any date of determination, that the
Borrower (together with its Subsidiaries on a consolidated basis) shall be in
compliance, on a Pro Forma Basis after giving effect on a Pro Forma Basis to the
relevant transactions (including the assumption, the issuance, incurrence and
permanent repayment of Indebtedness), with a Total Net First Lien Leverage Ratio
not to exceed 4.00 to 1.00, recomputed as at the last day of the most recently
ended fiscal quarter of the Borrower and its Subsidiaries for which the
financial statements and certificates required pursuant to Section 5.04 have
been delivered, and the Borrower shall have delivered to the Administrative
Agent a certificate of a Responsible Officer of the Borrower to such effect,
together with all relevant financial information.
“Projections” shall mean any projections of Holdings, the Borrower and the
Subsidiaries included in the Information Memorandum and any other projections
and any forward-looking statements (including statements with respect to booked
business) of such entities furnished to the Lenders or the Administrative Agent
by or on behalf of Holdings, the Borrower or any of the Subsidiaries prior to
the Closing Date.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Lender” shall have the meaning assigned to such term in Section 9.17.
“Purchase Agreement” shall have the meaning assigned to such term in
Section 5.14(ii).
“Qualified CFC Holding Company” shall mean a Wholly Owned Subsidiary of the
Borrower that is a limited liability company, that (a) is in compliance with
Section 6.11 and (b) the primary asset of which consists of Equity Interests in
either (i) a Foreign Subsidiary or (ii) a limited liability company that is in
compliance with Section 6.11 and the primary asset of which consists of Equity
Interests in a Foreign Subsidiary.
“Qualified Equity Interests” means any Equity Interests other than Disqualified
Stock.
“Real Property” means, collectively, all right, title and interest (including
any leasehold estate) in and to any and all parcels of or interests in real
property owned in fee or leased by any Loan Party, together with, in each case,
all easements, hereditaments and appurtenances relating thereto, all
improvements and appurtenant fixtures incidental to the ownership or lease
thereof.

--------------------------------------------------------------------------------

“Receivables Assets” shall mean accounts receivable (including any bills of
exchange) and related assets and property from time to time originated, acquired
or otherwise owned by the Borrower or any Subsidiary.
“Receivables Net Investment” shall mean the aggregate cash amount paid by the
lenders or purchasers under any Permitted Receivables Financing in connection
with their purchase of, or the making of loans secured by, Receivables Assets or
interests therein, as the same may be reduced from time to time by collections
with respect to such Receivables Assets or otherwise in accordance with the
terms of the Permitted Receivables Documents (but excluding any such collections
used to make payments of items included in clause (c) of the definition of
“Interest Expense”); provided, however, that if all or any part of such
Receivables Net Investment shall have been reduced by application of any
distribution and thereafter such distribution is rescinded or must otherwise be
returned for any reason, such Receivables Net Investment shall be increased by
the amount of such distribution, all as though such distribution had not been
made.
“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis.”
“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness,” and “Refinanced” shall have a
meaning correlative thereto.
“Register” shall have the meaning assigned to such term in Section 9.04(b)(iv).
“Registration Statement” shall have the meaning assigned to such term in
Section 5.14(i)(b)(x).
“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Related Fund” shall mean, with respect to any Lender that is a fund that
invests in bank or commercial loans and similar extensions of credit, any other
fund that invests in bank or commercial loans and similar extensions of credit
and is advised or managed by (a) such Lender, (b) an Affiliate of such Lender or
(c) an entity (or an Affiliate of such entity) that administers, advises or
manages such Lender.
“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such person and such person’s Affiliates.
“Related Sections” shall have the meaning assigned to such term in Section 6.04.
“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, emanating or migrating in, into, onto or through the environment.
“Remaining Present Value” shall mean, as of any date with respect to any lease,
the present value as of such date of the scheduled future lease payments with
respect to such lease, determined with a discount rate equal to a market rate of
interest for such lease reasonably determined at the time such lease was entered
into.
“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, other than those events as to
which the 30-day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Plan (other than a Plan maintained by an ERISA
Affiliate that is considered an ERISA Affiliate only pursuant to subsection (m)
or (o) of Section 414 of the IRS Code).
“Required Lenders” shall mean, at any time, Lenders having Loans outstanding
that represent more than 50% of all Loans outstanding.  The Loans of any
Defaulting Lender shall be disregarded in determining Required Lenders at any
time.
“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement.
“Revaluation Date” shall mean, with respect to any Term Loan denominated in
Euros, each of the following, (a) (i) the date of the Borrowing of such Term
Loan and (ii) each date of a conversion into or continuation of such Term Loan
pursuant to the terms of this Agreement and (b) any additional date as the
Administrative Agent may determine at any time when an Event of Default exists.
“Revolving Credit Agreement” shall mean that certain Amended and Restated
Revolving Credit Agreement dated as of April 3, 2007 and as amended on or prior
to the Effective Date, including any refinancing thereof, among Holdings, the
Borrower, certain subsidiaries of the Borrower party thereto, the lenders and
agents party thereto and Bank of America, as administrative agent, as amended,
restated, supplemented, waived, replaced, restructured, repaid, refunded,
refinanced or otherwise modified from time to time, including any agreement or
indenture extending the maturity thereof, refinancing, replacing or otherwise
restructuring all or any portion of the Indebtedness under such agreement or
agreements or indenture or indentures or increasing the amount loaned thereunder
or altering the maturity thereof.
“Revolving Facility Loans” shall mean loans made pursuant to and in accordance
with the Revolving Credit Agreement.
“Revolving Facility Collateral Agent” shall have the meaning assigned to such
term in the Senior Lender Intercreditor Agreement.
“Revolving Facility Secured Parties” shall have the meaning assigned thereto in
the Senior Lender Intercreditor Agreement.
“Revolving Loan Documents” shall mean the “Loan Documents” as defined in the
Revolving Credit Agreement.”
“Rollover Conversion” shall have the meaning assigned to such term in
Section 2.01(d).
“Rollover Fees” means the fees paid by the Investors or Borrower to the Bridge
Term Loan Lenders as set forth in the Fee Letter in respect of the Rollover
Loans made by the Lenders on the Bridge Term Loan Maturity Date to refinance any
outstanding Bridge Term Loans.
“Rollover Loan Maturity Date” means the sixth anniversary of the Bridge Term
Loan Maturity Date.
“Rollover Loans” shall have the meaning assigned to such term in
Section 2.01(d).
“Rule 2.7 Announcement” shall mean the press announcement released by
Acquisition SPV and the Target to announce a firm intention on the part of
Acquisition SPV to make an offer to acquire the Target Shares on the terms of
the Scheme or the Offer (as applicable) in accordance with Rule 2.7 of the
Takeover Code.
“S&P” shall mean Standard & Poor’s Ratings Group, Inc.
“Sale and Lease-Back Transaction” shall have the meaning assigned to such term
in Section 6.03.

--------------------------------------------------------------------------------

“Scheme” means a scheme of arrangement made pursuant to Part 26 of the Companies
Act of 2006 between the Target and the holders of the Target Shares in relation
to the transfer of the entire issued and to be issued share capital of the
Target (with or subject to any modification, addition or condition approved or
imposed by the Court and agreed by Acquisition SPV and the Target) as
contemplated by the Scheme Circular (with or subject to any modification,
addition or condition approved or imposed by the Court and agreed by Acquisition
SPV and the Target).
“Scheme Circular” means a document issued by or on behalf of the Target to
shareholders of the Target setting out the proposals for the Scheme stating the
recommendation of the Scheme to the shareholders of Target by the board of
directors of Target including the notice of General Meeting and the Court
Meeting.
“Scheme Documents” means the Rule 2.7 Announcement, the Scheme Circular together
with the notices of the Court Meeting and General Meeting which accompany that
Scheme Circular, the Scheme Resolutions, any other document dispatched by or on
behalf of the Target to its shareholders in connection with the Scheme.
“Scheme Effective Date” means, if the Acquisition proceeds by way of a Scheme,
the date on which the Court Orders are duly filed with the Registrar of
Companies in England and Wales and the Scheme becomes effective in accordance
with English law.
“Scheme Resolutions” means, if the Acquisition proceeds by way of a Scheme, the
resolutions of the Target shareholders for the implementation of the Scheme
referred to and substantially in the form to be set out in the Scheme Circular.
“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.
“Second Lien Bridge Credit Agreement” shall mean that certain Second Lien Credit
Agreement, as in effect on the Effective Date, as amended and restated on the
Amendment Effective Date and as the same may be further amended, amended and
restated, modified, supplemented, extended, or renewed from time to time in
accordance with the terms hereof and thereof among Holdings, the Borrower,
certain lenders party thereto and Wells Fargo Bank, National Association as the
administrative agent and collateral agent.  References to the Second Lien Bridge
Credit Agreement shall include any indenture or other agreement evidencing
extension or exchange notes issuances in accordance with the terms of the Second
Lien Bridge Credit Agreement but shall not include indentures relating to other
issuances of New Second Lien Notes.
“Second Lien Bridge Credit Facility” shall have the meaning assigned to such
term in the recitals hereto.
“Second Lien Bridge Joinder to Second Priority Intercreditor Agreement” shall
mean the Second Lien Bridge Joinder to Second Priority Intercreditor Agreement,
dated as of the Effective Date, as amended, supplemented or otherwise modified
from time to time, in the form of Exhibit F under the Second Lien Bridge Credit
Agreement, among Holdings, the Borrower, the Subsidiary Loan Parties, each
Subsidiary that becomes a party thereto after the Effective Date, the
“Collateral Agent” under the Existing Credit Agreement, the “Administrative
Agent” under the Existing Credit Agreement, the “Administrative Agent” under the
Revolving Credit Agreement, the “Collateral Agent” under the Revolving Credit
Agreement, U.S. Bank National Association, as Existing Second Priority Agent,
the “Collateral Agent” under the Second Lien Bridge Credit Agreement and the
“Administrative Agent” under the Second Lien Bridge Credit Agreement.
“Second Priority Intercreditor Agreement” shall mean the Second Amended and
Restated Intercreditor Agreement dated February 5, 2008, as amended,
supplemented or otherwise modified from time to time, among Holdings, the
Borrower, the Subsidiary Loan Parties, each Subsidiary that becomes a party
thereto after the Effective Date, the “Collateral Agent” under the Existing
Credit Agreement, the “Administrative Agent” under the Existing Credit
Agreement, the “Administrative Agent” under the Revolving Credit Agreement and
the “Collateral Agent” under the Revolving Credit Agreement and U.S. Bank
National Association, as Second Priority Agent and as further supplemented by
each of the Term Loan Joinder to Second Priority Intercreditor Agreement, the
First Lien Bridge Joinder to Second Priority Intercreditor Agreement and the
Second Lien Bridge Joinder to Second Priority Intercreditor Agreement.
“Secured Parties” shall mean the “Secured Parties” as defined in the Collateral
Agreement.
“Securities Act” shall mean the Securities Act of 1933, as amended.
“Securities Demand” shall have the meanings assigned to such term in
Section 5.15(a).
“Security Documents” shall mean the Mortgages, the Collateral Agreement, the
Foreign Pledge Agreements and each of the security agreements and other
instruments and documents executed and delivered pursuant to any of the
foregoing or pursuant to Section 5.10.
“Senior Fixed Collateral Intercreditor Agreement” shall mean the Senior Fixed
Collateral Priority and Intercreditor Agreement dated February 5, 2008, as
amended, supplemented or otherwise modified from time to time, among Holdings,
the Borrower, the Subsidiary Loan Parties, each Subsidiary that becomes a party
thereto after the Effective Date, the “Collateral Agent” under the Existing
Credit Agreement, the “Administrative Agent” under the Existing Credit Agreement
and as further supplemented by each of the Term Loan Joinder to Senior Fixed
Collateral Intercreditor Agreement and the First Lien Bridge Joinder to Senior
Fixed Collateral Intercreditor Agreement.
“Senior Lender Intercreditor Agreement” shall mean the Second Amended and
Restated Senior Lender Priority and Intercreditor Agreement dated February 5,
2008, as amended, supplemented or otherwise modified from time to time, among
Holdings, the Borrower, the Subsidiary Loan Parties, each Subsidiary that
becomes a party thereto after the Effective Date, the “Collateral Agent” under
the Existing Credit Agreement, the “Administrative Agent” under the Existing
Credit Agreement, the “Administrative Agent” under the Revolving Credit
Agreement and the “Collateral Agent” under the Revolving Credit Agreement and as
further supplemented by each of the Term Loan Joinder to Senior Lender
Intercreditor Agreement and the First Lien Bridge Joinder to Senior Lender
Intercreditor Agreement.
“Special Purpose Receivables Subsidiary” shall mean a direct or indirect
Subsidiary of the Borrower established in connection with a Permitted
Receivables Financing for the acquisition of Receivables Assets or interests
therein, and which is organized in a manner intended to reduce the likelihood
that it would be substantively consolidated with Holdings, the Borrower or any
of the Subsidiaries (other than Special Purpose Receivables Subsidiaries) in the
event Holdings, the Borrower or any such Subsidiary becomes subject to a
proceeding under the U.S. Bankruptcy Code (or other insolvency law).
“Specified Event of Default” means an Event of Default under Section 7.01(b),
(c), (h) or (i).
“Squeeze-Out” shall mean any procedure under the Companies Act of 2006 for the
compulsory acquisition by Acquisition SPV of any minority shareholders in the
Target.
“Squeeze-Out Date” shall mean the first date on which Acquisition SPV becomes
entitled to exercise the Squeeze-Out Procedures.
“Squeeze-Out Procedure” shall mean the procedure to be implemented following the
date on which the Offer is declared or becomes unconditional in all respects
under sections 979 to 982 (inclusive) of the Companies Act of 2006 to acquire
all of the outstanding Target Shares which Acquisition SPV has not acquired,
contracted to acquire or in respect of which it has not received valid
acceptances.
“Statutory Reserves” shall mean, with respect to any currency, any reserve,
liquid asset or similar requirements established by any Governmental Authority
of the United States of America or of the jurisdiction of such currency or any
jurisdiction in which Loans in such currency are made to which banks in such
jurisdiction are subject for any category of deposits or liabilities customarily
used to fund loans in such currency or by reference to which interest rates
applicable to Loans in such currency are determined.

--------------------------------------------------------------------------------

“Sterling” or “£” means the official lawful currency of the United Kingdom.
“Subagent” shall have the meaning assigned to such term in Section 8.02.
“Subordinated Intercompany Debt” shall have the meaning assigned to such term in
Section 6.01(e)(ii).
“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, directly or indirectly, owned, Controlled or held, or (b) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.
“Subsidiary” shall mean, unless the context otherwise requires, a subsidiary of
the Borrower.  Notwithstanding the foregoing (and except for purposes of
Sections 3.09, 3.13, 3.15, 3.16, 5.03, 5.09 and 7.01(k), and the definition of
Unrestricted Subsidiary contained herein), an Unrestricted Subsidiary shall be
deemed not to be a Subsidiary of the Borrower or any of its Subsidiaries for
purposes of this Agreement.
“Subsidiary Loan Party” shall mean (a) each Domestic Subsidiary of the Borrower
on the Effective Date and (b) each Domestic Subsidiary of the Borrower that
becomes, or is required to become, a party to the Collateral Agreement, the
Second Priority Intercreditor Agreement, the Senior Fixed Collateral
Intercreditor Agreement and the Senior Lender Intercreditor Agreement after the
Effective Date.
“Subsidiary Redesignation” shall have the meaning provided in the definition of
“Unrestricted Subsidiary” contained in this Section 1.01.
“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities (including,
for the avoidance of doubt, resin), equity or debt instruments or securities, or
economic, financial or pricing indices or measures of economic, financial or
pricing risk or value or any similar transaction or any combination of these
transactions; provided, that no phantom stock or similar plan providing for
payments only on account of services provided by current or former directors,
officers, employees or consultants of Holdings, the Borrower or any of the
Subsidiaries shall be a Swap Agreement.
“Take-out Financing” shall have the meaning assigned to such term in
Section 5.15(a)(ii).
“Takeover Code” shall mean the United Kingdom City Code on Takeovers and
Mergers, as administered by the Takeover Panel, as may be amended from time to
time.
“Takeover Panel” shall mean the United Kingdom Panel on Takeovers and Mergers.
“Target” shall have the meaning assigned to such term in the recitals hereto.
“Target Group” shall mean the Target and its subsidiaries.
“Target Shares” shall mean the existing unconditionally allotted or issued and
fully paid ordinary shares of Five pence each in the capital of the Target and
any further such ordinary shares which are unconditionally allotted or issued
before the Closing Date.
“Taxes” shall mean any and all present or future taxes, levies, imposts, duties
(including stamp duties), deductions, withholdings or similar charges (including
ad valorem charges) imposed by any Governmental Authority and any and all
interest and penalties related thereto.
“Term Facilities” shall mean the Bridge Euro Term Loan Facility and the Bridge
Sterling Term Loan Facility.
“Term Facility Maturity Date” shall mean the Bridge Euro Term Facility Maturity
Date, the Bridge Sterling Term Facility Maturity Date or the Rollover Loan
Maturity Date, as applicable.
“Term Loans” shall mean the Bridge Euro Term Loans, the Bridge Sterling Term
Loans or the Rollover Loans, as applicable.
“Term Loan Credit Agreement” shall mean that certain Term Loan Credit Agreement,
as in effect on the Effective Date as amended and restated on the Amendment
Effective Date and as the same may be further amended, amended and restated,
modified, supplemented, extended, or renewed from time to time in accordance
with the terms hereof and thereof among Holdings, the Borrower, certain lenders
party thereto and Goldman Sachs Bank, USA as the administrative agent and
collateral agent.
 “Term Loan Joinder to Second Priority Intercreditor Agreement” shall mean the
Term Loan Joinder to Second Priority Intercreditor Agreement, dated as of the
Effective Date, as amended, supplemented or otherwise modified from time to
time, in the form of Exhibit G under the Term Loan Credit Agreement, among
Holdings, the Borrower, the Subsidiary Loan Parties, each Subsidiary that
becomes a party thereto after the Effective Date, the “Collateral Agent” under
the Existing Credit Agreement, the “Administrative Agent” under the Existing
Credit Agreement, the “Administrative Agent” under the Revolving Credit
Agreement, the “Collateral Agent” under the Revolving Credit Agreement, U.S.
Bank National Association, as Existing Second Priority Agent, the “Collateral
Agent” under the Term Loan Credit Agreement and the “Administrative Agent” under
the Term Loan Credit Agreement.
“Term Loan Joinder to Senior Fixed Collateral Intercreditor Agreement” shall
mean the Term Loan Joinder to Senior Fixed Collateral Agreement, dated as of the
Effective Date, as amended, supplemented or otherwise modified from time to
time, in the form of Exhibit H under the Term Loan Credit Agreement, among
Holdings, the Borrower, the Subsidiary Loan Parties, each Subsidiary that
becomes a party thereto after the Effective Date, the “Collateral Agent” under
the Existing Credit Agreement, the “Administrative Agent” under the Existing
Credit Agreement, the “Collateral Agent” under the Term Loan Credit Agreement
and the “Administrative Agent” under the Term Loan Credit Agreement.
“Term Loan Joinder to Senior Lender Intercreditor Agreement” shall mean the Term
Loan Joinder to Senior Lender Intercreditor Agreement, dated as of the Effective
Date, as amended, supplemented or otherwise modified from time to time, in the
form of Exhibit F under the Term Loan Credit Agreement, among Holdings, the
Borrower, the Subsidiary Loan Parties, each Subsidiary that becomes a party
thereto after the Effective Date, the “Collateral Agent” under the Existing
Credit Agreement, the “Administrative Agent” under the Existing Credit
Agreement, the “Administrative Agent” under the Revolving Credit Agreement, the
“Collateral Agent” under the Revolving Credit Agreement, the “Collateral Agent”
under the Term Loan Credit Agreement and the “Administrative Agent” under the
Term Loan Credit Agreement.
“Term T Loan” shall have the meaning assigned to such term in the Existing
Credit Agreement, as amended by the Incremental Assumption Agreement, dated as
of May 16, 2018.
“Term Q Loan” shall have the meaning assigned to such term in the Existing
Credit Agreement, as amended by the Incremental Assumption Agreement, dated as
of February 12, 2018.
“Term R Loan” shall have the meaning assigned to such term in the Existing
Credit Agreement, as amended by the Incremental Assumption Agreement, dated as
of February 12, 2018.
“Term S Loan” shall have the meaning assigned to such term in the Existing
Credit Agreement, as amended by the Incremental Assumption Agreement, dated as
of May 16, 2018.

--------------------------------------------------------------------------------

“Test Period” shall mean, on any date of determination, the period of four
consecutive fiscal quarters of the Borrower then most recently ended (taken as
one accounting period).
“Total Net First Lien Leverage Ratio” means, on any date, the ratio of (a) First
Lien Debt as of such date to (b) EBITDA for the period of four consecutive
fiscal quarters of the Borrower most recently ended as of such date, all
determined on a consolidated basis in accordance with GAAP; provided, that
EBITDA shall be determined for the relevant Test Period on a Pro Forma Basis.
“Transaction Documents” shall mean the Loan Documents and the Acquisition
Documents.
“Transaction Equity Investment” shall mean an Investment by the Borrower or
another Subsidiary Loan Party in a Subsidiary of the Borrower that is not a
Subsidiary Loan Party in an aggregate amount necessary to fund the Acquisition
or refinance existing debt of the Target.
“Transaction Expenses” means any fees or expenses incurred or paid by Holdings,
the Borrower (or any direct or indirect parent of the Borrower) or any of its
Subsidiaries in connection with the Transactions, this Agreement and the other
Loan Documents (including expenses in connection with Swap Agreements) and the
transactions contemplated hereby and thereby.
“Transactions” shall mean, collectively, the transactions to occur pursuant to
the Transaction Documents, including (a) the consummation of the Acquisition;
(b) the execution and delivery of the Loan Documents, the creation or
continuation of the Liens pursuant to the Security Documents, and the initial
borrowings hereunder; (c) the Backstop Term Loan Refinancing; (d) the issuance
of the New First Lien Notes and the New Second Lien Notes; and (f) the payment
of all Transaction Expenses.
“Type” shall mean, when used in respect of any Loan or Borrowing, the Rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined.  For purposes hereof, the term “Rate” shall include the
Adjusted LIBO Rate, the EURIBOR Rate and the ABR.
“Unfunded Pension Liability” means the excess of a Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Plan’s
assets, determined in accordance with the assumptions used for funding the Plan
pursuant to Section 412 of the IRS Code for the applicable plan year.
“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.
“U.S. Bankruptcy Code” shall mean Title 11 of the United States Code, as
amended, or any similar federal or state law for the relief of debtors.
“Unrestricted Cash” shall mean domestic cash or cash equivalents of the Borrower
or any of its Subsidiaries that would not appear as “restricted” on a
consolidated balance sheet of the Borrower or any of its Subsidiaries.
“Unrestricted Subsidiary” shall mean any subsidiary of the Borrower that is
acquired or created after the Effective Date and designated by the Borrower as
an Unrestricted Subsidiary hereunder by written notice to the Administrative
Agent; provided, that the Borrower shall only be permitted to so designate a new
Unrestricted Subsidiary after the Effective Date and so long as (a) no Default
or Event of Default has occurred and is continuing or would result therefrom,
(b) such Unrestricted Subsidiary shall be capitalized (to the extent capitalized
by the Borrower or any of its Subsidiaries) through Investments as permitted by,
and in compliance with, Section 6.04(j), and any prior or concurrent Investments
in such Subsidiary by the Borrower or any of its Subsidiaries shall be deemed to
have been made under Section 6.04(j), (c) without duplication of clause (b), any
assets owned by such Unrestricted Subsidiary at the time of the initial
designation thereof shall be treated as Investments pursuant to Section 6.04(j),
and (d) such Subsidiary shall have been designated an “unrestricted subsidiary”
(or otherwise not be subject to the covenants and defaults) under Existing the
Second Lien Notes Indenture, the First Lien Bridge Agreement, the Second Lien
Bridge Agreement, any other Indebtedness permitted to be incurred hereby and all
Permitted Refinancing Indebtedness in respect of any of the foregoing and all
Disqualified Stock; provided, further, that at the time of the initial
Investment by the Borrower or any of its Subsidiaries in such Subsidiary, the
Borrower shall designate such entity as an Unrestricted Subsidiary in a written
notice to the Administrative Agent.  The Borrower may designate any Unrestricted
Subsidiary to be a Subsidiary for purposes of this Agreement (each, a
“Subsidiary Redesignation”); provided, that (i) such Unrestricted Subsidiary,
both before and after giving effect to such designation, shall be a Wholly Owned
Subsidiary of the Borrower, (ii) no Default or Event of Default has occurred and
is continuing or would result therefrom, (iii) all representations and
warranties contained herein and in the other Loan Documents shall be true and
correct in all material respects with the same effect as though such
representations and warranties had been made on and as of the date of such
Subsidiary Redesignation (both before and after giving effect thereto), unless
stated to relate to a specific earlier date, in which case such representations
and warranties shall be true and correct in all material respects as of such
earlier date, and (iv) the Borrower shall have delivered to the Administrative
Agent an officer’s certificate executed by a Responsible Officer of the
Borrower, certifying to the best of such officer’s knowledge, compliance with
the requirements of preceding clauses (i) through (iii), inclusive.
“Wholly Owned Subsidiary” of any person shall mean a subsidiary of such person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such person or another Wholly Owned Subsidiary of such person.
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
“Working Capital” shall mean, with respect to the Borrower and the Subsidiaries
on a consolidated basis at any date of determination, Current Assets at such
date of determination minus Current Liabilities at such date of determination.
“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.
SECTION I.02. Terms Generally.  The definitions set forth or referred to in
Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.”  All references herein to Articles, Sections, Exhibits and
Schedules shall be deemed references to Articles and Sections of, and Exhibits
and Schedules to, this Agreement unless the context shall otherwise require. 
Except as otherwise expressly provided herein, any reference in this Agreement
to any Loan Document shall mean such document as amended, restated, supplemented
or otherwise modified from time to time.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided, that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Effective Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.
SECTION I.03. Effectuation of Transactions.  Each of the representations and
warranties of Holdings and the Borrower contained in this Agreement (and all
corresponding definitions) are made after giving effect to the Transactions,
unless the context otherwise requires.
SECTION I.04. Senior Debt.  The Obligations constitute (a) “First-Lien
Indebtedness” pursuant to, and as defined in, the Senior Lender Intercreditor
Agreement, (b) [reserved], and (c) “First-Priority Lien Obligations” pursuant
to, and as defined in, the Existing Second Lien Notes Indentures.  This
Agreement is a “Credit Agreement” for purposes of the Existing Second Lien Notes
Indentures.

--------------------------------------------------------------------------------

SECTION I.05. Currency Equivalents Generally.  The Administrative Agent shall
determine or redetermine the Dollar Equivalent of each Loan denominated in a
currency other than Dollars on each Revaluation Date and, unless otherwise
specified herein, the Administrative Agent may determine or redetermine the
Dollar Equivalent of any amount hereunder on any other date in its reasonable
discretion.  For purposes of any calculation of whether the requisite percentage
of Lenders have consented to any amendment, waiver or modification of any Loan
Document, the Administrative Agent may, in consultation with the Borrower, set a
record date for determining the Dollar Equivalent amount of any Loan denominated
in a currency other than Dollars so long as such record date is within 30 days
of the effective date of such amendment, waiver or modification.
SECTION I.06. Lending Office.  Any Lender may, by notice to the Administrative
Agent and the Borrower, designate an Affiliate of such Lender as its applicable
Lending Office with respect to any Loans to be made by such Lender to any
Borrower or make any Loan available to any Borrower by causing any foreign or
domestic branch or Affiliate of such Lender to make such Loans. In the event
that a Lender designates an Affiliate of such Lender as its applicable Lending
Office for Loans to any Borrower under any Facility or makes any Loan available
to any Borrower by causing any foreign or domestic branch or Affiliate of such
Lender to make such Loans, then all Loans and reimbursement obligations to be
funded by such Lender under such Facility to such Borrower shall be funded by
such applicable Lending Office or foreign or domestic branch or Affiliate, as
applicable, and all payments of interest, fees, principal and other amounts
payable to such Lender under such Facility shall be payable to such applicable
Lending Office or foreign or domestic branch or Affiliate, as applicable. Except
as provided in the immediately preceding sentence, no designation by any Lender
of an Affiliate as its applicable Lending Office or making any Loan available to
any Borrower by causing any foreign or domestic branch or Affiliate of such
Lender to make such Loans shall alter the obligation of the Borrower to pay any
principal, interest, fees or other amounts hereunder.
SECTION I.07. Effect of this Agreement on the Original Credit Agreement and the
Other Original Loan Documents.
(a)
Upon execution by Holdings, the Borrower, the Administrative Agent and the
Lenders party hereto, this Agreement shall be binding on the Borrower, the
Administrative Agent, the Lenders and the other parties hereto, and the Original
Credit Agreement and the provisions thereof shall be replaced in their entirety
by this Agreement and the provisions hereof; provided that for the avoidance of
doubt (x) the Obligations (as defined in the Original Credit Agreement) of the
Borrower and the other Loan Parties under the Original Credit Agreement and the
other Loan Documents that remain unpaid and outstanding as of the Amendment
Effective Date shall continue to exist under and be evidenced by this Agreement
and the other Loan Documents and (y) the Loan Documents shall continue to
guarantee, support and otherwise benefit the Obligations on the same terms as
prior to the effectiveness hereof.  Upon the effectiveness of this Agreement,
each Loan Document that was in effect immediately prior to the date of this
Agreement shall continue to be effective on its terms unless otherwise expressly
stated herein.

(b)
Nothing herein contained shall be construed as a substitution or novation of the
obligations outstanding under the Original Credit Agreement, the other Original
Loan Documents (as defined below) or instruments securing the same, which shall
remain in full force and effect, except as modified hereby or by instruments
executed concurrently herewith.  Nothing expressed or implied in this Agreement
shall be construed as a release or other discharge of any Borrower or any
Guarantor from any of its obligations or liabilities under the Original Credit
Agreement or any of the guaranties or other loan documents executed in
connection therewith or in connection with the Original Credit Agreement (the
“Original Loan Documents”).  Each Loan Party hereby confirms and agrees that
each Original Loan Document to which it is a party that is not being amended and
restated concurrently herewith is, and shall continue to be, in full force and
effect and is hereby ratified and confirmed in all respects except that on and
after the Amendment Effective Date, all references in any such Original Loan
Document to “the Credit Agreement,” “thereto,” “thereof,” “thereunder” or words
of like import referring to the Original Credit Agreement shall mean the
Original Credit Agreement as amended and restated by this Agreement.

ARTICLE II


The Credits
SECTION II.01. Commitments.  Subject to the terms and conditions set forth
herein:
(a)
Each Lender having a Bridge Euro Term Loan Commitment agrees to make Bridge Euro
Term Loans to the Borrower during the Certain Funds Period in an aggregate
principal amount not to exceed its Bridge Euro  Term Loan Commitment.

(b)
Each Lender having a Bridge Sterling Term Loan Commitment agrees to make Bridge
Sterling Term Loans to the Borrower during the Certain Funds Period in an
aggregate principal amount not to exceed its Bridge Sterling  Term Loan
Commitment.

(c)
[reserved]

(d)
Subject to satisfaction of the conditions set forth in Section 2.01(e), the
Borrower, and each Lender, severally and not jointly, agree that if the Bridge
Term Loans have not been repaid in full on the Bridge Term Loan Maturity Date,
the then outstanding principal amount of each Lender’s Bridge Term Loan shall
immediately after such latest specified time for payment, automatically be
converted (a Rollover Conversion”) into a loan in the same currency
(individually a “Rollover Loan” and collectively, the “Rollover Loans”) by the
Borrower on the Bridge Term Loan Maturity Date in an aggregate principal amount
equal to the then outstanding principal amount of such Lender’s Bridge Term
Loans.  Rollover Loans will bear interest at a rate determined in accordance
with Section 2.13.

(e)
Upon the conversion of the Bridge Term Loans into Rollover Loans, each Lender
shall cancel on its records a principal amount of the Bridge Term Loans held by
such Lender corresponding to the principal amount of Rollover Loans issued by
such Lender, which corresponding principal amount of the Bridge Term Loans shall
be satisfied by the conversion of such Bridge Term Loans into Rollover Loans in
accordance with Section 2.01(d).  Amounts repaid in respect of Rollover Loans
may not be reborrowed.

(f)
For the avoidance of doubt, the Joint Lead Arrangers and the Lenders that are
Affiliates of the Joint Lead Arrangers shall be entitled (in addition to the
Borrower) to enforce the obligations of any Lender that has not made its share
of the Loans to be made by it available to the Administrative Agent on the
Closing Date by the time set forth in Section 2.03 to the extent the Joint Lead
Arrangers or their affiliates have funded on behalf of such Lender.

--------------------------------------------------------------------------------

(g)
The ability of the Borrower to automatically convert Bridge Term Loans into
Rollover Loans is subject to the following conditions being satisfied:

(i)
at the time of any such conversion, there shall exist no Event of Default or
event that, with notice and/or lapse of time, could become an Event of Default;
and

(ii)
all fees due to the Joint Lead Arrangers and the Lenders shall have been paid in
full.

SECTION II.02. Loans and Borrowings.
(a)
Each Loan shall be made as part of a Borrowing consisting of Loans under the
same Facility and of the same Type made by the Lenders ratably in accordance
with their respective Commitments under the applicable Facility.  The failure of
any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided, that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.

(b)
Subject to Section 2.14, each Borrowing shall be comprised entirely of ABR Loans
or Eurocurrency Loans as the Borrower may request in accordance herewith.  Each
Lender at its option may make any ABR Loan or Eurocurrency Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided, that any exercise of such option shall not affect the obligation of
the Borrower to repay such Loan in accordance with the terms of this Agreement
and such Lender shall not be entitled to any amounts payable under Section 2.15
or 2.17 solely in respect of increased costs resulting from such exercise and
existing at the time of such exercise.

Notwithstanding any other provision of this Agreement, the Borrower shall not be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Bridge Term
Facility Maturity Date.
SECTION II.03. Requests for Borrowings.  To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by (A) telephone or (B)
other Borrowing Request; provided that any telephonic notice must be confirmed
promptly by delivery to the Administrative Agent of a written Borrowing
Request.  Each notice, (a) in the case of a Eurocurrency Borrowing, not later
than 12:00 p.m., Local Time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 12:00 noon,
Local Time, one Business Day before the date of the proposed Borrowing.  Each
such telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
the Borrower.  Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.02:
(i)
the aggregate amount and currency of the requested Borrowing;

(ii)
the date of such Borrowing, which shall be a Business Day;

(iii)
whether such Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing

(iv)
in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v)
the location and number of the Borrower’s account to which funds are to be
disbursed.

If no Interest Period is specified with respect to any requested Eurocurrency
Borrowing, then the Borrower shall be deemed to have selected an Interest Period
of one month’s duration.  Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.
SECTION II.04. [Reserved].
SECTION II.05. [Reserved].
SECTION II.06. Funding of Borrowings.
(a)
Each Lender shall make each Term Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 12:00 noon,
Local Time, to the account of the Administrative Agent most recently designated
by it for such purpose by notice to the Lenders.  The Administrative Agent will
make such Loans available to the Borrower by promptly crediting the amounts so
received, in like funds, to an account of the Borrower maintained with the
Administrative Agent in London.

(b)
Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Borrowing that such Lender will not make available
to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand (without duplication) such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to ABR Loans at such time.  If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.

--------------------------------------------------------------------------------

SECTION II.07. Interest Elections.
(a)
Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurocurrency Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request.  Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurocurrency Borrowing, may elect Interest
Periods therefor, all as provided in this Section.  The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing; provided that no Borrowings
denominated in Euros or Sterling may be an ABR Borrowing.

(b)
To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election.  Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the Borrower.

(c)
Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i)
the Borrowing to which such Interest Election Request applies and, if different
options are being elected with respect to different portions thereof, the
portions thereof to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (iii) and (iv) below shall be
specified for each resulting Borrowing);

(ii)
the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii)
whether the resulting Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(iv)
the currency of the Borrowing; and

(v)
if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period to
be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period.”

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(d)
Promptly following receipt of an Interest Election Request, the Administrative
Agent shall advise each Lender to which such Interest Election Request relates
of the details thereof and of such Lender’s portion of each resulting Borrowing.

(e)
If the Borrower fails to deliver a timely Interest Election Request with respect
to a Eurocurrency Borrowing denominated in Dollars prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing.  If the Borrower fails to deliver a timely
Interest Election Request with respect to a Eurocurrency Borrowing denominated
in Euros or Sterling prior to the end of the Interest Period applicable thereto,
then, unless such Borrowing is repaid as provided herein, at the end of such
Interest Period such Borrowing, the Borrower shall be deemed to have selected an
Interest Period for a Eurocurrency Borrowing of one month’s duration. 
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the written request
(including a request through electronic means) of the Required Lenders, so
notifies the Borrower, then, so long as an Event of Default is continuing (i) no
outstanding Dollar denominated Borrowing may be converted to or continued as a
Eurocurrency Borrowing, (ii) unless repaid, each Dollar denominated Eurocurrency
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto and (iii) Borrowing denominated in Euros or Sterling
shall be deemed converted or continued as Eurocurrency Borrowings of one month’s
duration.

SECTION II.08. Termination of Term Loan Commitments.
(a)
Each of the Bridge Euro Term Loan Commitments and the Bridge Sterling Term Loan
Commitment shall be automatically and permanently reduced to zero upon the
funding of the Bridge Euro Term Loans or Bridge Sterling Term Loans to be made
on the Closing Date. Unless previously terminated in accordance with other terms
hereof, the each of Bridge Euro Term Loan Commitments or Bridge Sterling Term
Loan Commitments shall automatically terminate at 11.59 p.m., (London time), on
the earlier to occur of (i) the last day of the Certain Funds Period and (ii)
the consummation of the Acquisition without the use of the Bridge Term Loans.

(b)
The Borrower may at any time terminate, or from time to time reduce, the Bridge
Term Loan Commitments; provided, that each reduction of the Bridge Term Loan
Commitments shall be in an amount that is an integral multiple of, with respect
to the Bridge Euro Term Loans, €1.0 million and not less than €5.0 million and
the Bridge Sterling Term Loans, £1.0 million and not less than £5.0 million. Any
termination or reduction of the Bridge Term Loan Commitments shall be
permanent.  Each reduction of Bridge Term Loan Commitments shall be made ratably
among the Lenders in accordance with their respective Bridge Term Loan
Commitments.

SECTION II.09. Repayment of Loans; Evidence of Debt.
(a)
The Borrower hereby unconditionally promises to pay to the Administrative Agent
for the account of each Lender the then unpaid principal amount of each Term
Loan of such Lender as provided in Section 2.10.

(b)
Each Lender shall maintain in accordance with its usual practice an account or
accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c)
The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder and the currency, the Facility and
Type thereof and the Interest Period (if any) applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Borrower to each Lender hereunder and (iii) any amount received by the
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof.

(d)
The entries made in the accounts maintained pursuant to paragraph (b) or (c) of
this Section shall be prima facie evidence of the existence and amounts of the
obligations recorded therein; provided, that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e)
Any Lender may request that Loans made by it be evidenced by a promissory note
(a “Note”).  In such event, the Borrower shall prepare, execute and deliver to
such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent and reasonably acceptable to the
Borrower.  Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section 9.04)
be represented by one or more promissory notes in such form payable to the order
of the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).

--------------------------------------------------------------------------------

SECTION II.10. Repayment of Term Loans.
(a)
The Bridge Term Loans will mature on the Bridge Term Loan Maturity Date and, to
the extent then unpaid and subject to satisfaction of the conditions set forth
in Section 2.01(e), will automatically be converted into Rollover Loans as set
forth under Section 2.01(b).  The Borrower hereby unconditionally promises to
pay to the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Rollover Loan on the Rollover Loan Maturity Date.

(b)
[Reserved].

(c)
Prepayment of the Loans from (after the Closing Date):

(i)
all Net Proceeds pursuant to Section 2.11(b) shall be applied to the Loans;

(ii)
any optional prepayments of the Loans pursuant to Section 2.11(a) shall be
applied as the Borrower may direct; and

(iii)
all proceeds of Bridge Euro Term Loans and Bridge Sterling Term Loans which have
not been applied in accordance with Section 5.08, on or before the date falling
one Business Day after the last day of the Certain Funds Period;

provided that any such prepayment pursuant to clause (i) above that would
otherwise be required to be made during the Certain Funds Period shall be
deferred until (and shall instead by made on) the date falling immediately after
the last day of the Certain Funds Period.
(d)
Any mandatory prepayment of Loans pursuant to Section 2.11(b)) shall be applied
so that the aggregate amount of such prepayment is allocated among the Bridge
Euro Term Loans, the Bridge Sterling Term Loans and Rollover Loans, if any, pro
rata based on the Dollar Equivalent on the date of such prepayment of the
aggregate principal amount of outstanding Loan, irrespective of whether such
outstanding Loans are ABR Loans or Eurocurrency Loans.  Each repayment of a
Borrowing shall be applied ratably to the Loans included in the repaid
Borrowing.  Repayments of Loans shall be accompanied by accrued interest on the
amount repaid.

SECTION II.11. Prepayment of Loans.
(a)
The Borrower shall have the right at any time and from time to time to prepay
any Loan in whole or in part, without premium or penalty (but subject to
Section 2.16), in an aggregate principal amount that is an integral multiple of
the Borrowing Multiple and not less than the Borrowing Minimum or, if less, the
amount outstanding, subject to prior notice in accordance with Section 2.10(d).

(b)
The Borrower shall apply all Net Proceeds promptly upon receipt thereof to
prepay Loans in accordance with paragraphs (c) and (d) of Section 2.10, subject
to use of such Net Proceeds (other than in the case of Net Proceeds from
Permanent Securities), to prepay loans under the Existing Credit Agreement and
the Term Loan Credit Agreement).  Notwithstanding the foregoing, after the
Bridge Term Facility Maturity Date the Borrower may retain Net Proceeds pursuant
to clause (b) of the definition thereof, provided, that the Total Net First Lien
Leverage Ratio on the last day of the Borrower’s then most recently completed
fiscal quarter for which financial statements are available shall be less than
or equal to 2.00 to 1.00.

SECTION II.12. Fees.
(a)
The Borrower agrees to pay to the Administrative Agent, for the account of the
Administrative Agent, such fees as shall have been separately agreed upon in
writing, including in the Fee Letters, as amended, restated, supplemented or
otherwise modified from time to time, at the times specified therein.

(b)
All fees shall be paid on the dates due, in immediately available funds, to the
Administrative Agent for distribution, if and as appropriate, among the
Lenders.  Once paid, none of the fees shall be refundable under any
circumstances.

SECTION II.13. Interest.
(a)
The Loans denominated in Dollars comprising each ABR Borrowing shall bear
interest at the ABR plus the Applicable Margin. No Loans denominated in Euros or
Sterling may be comprised of ABR Borrowings.

(b)
The Loans denominated in Dollars comprising each Eurocurrency Borrowing shall
bear interest at the Adjusted LIBO Rate for the Interest Period in effect for
such Borrowing plus the Applicable Margin.  The Loans denominated in Sterling
comprising each Eurocurrency Borrowing shall bear interest at the Adjusted LIBO
Rate, for the Interest Period in effect for such Borrowing plus the Applicable
Margin.  The Loans denominated in Euros comprising each Eurocurrency Borrowing
shall bear interest at the EURIBOR Rate, for the Interest Period in effect for
such Borrowing plus the Applicable Margin.

(c)
The Rollover Loans denominated in Euros shall bear interest at the First Lien
Bridge Euro Total Cap and The Rollover Loans denominated in Sterling shall bear
interest at the First Lien Bridge Sterling Total Cap.

(d)
Notwithstanding the foregoing, if any principal of or interest on any Loan or
any fees or other amount payable by the Borrower hereunder is not paid when due,
whether at stated maturity, upon acceleration or otherwise, such overdue amount
shall bear interest, after as well as before judgment, at a rate per annum equal
to (i) in the case of overdue principal of any Loan, 2% plus the rate otherwise
applicable to such Loan as provided in the preceding paragraphs of this
Section or (ii) in the case of any other amount, 2% plus the rate applicable to
ABR Loans as provided in paragraph (a) of this Section; provided, that this
paragraph (d) shall not apply to any Event of Default that has been waived by
the Lenders pursuant to Section 9.08.

--------------------------------------------------------------------------------

 
(e)
Accrued interest on each Loan shall be payable in arrears (i) on each Interest
Payment Date for such Loan, and (ii) on the applicable Term Facility Maturity
Date; provided, that (x) interest accrued pursuant to paragraph (c) of this
Section shall be payable on demand, (y) in the event of any repayment or
prepayment of any Loan, accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment, and (z) in
the event of any conversion of any Eurocurrency Loan prior to the end of the
current Interest Period therefor, accrued interest on such Loan shall be payable
on the effective date of such conversion.



(f)
All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the ABR at times when the ABR is
based on the “prime rate” shall be computed on the basis of a year of 365 days
(or 366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). 
The applicable ABR, Adjusted LIBO Rate or LIBO Rate or EURIBOR Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

SECTION II.14. Alternate Rate of Interest.
(a)
If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing:

(i)
the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate or EURIBOR Rate, as
applicable, for such Interest Period; or

(ii)
the Administrative Agent is advised by the Required Lenders that the Adjusted
LIBO Rate or the LIBO Rate or EURIBOR Rate, as applicable, for such Interest
Period will not adequately and fairly reflect the cost to such Lenders of making
or maintaining their Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing denominated in such
currency shall be ineffective and such Borrowing shall be converted to or
continued as on the last day of the Interest Period applicable thereto an ABR
Borrowing, and (ii) if any Borrowing Request requests a Eurocurrency Borrowing,
such Borrowing shall be made as an ABR Borrowing.
(b)
If at any time the Administrative Agent determines (which determination shall be
conclusive absent manifest error) or the Borrower notifies the Administrative
Agent that (i) the circumstances set forth in Section 2.14(a)(i) have arisen and
such circumstances are unlikely to be temporary, (ii) the circumstances set
forth in Section 2.14(a)(i) have not arisen but the supervisor for the
administrator of the LIBO Rate or EURIBOR Rate, as applicable, or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which the LIBO Rate or EURIBOR Rate,
as applicable, shall no longer be used for determining interest rates for loans
or (iii) syndicated loans currently being executed, or that include language
similar to that contained in this Section 2.14, are being executed or amended
(as applicable) to incorporate or adopt a new benchmark interest rate to replace
the Adjusted LIBO Rate or EURIBOR Rate, as applicable, then the Administrative
Agent and the Borrower shall endeavor to establish an alternate rate of interest
to the LIBO Rate or EURIBOR Rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), as applicable, that
gives due consideration to the then prevailing market convention for determining
a rate of interest for syndicated loans denominated in Dollars in the U.S., in
Sterling or in Euros at such time, and shall enter into an amendment to this
Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable (but for the avoidance of doubt,
such related changes shall not include a reduction of the Applicable Margin);
provided, that, if such alternate rate of interest shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement. 
Notwithstanding anything to the contrary in Section 9.08, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within three Business Days of the date a copy of such amendment is provided to
the Lenders, a written notice from the Required Lenders stating that such
Required Lenders object to such amendment.  Until an alternate rate of interest
shall be determined in accordance with this Section 2.14(b) (but, in the case of
the circumstances described in clause (ii) or clause (iii) above, only to the
extent the LIBO Rate or EURIBOR Rate, as applicable, for such Interest Period is
not available or published at such time on a current basis), (A) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing shall be ineffective
and shall be continued as, or converted into, if applicable, an ABR Borrowing
and (B) if any Borrowing Request requests a Eurocurrency Borrowing, such
Borrowing shall be made as an ABR Borrowing.

SECTION II.15. Increased Costs.
(a)
If any Change in Law shall:

(i)
impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender(except any such reserve requirement reflected in the
Adjusted LIBO Rate or EURIBOR Rate); or

(ii)
impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurocurrency Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or
otherwise), then the Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.
(b)
If any Lender determines that any Change in Law regarding capital requirements
has or would have the effect of reducing the rate of return on such Lender’s
capital or on the capital of such Lender’s holding company, if any, as a
consequence of this Agreement or the Loans made by, such Lender to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy),
then from time to time the Borrower shall pay to such Lender such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered.

(c)
A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as specified in paragraph (a) or
(b) of this Section 2.15 shall be delivered to the Borrower and shall be
conclusive absent manifest error.  The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

(d)
Promptly after any Lender has determined that it will make a request for
increased compensation pursuant to this Section 2.15, such Lender shall notify
the Borrower thereof.  Failure or delay on the part of any Lender to demand
compensation pursuant to this Section 2.15 shall not constitute a waiver of such
Lender’s right to demand such compensation; provided, that the Borrower shall
not be required to compensate a Lender pursuant to this Section 2.15 for any
increased costs or reductions incurred more than 180 days prior to the date that
such Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided, further, that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

(e)
The foregoing provisions of this Section 2.15 shall not apply in the case of any
Change in Law in respect of Taxes, which shall instead be governed by
Section 2.17.

--------------------------------------------------------------------------------

SECTION II.16. Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto or (d) the assignment of any Eurocurrency Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
the Borrower pursuant to Section 2.19, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event.  In the case of a Eurocurrency Loan, such loss, cost or expense to any
Lender shall be deemed to be the amount determined by such Lender (it being
understood that the deemed amount shall not exceed the actual amount) to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate or EURIBOR Rate, as applicable, that would have been applicable to such
Loan, for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue a Eurocurrency Loan, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for
deposits in dollars of a comparable amount and period from other banks in the
Eurodollar market.  A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Borrower and shall be conclusive absent manifest error.  The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.
SECTION II.17. Taxes.
(a)
Any and all payments by or on account of any obligation of any Loan Party
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided, that if a Loan Party shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent or any Lender, as applicable,
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Loan Party shall make such deductions and
(iii) such Loan Party shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

(b)
In addition, the Loan Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c)
Each Loan Party shall indemnify the Administrative Agent and each Lender, within
10 days after written demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes paid by the Administrative Agent or such Lender, as
applicable, on or with respect to any payment by or on account of any obligation
of such Loan Party hereunder (including Indemnified Taxes or Other Taxes imposed
or asserted on or attributable to amounts payable under this Section) and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to such Loan Party by a Lender or by the
Administrative Agent on its own behalf, on behalf of another Agent or on behalf
of a Lender, shall be conclusive absent manifest error.

(d)
As soon as practicable after any payment of Indemnified Taxes or Other Taxes by
a Loan Party to a Governmental Authority, such Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e)
Any Lender that is entitled to an exemption from or reduction of withholding Tax
under the law of the jurisdiction in which the Borrower is located, or any
treaty to which such jurisdiction is a party, with respect to payments under
this Agreement shall deliver to the Borrower (with a copy to the Administrative
Agent), to the extent such Lender is legally entitled to do so, at the time or
times prescribed by applicable law, such properly completed and executed
documentation prescribed by applicable law as may reasonably be requested by the
Borrower to permit such payments to be made without such withholding Tax or at a
reduced rate; provided, that no Lender shall have any obligation under this
paragraph (e) with respect to any withholding Tax imposed by any jurisdiction
other than the United States if in the reasonable judgment of such Lender such
compliance would subject such Lender to any material unreimbursed cost or
expense or would otherwise be disadvantageous to such Lender in any material
respect.

(f)
Each Lender shall deliver to the Borrower and the Administrative Agent on the
date on which such Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), two original copies of whichever of the following is
applicable:  (i) duly completed copies of Internal Revenue Service Form W-8BEN
(or any subsequent versions thereof or successors thereto), claiming eligibility
for benefits of an income tax treaty to which the United States of America is a
party, (ii) duly completed copies of Internal Revenue Service Form W 8ECI (or
any subsequent versions thereof or successors thereto), (iii) in the case of a
Lender claiming the benefits of the exemption for portfolio interest under
section 871(h) or 881(c) of the IRS Code, (x) a certificate to the effect that,
for United States federal income tax purposes, such Lender is not (A) a “bank”
within the meaning of section 881(c)(3)(A) of the IRS Code, (B) a “10 percent
shareholder” of the Borrower within the meaning of section 871(h)(3) or
881(c)(3)(B) of the IRS Code, or (C) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the IRS Code and that, accordingly, such
Lender qualifies for such exemption and (y) duly completed copies of Internal
Revenue Service Form W-8BEN (or any subsequent versions thereof or successors
thereto), (iv) duly completed copies of Internal Revenue Service Form W-8IMY,
together with forms and certificates described in clauses (i) through (iii)
above (and additional Form W-8IMYs) as may be required or (v) any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in United States federal withholding tax duly completed together with
such supplementary documentation as may be prescribed by applicable law to
permit the Borrower to determine the withholding or deduction required to be
made.  In addition, in each of the foregoing circumstances, each Lender shall
deliver such forms, if legally entitled to deliver such forms, promptly upon the
obsolescence, expiration or invalidity of any form previously delivered by such
Lender.  Each Lender shall promptly notify the Borrower at any time it
determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower (or any other form of certification
adopted by the United States of America or other taxing authorities for such
purpose).  In addition, each Lender that is a “United States person” (as defined
in Section 770(a)(30) of the IRS Code) shall deliver to the Borrower and the
Administrative Agent two copies of Internal Revenue Service Form W-9 (or any
subsequent versions thereof or successors thereto) on or before the date such
Lender becomes a party and upon the expiration of any form previously delivered
by such Lender.  Notwithstanding any other provision of this paragraph, a Lender
shall not be required to deliver any form pursuant to this paragraph that such
Lender is not legally able to deliver.

--------------------------------------------------------------------------------

 
(g)
If the Administrative Agent or a Lender receives a refund of any Indemnified
Taxes or Other Taxes as to which it has been indemnified by a Loan Party or with
respect to which such Loan Party has paid additional amounts pursuant to this
Section 2.17, it shall pay over such refund to such Loan Party (but only to the
extent of indemnity payments made, or additional amounts paid, by such Loan
Party under this Section 2.17 with respect to the Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent or such Lender (including any Taxes imposed with respect to such refund)
as is determined by the Administrative Agent or such Lender, as applicable, in
good faith and in its sole discretion, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided, that such Loan Party, upon the request of the Administrative
Agent or such Lender, agrees to repay as soon as reasonably practicable the
amount paid over to such Loan Party (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Administrative
Agent or such Lender in the event the Administrative Agent or such Lender is
required to repay such refund to such Governmental Authority.  This
Section 2.17(g) shall not be construed to require the Administrative Agent or
any Lender to make available its Tax returns (or any other information relating
to its Taxes which it deems confidential) to the Loan Parties or any other
person.

(h)
If a payment made by the Borrower hereunder or under any other Loan Document
would be subject to United States federal withholding tax imposed pursuant to
FATCA if any Lender fails to comply with applicable reporting and other
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the IRS Code, as applicable), such Lender shall use commercially reasonable
efforts to deliver to the Borrower and the Administrative Agent, at the time or
times prescribed by applicable law or as reasonably requested by the Borrower or
the Administrative Agent, any documentation reasonably requested by the Borrower
or the Administrative Agent reasonably satisfactory to the Borrower or the
Administrative Agent for the Borrower and the Administrative Agent to comply
with their obligations under FATCA to determine the amount to withhold or deduct
from such payment and to determine whether such Lender has complied with such
applicable reporting and other requirements of FATCA, provided, that,
notwithstanding any other provision of this subsection, no Lender shall be
required to deliver any document pursuant to this subsection that such Lender is
not legally able to deliver or, if in the reasonable judgment of such Lender,
such compliance would subject such Lender to any material unreimbursed cost or
expense or would otherwise be disadvantageous to such Lender in any material
respect, provided, further, that in the event a Lender does not comply with the
requirements of this subsection 2.17(h) as a result of the application of the
first proviso of this subsection 2.17(h), then such Lender shall be deemed for
purposes of this Agreement to have failed to comply with the requirements under
FATCA.

SECTION II.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a)
Unless otherwise specified, the Borrower shall make each payment required to be
made by it hereunder (whether of principal, interest or fees, or of amounts
payable under Section 2.15, 2.16, or 2.17, or otherwise) prior to 2:00 p.m.,
Local Time, on the date when due, in immediately available funds, without
condition or deduction for any defense, recoupment, set-off or counterclaim. 
Any amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent to the applicable account designated
to the Borrower by the Administrative Agent, except that payments pursuant to
Sections 2.15, 2.16, 2.17 and 9.05 shall be made directly to the persons
entitled thereto.  The Administrative Agent shall distribute any such payments
received by it for the account of any other person to the appropriate recipient
promptly following receipt thereof.  If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.  All
payments under the Loan Documents shall be made in Dollars (except that payments
in respect of any Euro denominated Obligations shall be made in Euros).  Any
payment required to be made by the Administrative Agent hereunder shall be
deemed to have been made by the time required if the Administrative Agent shall,
at or before such time, have taken the necessary steps to make such payment in
accordance with the regulations or operating procedures of the clearing or
settlement system used by the Administrative Agent to make such payment.

(b)
If at any time insufficient funds are received by and available to the
Administrative Agent from the Borrower to pay fully all amounts of principal,
interest and fees then due from the Borrower hereunder, such funds shall be
applied (i) first, towards payment of interest and fees then due from the
Borrower hereunder, ratably among the parties entitled thereto in accordance
with the amounts of interest and fees then due to such parties, and (ii) second,
towards payment of principal then due from such Borrower hereunder, ratably
among the parties entitled thereto in accordance with the amounts of principal
then due to such parties.

(c)
If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans (based on
the Dollar Equivalent on the date of such purchase); provided, that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph (c) shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans to any assignee
or participant, other than to the Borrower or any Subsidiary or Affiliate
thereof (as to which the provisions of this paragraph (c) shall apply).  The
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against the Borrower rights of
set-off and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of the Borrower in the amount of such
participation.

(d)
Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

(e)
If any Lender shall fail to make any payment required to be made by it pursuant
to Section 2.06(b) or 2.18(d), then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

(f)
Notwithstanding anything herein to the contrary, with respect to any prepayment
of principal made pursuant to Section 2.10(c) or (d) in respect of Permanent
Securities, in the event any Lender or affiliate of a Lender purchases Permanent
Securities from Borrower pursuant to a Securities Demand hereunder at an issue
price above the level at which such Lender or affiliate has determined such
Permanent Securities can be resold by such Lender or affiliate to a bona fide
third party at the time of such purchase (and notifies the Borrower thereof),
the net proceeds received by the Borrower in respect of such Permanent
Securities may, at the option of such Lender or affiliate, be applied first to
repay the Loans hereunder held by such Lender or affiliate (provided that if
there is more than one such Lender or affiliate then such Net Proceeds will be
applied pro rata to repay the Loans hereunder of all such Lenders or affiliates
in proportion to such Lenders’ or affiliates’ principal amount of Permanent
Securities purchased from the Borrower) prior to being applied to prepay the
Loans hereunder by other Lenders.

--------------------------------------------------------------------------------

SECTION II.19. Mitigation Obligations; Replacement of Lenders.
(a)
If any Lender requests compensation under Section 2.15, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the
reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17, as
applicable, in the future and (ii) would not subject such Lender to any material
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender in any material respect.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b)
If any Lender requests compensation under Section 2.15, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or is a
Defaulting Lender, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided, that (i) the Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.17, such
assignment will result in a reduction in such compensation or payments.  Nothing
in this Section 2.19 shall be deemed to prejudice any rights that the Borrower
may have against any Lender that is a Defaulting Lender.

(c)
If any Lender (such Lender, a “Non-Consenting Lender”) has failed to consent to
a proposed amendment, waiver, discharge or termination which pursuant to the
terms of Section 9.08 requires the consent of all of the Lenders affected and
with respect to which the Required Lenders shall have granted their consent,
then the Borrower shall have the right (unless such Non-Consenting Lender grants
such consent) to replace such Non-Consenting Lender by deeming such
Non-Consenting Lender to have assigned its Loans, and its Commitments hereunder
to one or more Assignees reasonably acceptable to the Administrative Agent
(unless such assignee is a Lender, an Affiliate of a Lender or an Approved
Fund); provided, that:  (i) all Obligations of the Borrower owing to such
Non-Consenting Lender being replaced shall be paid in full to such
Non-Consenting Lender concurrently with such assignment, and (ii) the
replacement Lender shall purchase the foregoing by paying to such Non-Consenting
Lender a price equal to the principal amount thereof plus accrued and unpaid
interest thereon.  No action by or consent of the Non-Consenting Lender shall be
necessary in connection with such assignment, which shall be immediately and
automatically effective upon payment of such purchase price.  In connection with
any such assignment the Borrower, Administrative Agent, such Non-Consenting
Lender and the replacement Lender shall otherwise comply with Section 9.04;
provided, that if such Non-Consenting Lender does not comply with Section 9.04
within three Business Days after Borrower’s request, compliance with
Section 9.04 shall not be required to effect such assignment.

SECTION II.20. Illegality.  If any Lender reasonably determines that any Change
in Law has made it unlawful, or that any Governmental Authority has asserted
after the Closing Date that it is unlawful, for any Lender or its applicable
Lending Office to make or maintain any Eurocurrency Loans, then, on notice
thereof by such Lender to the Borrower through the Administrative Agent, any
obligations of such Lender to make or continue Eurocurrency Loans or to convert
ABR Borrowings to Eurocurrency Borrowings shall be suspended until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist.  Upon receipt of such notice, the
Borrower shall upon demand from such Lender (with a copy to the Administrative
Agent), either, (i) in the case of Loans denominated in Dollars, convert all
Eurocurrency Borrowings of such Lender to ABR Borrowings, either on the last day
of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurocurrency Borrowings to such day, or immediately, if such
Lender may not lawfully continue to maintain such Loans, prepay such Loans or
(ii) in the case of Loans denominated in Euros or Sterling, convert all
Eurocurrency Borrowings of such Lender to an alternative interest rate mutually
acceptable to the Borrower and the Lenders, either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency Borrowings to such day, or immediately, if such Lender may not
lawfully continue to maintain such Loans, prepay such Loans.  Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.
SECTION II.21. Exchange Notes.
(a)
Subject to satisfaction of the provisions of this Section 2.21 and in reliance
upon the representations and warranties of the Borrower herein set forth, on and
after the 15th Business Day prior to the Bridge Term Loan Maturity Date and, if
the Rollover Conversion occurs, at any time on and after the Bridge Term Loan
Maturity Date, each Lender will have the option to notify (an “Exchange Notice”)
the Administrative Agent in writing of its request for exchange notes
(individually, an “Exchange Note” and collectively, the “Exchange Notes”) in a
currency for  currency exchange at par value for an equal principal amount of
all or a portion of its outstanding Loans hereunder; provided that in no event
shall any Exchange Notes be issued prior to the Bridge Term Loan Maturity Date. 
Each Lender’s Exchange Notice shall specify the aggregate principal amount of
outstanding Loans that such Lender desires to exchange for Exchange Notes
pursuant to this Section 2.21, which shall be in a minimum amount of €1,000,000
in the case of Bridge Euro Term Loans and £$1,000,000 in the case of Bridge
Sterling Term Loans (and integral multiples of €1,000 or £1,000, as applicable,
in excess thereof) and, subject to the limitations set forth in the Exchange
Note Indenture, shall be Exchange Notes bearing interest at the First Lien
Bridge Euro Total Cap and the First Lien Bridge Sterling Total Cap, as
applicable.

(b)
Notwithstanding the foregoing, such Lender’s Loans shall only be exchanged for
Exchange Notes hereunder upon the occurrence of an Exchange Trigger Event,
notice of which shall be provided to the Borrower and all such Lenders by the
Administrative Agent.  Upon receipt of notice of an Exchange Trigger Event, the
Borrower shall set a date (each, an “Exchange Date”) for the exchange of Loans
for Exchange Notes, which date shall be no less than 10 Business Days and no
more than 15 Business Days after its receipt of notice of an Exchange Trigger
Event.

(c)
On each Exchange Date, the Borrower shall execute and deliver, and use
commercially reasonable efforts to cause the Exchange Note Trustee to
authenticate and deliver, to each Lender or as directed by such Lender that
exchanges Loans, an Exchange Note in the principal amount equal to 100% of the
aggregate outstanding principal amount of such Loans (or portion thereof) for
which each such Exchange Note is being exchanged.  The Exchange Notes shall be
governed by the Exchange Note Indenture.  Upon issuance of the Exchange Notes to
a Lender in accordance with this Section 2.21, a corresponding amount of the
Loans of such Lender shall be deemed to have been cancelled.

(d)
The Borrower shall, as promptly as practicable after being requested to do so by
the Lenders pursuant to the terms of this Agreement at any time following the
first Exchange Trigger Event and no later than the applicable Exchange Date, (i)
select a bank or trust company to act as Exchange Note Trustee, (ii) enter into
the Exchange Note Indenture and an exchange agreement customary for transactions
of this type, (iii) cause counsel to the Borrower and Guarantors to deliver to
the Administrative Agent customary legal opinions and 10b-5 letters covering
such customary matters as reasonably requested by the Arrangers, (iv) in
connection with a resale of Exchange Notes, use commercially reasonable efforts
to cause the accountants for the Borrower (and, if applicable, the Target) to
deliver “comfort letters” customarily delivered in offerings under Rule 144A of
the rules and regulations under the Securities Act and (v) deliver a customary
offering memorandum relating to the sale of Exchange Notes in accordance with
Rule 144A of the rules and regulations under the Securities Act containing such
disclosures as are customary and appropriate for such a document (including
Cooperation Information).  The Exchange Note Trustee shall at all times be a
corporation organized and doing business under the laws of the United States or
any State thereof, in good standing, that is authorized under such laws to
exercise corporate trust powers and is subject to supervision or examination by
federal or state authority and which has a combined capital and surplus of not
less than $500,000,000; provided that the Borrower shall only be required to
assist with respect to matters set forth in clauses (iii), (iv) and (v) on no
more than three occasions (which number shall be reduced by the number of
completed Take-out Financings), all of which shall occur prior to the first
anniversary of the Rollover Loan Maturity Date.

(e)
It is understood and agreed that the Loans exchanged for Exchange Notes
constitute the same Indebtedness as such Exchange Notes and that no novation
shall be effected by any such exchange.

--------------------------------------------------------------------------------

SECTION II.22. Change of Control.
(a)
Upon the occurrence of a Change of Control occurring after the Certain Funds
Period, each Lender shall have the right to require the Borrower to repurchase
all or any part of such Lender’s Loans at a price (the “Change of Control
Payment”) in cash equal to 101% of the principal amount thereof, plus accrued
and unpaid interest, if any, to the date of the Change of Control Payment Date
(as defined below), subject to the right of the Lenders to receive interest due
on the relevant Interest Payment Date, in accordance with the terms contemplated
in this Section 2.22.

(b)
Within 30 days following any Change of Control, the Borrower shall deliver
notice (the “Change of Control Offer”) to the Administrative Agent, and the
Administrative Agent shall promptly deliver such notice to each Lender to the
address of such Lender appearing in the Register or otherwise in accordance with
Section 10.02 with the following information:

(i)
that a Change of Control has occurred and that such Lender has the right to
require the Borrower to repurchase such Lender’s Loans at a repurchase price in
cash equal to 101% of the principal amount thereof, plus accrued and unpaid
interest, if any, to the date of the Change of Control Payment Date (subject to
the right of the Lenders to receive interest on the relevant Interest Payment
Date);

(ii)
the circumstances and relevant facts and financial information regarding such
Change of Control;

(iii)
the repurchase date, which shall be no earlier than 30 days nor later than 60
days from the date such notice is sent, (the “Change of Control Payment Date”;
and

(iv)
instructions determined by the Borrower, consistent with this Section 2.22, that
a Lender must follow in order to have its Loans purchased.

(c)
The Lenders shall be entitled to withdraw their election if the Administrative
Agent or the Borrower receives not later than one Business Day prior to the
purchase date a facsimile transmission or letter sent to the address specified
in Section 10.02 setting forth the name of the Lender, the principal amount of
the Loans to be prepaid and a statement that such Lender is withdrawing its
election to have such Loans purchased. Lenders whose Loans are purchased only in
part shall be issued new Loans equal in principal amount to the unpurchased
portion of the Loans surrendered.

(d)
A Change of Control Offer may be made in advance of a Change of Control, and
conditioned upon such Change of Control, if a definitive agreement is in place
for the Change of Control at the time of making of the Change of Control Offer.

(e)
Notwithstanding the other provisions of this Section 2.22, the Borrower shall
not be required to make a Change of Control Offer upon a Change of Control if a
third party makes the Change of Control Offer in the manner, at the times and
otherwise in compliance with the requirements set forth in this Section 2.22
applicable to a Change of Control Offer made by the Borrower and purchases all
Loans validly tendered and not withdrawn under such Change of Control Offer.

(f)
If Lenders of not less than 90% in aggregate principal amount of the outstanding
Loans validly tender and do not withdraw such Loans in a Change of Control Offer
and the Borrower, or any third party making a Change of Control Offer in lieu of
the Borrower as described above, purchases all of the Loans validly tendered and
not withdrawn by such Lenders, the Borrower or such third party will have the
right, upon not less than 30 nor more than 60 days’ prior notice, given not more
than 30 days following such purchase pursuant to the Change of Control Offer
described above, to redeem all Loans that remain outstanding following such
purchase at a price in cash equal to 101% of the principal amount thereof plus
accrued and unpaid interest to but excluding the date of redemption.

(g)
Loans repurchased by the Borrower pursuant to a Change of Control Offer will
have the status of Loans issued but not outstanding or will be retired and
canceled at the option of the Borrower. Loans purchased by a third party
pursuant to the preceding clause (e) or (f) will have the status of Loans issued
and outstanding.

(h)
At the time the Borrower delivers Loans to the Administrative Agent which are to
be accepted for purchase, the Borrower shall also deliver an Officers’
Certificate stating that such Loans are to be accepted by the Borrower pursuant
to and in accordance with the terms of this Section 2.22. A Loan shall be deemed
to have been accepted for purchase at the time the Administrative Agent,
directly or through an agent, mails or delivers payment therefor to the
surrendering Holder.

(i)
Prior to any Change of Control Offer, the Borrower shall deliver to the
Administrative Agent an Officers’ Certificate stating that all conditions
precedent contained herein to the right of the Borrower to make such offer have
been complied with.

(j)
The Borrower shall comply, to the extent applicable, with the requirements of
Section 14(e) of the Exchange Act and any other securities laws or regulations
in connection with the repurchase of Loans pursuant to this Section 2.22. To the
extent that the provisions of any securities laws or regulations conflict with
provisions of this Section 2.22, the Borrower shall comply with the applicable
securities laws and regulations and shall not be deemed to have breached its
obligations under this Section 2.22 by virtue thereof.

--------------------------------------------------------------------------------

ARTICLE III


Representations and Warranties
On the Effective Date, the Borrower represents and warrants to each of the
Lenders that:
SECTION III.01. Organization; Powers.  Except as set forth on Schedule 3.01,
each of Holdings, the Borrower and each of the Material Subsidiaries (a) is a
partnership, limited liability company or corporation duly organized, validly
existing and in good standing (or, if applicable in a foreign jurisdiction,
enjoys the equivalent status under the laws of any jurisdiction of organization
outside the United States) under the laws of the jurisdiction of its
organization, (b) has all requisite power and authority to own its property and
assets and to carry on its business as now conducted, (c) is qualified to do
business in each jurisdiction where such qualification is required, except where
the failure so to qualify would not reasonably be expected to have a Material
Adverse Effect, and (d) has the power and authority to execute, deliver and
perform its obligations under each of the Loan Documents and each other
agreement or instrument contemplated thereby to which it is or will be a party
and, in the case of the Borrower, to borrow and otherwise obtain credit
hereunder.
SECTION III.02. Authorization.  The execution, delivery and performance by
Holdings, the Borrower and each of the Subsidiary Loan Parties of each of the
Loan Documents to which it is a party, and the borrowings hereunder and the
transactions forming a part of the Transactions (a) have been duly authorized by
all corporate, stockholder, partnership or limited liability company action
required to be obtained by Holdings, the Borrower and such Subsidiary Loan
Parties and (b) will not (i) violate (A) any provision of law, statute, rule or
regulation, or of the certificate or articles of incorporation or other
constitutive documents (including any partnership, limited liability company or
operating agreements) or by-laws of Holdings, the Borrower or any such
Subsidiary Loan Party, (B) any applicable order of any court or any rule,
regulation or order of any Governmental Authority or (C) any provision of any
indenture, certificate of designation for preferred stock, agreement or other
instrument to which Holdings, the Borrower or any such Subsidiary Loan Party is
a party or by which any of them or any of their property is or may be bound,
other than the required consent under the Existing Credit Agreement, (ii) be in
conflict with, result in a breach of or constitute (alone or with notice or
lapse of time or both) a default under, give rise to a right of or result in any
cancellation or acceleration of any right or obligation (including any payment)
or to a loss of a material benefit under any such indenture, certificate of
designation for preferred stock, agreement or other instrument, where any such
conflict, violation, breach or default referred to in clause (i) or (ii) of this
Section 3.02(b), would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, or (iii) result in the creation or
imposition of any Lien upon or with respect to any property or assets now owned
or hereafter acquired by Holdings, the Borrower or any such Subsidiary Loan
Party, other than the Liens created by the Loan Documents and Permitted Liens.
SECTION III.03. Enforceability.  This Agreement has been duly executed and
delivered by Holdings and the Borrower and constitutes, and each other Loan
Document when executed and delivered by each Loan Party that is party thereto
will constitute, a legal, valid and binding obligation of such Loan Party
enforceable against each such Loan Party in accordance with its terms, subject
to (i) the effects of bankruptcy, insolvency, moratorium, reorganization,
fraudulent conveyance or other similar laws affecting creditors’ rights
generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and
(iii) implied covenants of good faith and fair dealing.
SECTION III.04. Governmental Approvals.  No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Transactions, the perfection or
maintenance of the Liens created under the Security Documents or the exercise by
any Agent or any Lender of its rights under the Loan Documents or the remedies
in respect of the Collateral, except for (a) the filing of Uniform Commercial
Code financing statements, (b) filings with the United States Patent and
Trademark Office and the United States Copyright Office and comparable offices
in foreign jurisdictions and equivalent filings in foreign jurisdictions,
(c) recordation of the Mortgages, (d) such as have been made or obtained and are
in full force and effect, (e) such actions, consents and approvals the failure
of which to be obtained or made would not reasonably be expected to have a
Material Adverse Effect and (f) filings or other actions listed on
Schedule 3.04.
SECTION III.05. Financial Statements.
(a)
[Reserved].

(b)
The audited consolidated balance sheets of each of Berry (or its predecessor) as
at the end of 2018, 2017 and 2016 fiscal years, and the related audited
consolidated statements of income, stockholders’ equity and cash flows for such
fiscal years, reported on by and accompanied by a report from Ernst & Young LLP,
respectively, copies of which have heretofore been furnished to each Lender,
present fairly in all material respects the consolidated financial position of
Berry as at such date and the consolidated results of operations, shareholders’
equity and cash flows of Berry for the years then ended.

SECTION III.06. No Material Adverse Effect.  Since September 29, 2018, there has
been no event, development or circumstance that has or would reasonably be
expected to have a Material Adverse Effect.
SECTION III.07. Title to Properties; Possession Under Leases.
(a)
Each of Holdings, the Borrower and the Subsidiaries has valid fee simple title
to, or valid leasehold interests in, or easements or other limited property
interests in, all its Real Properties (including all Mortgaged Properties) and
has valid title to its personal property and assets, in each case, except for
Permitted Liens and except for defects in title that do not materially interfere
with its ability to conduct its business as currently conducted or to utilize
such properties and assets for their intended purposes and except where the
failure to have such title would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.  All such
properties and assets are free and clear of Liens, other than Permitted Liens.

(b)
Each of the Borrower and the Subsidiaries has complied with all obligations
under all leases to which it is a party, except where the failure to comply
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, and all such leases are in full force and effect,
except leases in respect of which the failure to be in full force and effect
would not reasonably be expected to have a Material Adverse Effect.  Except as
set forth on Schedule 3.07(b), each of the Borrower and each of the Subsidiaries
enjoys peaceful and undisturbed possession under all such leases, other than
leases in respect of which the failure to enjoy peaceful and undisturbed
possession would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

(c)
As of the Effective Date, none of the Borrower or the Subsidiaries has received
any notice of any pending or contemplated condemnation proceeding affecting any
material portion of the Mortgaged Properties or any sale or disposition thereof
in lieu of condemnation that remains unresolved as of the Effective Date.

(d)
None of the Borrower or the Subsidiaries is obligated on the Effective Date
under any right of first refusal, option or other contractual right to sell,
assign or otherwise dispose of any Mortgaged Property or any interest therein,
except as permitted under Section 6.02 or 6.05.

--------------------------------------------------------------------------------

SECTION III.08. Subsidiaries.
(a)
Schedule 3.08(a) sets forth as of the Effective Date the name and jurisdiction
of incorporation, formation or organization of each subsidiary of Holdings and,
as to each such subsidiary, the percentage of each class of Equity Interests
owned by Holdings or by any such subsidiary.

(b)
As of the Effective Date, there are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments (other than stock
options or stock appreciation rights granted to employees or directors and
directors’ qualifying shares) of any nature relating to any Equity Interests of
Holdings, the Borrower or any of the Subsidiaries, except rights of employees to
purchase Equity Interests of Holdings in connection with the Transactions or as
set forth on Schedule 3.08(b).

SECTION III.09. Litigation; Compliance with Laws.
(a)
There are no actions, suits or proceedings at law or in equity or, to the
knowledge of the Borrower, investigations by or on behalf of any Governmental
Authority or in arbitration now pending, or, to the knowledge of Holdings or the
Borrower, threatened in writing against or affecting Holdings or the Borrower or
any of the Subsidiaries or any business, property or rights of any such person
which would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

(b)
None of Holdings, the Borrower, the Subsidiaries and their respective properties
or assets is in violation of (nor will the continued operation of their material
properties and assets as currently conducted violate) any law, rule or
regulation (including any zoning, building, ordinance, code or approval or any
building permit, but excluding any Environmental Laws, which are subject to
Section 3.16) or any restriction of record or agreement affecting any Mortgaged
Property, or is in default with respect to any judgment, writ, injunction or
decree of any Governmental Authority, where such violation or default would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

SECTION III.10. Federal Reserve Regulations.
(a)
None of Holdings, the Borrower or the Subsidiaries is engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying Margin Stock.

(b)
No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, (i) to purchase
or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose, or (ii) for any purpose that entails a violation of,
or that is inconsistent with, the provisions of the Regulations of the Board,
including Regulation U or Regulation X.

SECTION III.11. Investment Company Act.  None of Holdings, the Borrower and the
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended.
SECTION III.12. Use of Proceeds.  The Borrower will use the proceeds of the Term
Loans made during the Certain Funds Period to fund the Transactions.
SECTION III.13. Tax Returns.  Except as set forth on Schedule 3.13:
(a)
Except as would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, (i) each of Holdings, the Borrower and the
Subsidiaries has filed or caused to be filed all federal, state, local and
non-U.S. Tax returns required to have been filed by it and (ii) taken as a
whole, and each such Tax return is true and correct;

(b)
Each of Holdings, the Borrower and the Subsidiaries has timely paid or caused to
be timely paid all Taxes shown to be due and payable by it on the returns
referred to in clause (a) and all other Taxes or assessments (or made adequate
provision (in accordance with GAAP) for the payment of all Taxes due) with
respect to all periods or portions thereof ending on or before the Effective
Date (except Taxes or assessments that are being contested in good faith by
appropriate proceedings in accordance with Section 5.03 and for which Holdings,
the Borrower or any of the Subsidiaries (as the case may be) has set aside on
its books adequate reserves in accordance with GAAP), which Taxes, if not paid
or adequately provided for, would, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect; and

(c)
Other than as would not be, individually or in the aggregate, reasonably
expected to have a Material Adverse Effect, as of the Effective Date, with
respect to each of Holdings, the Borrower and the Subsidiaries, there are no
claims being asserted in writing with respect to any Taxes.

SECTION III.14. No Material Misstatements.
(a)
All written information (other than the Projections, estimates and information
of a general economic nature or general industry nature) (the “Information”)
concerning Holdings, the Borrower, the Subsidiaries, the Transactions and any
other transactions contemplated hereby included in the Information Memorandum or
otherwise prepared by or on behalf of the foregoing or their representatives and
made available to any Lenders or the Administrative Agent in connection with the
Transactions or the other transactions contemplated hereby, when taken as a
whole, was true and correct in all material respects, as of the date such
Information was furnished to the Lenders and as of the Effective Date and did
not, taken as a whole, contain any untrue statement of a material fact as of any
such date or omit to state a material fact necessary in order to make the
statements contained therein, taken as a whole, not materially misleading in
light of the circumstances under which such statements were made. 
Notwithstanding anything herein or in any other Loan Documents to the contrary,
any and all information in respect of or in connection with the Transactions
received at any time and from time to time prior to or during the Certain Funds
Period shall be deemed to constitute Information.

(b)
The Projections and estimates and information of a general economic nature
prepared by or on behalf of the Borrower or any of its representatives and that
have been made available to any Lenders or the Administrative Agent in
connection with the Transactions or the other transactions contemplated hereby
(i) have been prepared in good faith based upon assumptions believed by the
Borrower to be reasonable as of the date thereof (it being understood that
actual results may vary materially from the Projections), as of the date such
Projections and estimates were furnished to the Lenders and as of the Effective
Date, and (ii) as of the Effective Date, have not been modified in any material
respect by the Borrower.

(c)
As of the Effective Date, to the knowledge of the Borrower, the information
included in the Beneficial Ownership Certification provided on or prior to the
Effective Date to any Lender in connection with this Agreement is true and
correct in all material respects.

--------------------------------------------------------------------------------

SECTION III.15. Employee Benefit Plans.
(a)           Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect:  (i) each Plan is in compliance in
all material respects with the applicable provisions of ERISA and the IRS Code;
(ii) no Reportable Event has occurred during the past five years as to which the
Borrower, Holdings, any of their Subsidiaries or any ERISA Affiliate was
required to file a report with the PBGC, other than reports that have been
filed; (iii) no Plan has any Unfunded Pension Liability in excess of $50.0
million; (iv) no ERISA Event has occurred or is reasonably expected to occur;
and (v) none of the Borrower, Holdings, the Subsidiaries and the ERISA
Affiliates (A) has received any written notification that any Multiemployer Plan
is in reorganization or has been terminated within the meaning of Title IV of
ERISA, or has knowledge that any Multiemployer Plan is reasonably expected to be
in reorganization or to be terminated or (B) has incurred or is reasonably
expected to incur any Withdrawal Liability to any Multiemployer Plan.
(b)            Each of Holdings, the Borrower and the Subsidiaries is in
compliance (i) with all applicable provisions of law and all applicable
regulations and published interpretations thereunder with respect to any
employee pension benefit plan or other employee benefit plan governed by the
laws of a jurisdiction other than the United States and (ii) with the terms of
any such plan, except, in each case, for such noncompliance that would not
reasonably be expected to have a Material Adverse Effect.
SECTION III.16. Environmental Matters.  Except as set forth in Schedule 3.16 and
except as to matters that would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect:  (i) no written notice, request
for information, order, complaint or penalty has been received by the Borrower
or any of its Subsidiaries, and there are no judicial, administrative or other
actions, suits or proceedings pending or, to the Borrower’s knowledge,
threatened which allege a violation of or liability under any Environmental
Laws, in each case relating to the Borrower or any of its Subsidiaries,
(ii) each of the Borrower and its Subsidiaries has all environmental permits,
licenses and other approvals necessary for its operations to comply with all
applicable Environmental Laws and is, and during the term of all applicable
statutes of limitation, has been, in compliance with the terms of such permits,
licenses and other approvals and with all other applicable Environmental Laws,
(iii) to the Borrower’s knowledge, no Hazardous Material is located at, on or
under any property currently owned, operated or leased by the Borrower or any of
its Subsidiaries that would reasonably be expected to give rise to any cost,
liability or obligation of the Borrower or any of its Subsidiaries under any
Environmental Laws, and no Hazardous Material has been generated, owned,
treated, stored, handled or controlled by the Borrower or any of its
Subsidiaries and transported to or Released at any location in a manner that
would reasonably be expected to give rise to any cost, liability or obligation
of the Borrower or any of its Subsidiaries under any Environmental Laws, and
(iv) there are no agreements in which the Borrower or any of its Subsidiaries
has expressly assumed or undertaken responsibility for any known or reasonably
likely liability or obligation of any other person arising under or relating to
Environmental Laws, which in any such case has not been made available to the
Administrative Agent prior to the Effective Date.
SECTION III.17. Security Documents.
(a)
The Collateral Agreement is effective to create in favor of the Collateral Agent
(for the benefit of the Secured Parties) a legal, valid and enforceable security
interest in the Collateral described therein and proceeds thereof.  In the case
of the Pledged Collateral described in the Collateral Agreement, when
certificates or promissory notes, as applicable, representing such Pledged
Collateral are delivered to the Collateral Agent (or its bailee pursuant to the
Senior Fixed Collateral Intercreditor Agreement or the Senior Lender
Intercreditor Agreement), and in the case of the other Collateral described in
the Collateral Agreement (other than the Intellectual Property (as defined in
the Collateral Agreement)), when financing statements and other filings
specified in the Perfection Certificate are filed in the offices specified in
the Perfection Certificate, the Collateral Agent (for the benefit of the Secured
Parties) shall have a fully perfected Lien on, and security interest in, all
right, title and interest of the Loan Parties in such Collateral and, subject to
Section 9-315 of the New York Uniform Commercial Code, the proceeds thereof, as
security for the Obligations to the extent perfection can be obtained by filing
Uniform Commercial Code financing statements, in each case prior and superior in
right to any other person (except Permitted Liens).

(b)
When the Collateral Agreement or a summary thereof is properly filed in the
United States Patent and Trademark Office and the United States Copyright
Office, and, with respect to Collateral in which a security interest cannot be
perfected by such filings, upon the proper filing of the financing statements
referred to in paragraph (a) above, the Collateral Agent (for the benefit of the
Secured Parties) shall have a fully perfected Lien on, and security interest in,
all right, title and interest of the Loan Parties thereunder in all domestic
Intellectual Property, in each case prior and superior in right to any other
person (it being understood that subsequent recordings in the United States
Patent and Trademark Office and the United States Copyright Office may be
necessary to perfect a lien on registered trademarks and patents, trademark and
patent applications and registered copyrights acquired by the grantors after the
Closing Date) (except Permitted Liens).

(c)
Each Foreign Pledge Agreement, if any, shall be effective to create in favor of
the Collateral Agent, for the benefit of the Secured Parties, a legal, valid and
enforceable security interest in the Collateral described therein and proceeds
thereof to the fullest extent permissible under applicable law.  In the case of
the Pledged Collateral described in a Foreign Pledge Agreement, when
certificates representing such Pledged Collateral (if any) are delivered to the
Collateral Agent (or its bailee pursuant to the Senior Fixed Collateral
Intercreditor Agreement or the Senior Lender Intercreditor Agreement), the
Collateral Agent (for the benefit of the Secured Parties) shall have a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in such Collateral and the proceeds thereof, as security for
the Obligations, in each case prior and superior in right to any other person.

(d)
The Mortgages (if any) executed and delivered on or before the Closing Date are,
and the Mortgages to be executed and delivered after the Closing Date pursuant
to Section 5.10 shall be, effective to create in favor of the Collateral Agent
(for the benefit of the Secured Parties) a valid Lien on all of the Loan
Parties’ right, title and interest in and to the Mortgaged Property thereunder
and the proceeds thereof, and when such Mortgages are filed or recorded in the
proper real estate filing or recording offices, the Collateral Agent (for the
benefit of the Secured Parties) shall have a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties in such
Mortgaged Property and, to the extent applicable, subject to Section 9-315 of
the Uniform Commercial Code, the proceeds thereof, in each case prior and
superior in right to any other person, other than with respect to the rights of
a person pursuant to Permitted Liens.

(e)
Notwithstanding anything herein (including this Section 3.17) or in any other
Loan Document to the contrary, other than to the extent set forth in the
applicable Foreign Pledge Agreements, neither the Borrower nor any other Loan
Party makes any representation or warranty as to the effects of perfection or
non-perfection, the priority or the enforceability of any pledge of or security
interest in any Equity Interests of any Foreign Subsidiary that is not a Loan
Party, or as to the rights and remedies of the Agents or any Lender with respect
thereto, under foreign law.

SECTION III.18. Location of Real Property and Leased Premises. 
(a)
The Perfection Certificate lists completely and correctly, in all material
respects, as of the Effective Date all material Real Property owned by Holdings,
the Borrower and the Subsidiary Loan Parties and the addresses thereof.  As of
the Effective Date, Holdings, the Borrower and the Subsidiary Loan Parties own
in fee all the Real Property set forth as being owned by them on the Perfection
Certificate.

(b)
The Perfection Certificate lists completely and correctly in all material
respects, as of the Effective Date, all material real property leased by
Holdings, the Borrower and the Subsidiary Loan Parties and the addresses
thereof.  As of the Effective Date, Holdings, the Borrower and the Subsidiary
Loan Parties have in all material respects valid leases in all the real property
set forth as being leased by them on the Perfection Certificate.

--------------------------------------------------------------------------------

SECTION III.19. Solvency.
(a)
Immediately after giving effect to the Transactions on the Effective Date,
(i) the fair value of the assets of the Borrower (individually) and Holdings,
the Borrower and its Subsidiaries on a consolidated basis, at a fair valuation,
will exceed the debts and liabilities, direct, subordinated, contingent or
otherwise, of the Borrower (individually) and Holdings, the Borrower and its
Subsidiaries on a consolidated basis, respectively; (ii) the present fair
saleable value of the property of the Borrower (individually) and Holdings, the
Borrower and its Subsidiaries on a consolidated basis will be greater than the
amount that will be required to pay the probable liability of the Borrower
(individually) and Holdings, the Borrower and its Subsidiaries on a consolidated
basis, respectively, on their debts and other liabilities, direct, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (iii) the Borrower (individually) and Holdings, the Borrower and its
Subsidiaries on a consolidated basis will be able to pay their debts and
liabilities, direct, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) the Borrower (individually)
and Holdings, the Borrower and its Subsidiaries on a consolidated basis will not
have unreasonably small capital with which to conduct the businesses in which
they are engaged as such businesses are now conducted and are proposed to be
conducted following the Effective Date.

(b)
On the Effective Date, neither Holdings nor the Borrower intends to, and neither
Holdings nor the Borrower believes that it or any of its subsidiaries will,
incur debts beyond its ability to pay such debts as they mature, taking into
account the timing and amounts of cash to be received by it or any such
subsidiary and the timing and amounts of cash to be payable on or in respect of
its Indebtedness or the Indebtedness of any such subsidiary.

SECTION III.20. Labor Matters.  Except as, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect:  (a) there
are no strikes or other labor disputes pending or threatened against Holdings,
the Borrower or any of the Subsidiaries; (b) the hours worked and payments made
to employees of Holdings, the Borrower and the Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other applicable law dealing
with such matters; and (c) all payments due from Holdings, the Borrower or any
of the Subsidiaries or for which any claim may be made against Holdings, the
Borrower or any of the Subsidiaries, on account of wages and employee health and
welfare insurance and other benefits have been paid or accrued as a liability on
the books of Holdings, the Borrower or such Subsidiary to the extent required by
GAAP.  Except as, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect, the consummation of the Transactions
will not give rise to a right of termination or right of renegotiation on the
part of any union under any material collective bargaining agreement to which
Holdings, the Borrower or any of the Subsidiaries (or any predecessor) is a
party or by which Holdings, the Borrower or any of the Subsidiaries (or any
predecessor) is bound.
SECTION III.21. Insurance.  Schedule 3.21 sets forth a true, complete and
correct description of all material insurance maintained by or on behalf of
Holdings, the Borrower or the Subsidiaries as of the Effective Date.  As of such
date, such insurance is in full force and effect.
SECTION III.22. No Default.  No Default or Event of Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.
SECTION III.23. Intellectual Property; Licenses, Etc.  Except as would not
reasonably be expected to have a Material Adverse Effect and as set forth in
Schedule 3.23, (a) the Borrower and each of its Subsidiaries owns, or possesses
the right to use, all of the patents, patent rights, trademarks, service marks,
trade names, copyrights and any and all applications or registrations for any of
the foregoing (collectively, “Intellectual Property Rights”) that are reasonably
necessary for the operation of their respective businesses, without conflict
with the rights of any other person, (b) to the best knowledge of the Borrower,
no intellectual property right, proprietary right, product, process, method,
substance, part, or other material now employed, sold or offered by or
contemplated to be employed, sold or offered by the Borrower or its Subsidiaries
infringes upon any rights held by any other person, and (c) no claim or
litigation regarding any of the foregoing is pending or, to the best knowledge
of the Borrower, threatened.
SECTION III.25. [Reserved].
SECTION III.25. Sanctioned Persons; Anti-Money Laundering; Etc.
(a)
The operations of the Borrower, the Loan Parties and their respective
subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the money
laundering statutes and the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Money Laundering Laws”) and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Borrower or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, to the
knowledge of the Borrower, threatened.

(b)
None of the Borrower, the Loan Parties or any of their respective subsidiaries
or to the knowledge of the Borrower or the Loan Parties, any director, officer,
agent, employee or affiliate of the Borrower or any of its subsidiaries (i) is
50% or more owned by or is acting on behalf of, an individual or individuals or
entity or entities that are currently the subject of any sanctions administered
or enforced by the United States (including any administered or enforced by the
Office of Foreign Assets Control (“OFAC”) of the U.S. Department of the
Treasury, the U.S. Department of State or the Bureau of Industry and Security of
the U.S. Department of Commerce), the United Nations Security Council, the
European Union, the United Kingdom (including sanctions administered or enforced
by Her Majesty’s Treasury) or other relevant sanctions authority (collectively,
“Sanctions” and such persons, “Sanctioned Persons” and each such person, a
“Sanctioned Person”), (ii) is organized or resident in a country or territory
that is, or whose government is, the subject of Sanctions that broadly prohibit
dealings with that country or territory (collectively, “Sanctioned Countries”
and each, a “Sanctioned Country”) or (iii) will, directly or indirectly, use the
proceeds of the Loans, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other individual or entity
in any manner that would result in a violation of any Sanctions by, or could
result in the imposition of Sanctions against, any individual or entity
(including any individual or entity making any Loans, whether as Lender,
advisor, investor or otherwise).  Neither the Borrower, the Loan Parties nor any
of their respective subsidiaries has engaged in any dealings or transactions
with or for the benefit of a Sanctioned Person, or with or in a Sanctioned
Country, in the preceding 3 years in violation of law, nor does the Borrower,
the Loan Parties nor any of their respective subsidiaries have any plans to
increase its dealings or transactions with or for the benefit of Sanctioned
Persons, or with or in Sanctioned Countries in violation of law.

(c)
None of the Borrower, the Loan Parties or any of their respective subsidiaries
nor, to the knowledge of the Borrower or the Loan Parties, any director,
officer, agent, employee or Affiliate of the Borrower, the Loan Parties or any
of their respective subsidiaries is aware of or has taken any action, directly
or indirectly, that would result in a violation by such persons of the Foreign
Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (the “FCPA”), including, without limitation, making use of the mails
or any means or instrumentality of interstate commerce corruptly in furtherance
of an offer, payment, promise to pay or authorization of the payment of any
money, or other property, gift, promise to give, or authorization of the giving
of anything of value to any “foreign official” (as such term is defined in the
FCPA) or any foreign political party or official thereof or any candidate for
foreign political office, in contravention of the FCPA; and the Borrower, the
Loan Parties and their respective subsidiaries and, to the knowledge of the
Borrower and the Loan Parties, their controlled Affiliates have conducted their
businesses in compliance with the FCPA and have instituted and maintain policies
and procedures designed to ensure, and which are reasonably expected to continue
to ensure, continued compliance therewith.

(d)
Holdings, the Borrower and the Subsidiaries are in compliance, in all material
respects, with the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001, as amended from time to time)) (the “PATRIOT Act”).

--------------------------------------------------------------------------------

SECTION III.26. Acquisition Documents.
(a)
In the case of an Offer, the Offer Documents contain all material terms of the
Offer (taken as a whole) as at the date on which they were published.

(b)
In the case of a Scheme, the Scheme Documents contain all the material terms of
the Scheme (taken as a whole) as at the date on which they were published.

ARTICLE IV


Conditions Precedent
SECTION IV.01. Conditions to Effectiveness of this Agreement on the Effective
Date.  The effectiveness of this Agreement is subject to prior or concurrent
satisfaction of each of the following conditions:
(i)
The Administrative Agent (or its counsel) shall have received from each party
hereto either (A) a counterpart of this Agreement signed on behalf of such
party, or (B) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement;

(ii)
The Administrative Agent shall have received, on behalf of itself and the
Lenders on the Effective Date, a favorable written opinion of (A) Bryan Cave
Leighton Paisner LLP, special counsel for the Loan Parties, in form and
substance reasonably satisfactory to the Administrative Agent, (B) Jason Greene,
in-house counsel for the Loan Parties, in form and substance reasonably
satisfactory to the Administrative Agent and (C) Godfrey & Kahn, S.C., Wisconsin
counsel for certain of the Loan Parties, in form and substance reasonably
satisfactory to the Administrative Agent, in each case (x) dated the Effective
Date, (y) addressed to the Administrative Agent and the Lenders and (z) in form
and substance reasonably satisfactory to the Administrative Agent and covering
such other matters relating to the Loan Documents as the Administrative Agent
shall reasonably request;

(iii)
The Administrative Agent shall have received in the case of each Loan Party each
of the items referred to in clauses (A), (B) and (C) below:

(A)
(1) only if such document or item shall have changed since May 29, 2018, in
respect of the Borrower and any Loan Party that was a direct or indirect
Subsidiary of the Borrower prior to such date, or September 24, 2018, in respect
of any Loan Party that became a Loan Party after such date, a copy of the
certificate or articles of incorporation, certificate of limited partnership or
certificate of formation, including all amendments thereto, of each such Loan
Party, certified as of a recent date by (x) with respect to any Loan Party that
is a corporation or other registered entity, the Secretary of State (or other
similar official) of the jurisdiction of its organization, and (y) with respect
to any Loan Party that is not a registered entity, the Secretary of Assistant
Secretary of each such Loan Party, and (2) a certificate as to the good standing
(to the extent such concept or a similar concept exists under the laws of such
jurisdiction) of each Loan Party as of a recent date from the Secretary of State
(or other similar official);

(B)
a certificate of the Secretary or Assistant Secretary or similar officer of each
Loan Party dated the Effective Date and certifying:

(1)
(x) that attached thereto is a true and complete copy of the by-laws (or
partnership agreement, limited liability company agreement or other equivalent
governing documents) of such Loan Party as in effect on the Effective Date and
at all times since the date of the resolutions described in clause (2) below, or
(y) that the by-laws (or partnership agreement, limited liability company
agreement or other equivalent governing documents) of such Loan Party, as in
effect on the Effective Date, have not been modified, rescinded or amended since
May 29, 2018, in respect of the Borrower and any Loan Party that was a direct or
indirect Subsidiary of the Borrower prior to such date, or September 24, 2018,
in respect of any Loan Party that became a Loan Party after such date,

(2)
that attached thereto is a true and complete copy of resolutions duly adopted by
the Board of Directors (or equivalent governing body) of such Loan Party (or its
managing general partner or managing member) authorizing the execution, delivery
and performance of the Loan Documents to which such person is a party and, in
the case of the Borrower, the borrowings hereunder, and that such resolutions
have not been modified, rescinded or amended and are in full force and effect on
the Effective Date,

(3)
that the certificate or articles of incorporation, certificate of limited
partnership or certificate of formation of such Loan Party has not been amended
since the date of the resolutions described in clause (2) above,

(4)
as to the incumbency and specimen signature of each officer executing any Loan
Document or any other document delivered in connection herewith on behalf of
such Loan Party, and

(5)
as to the absence of any pending proceeding for the dissolution or liquidation
of such Loan Party or, to the knowledge of such person, threatening the
existence of such Loan Party; and

(C)
a certificate of a director or another officer as to the incumbency and specimen
signature of the Secretary or Assistant Secretary or similar officer executing
the certificate pursuant to clause (B) above;

(iv)
The Lenders shall have received an unaudited consolidated balance sheet of the
Borrower and related statements of operations, cash flow and owners’ equity for
each fiscal quarter ended after September 29, 2018 (so long as such fiscal
quarters have ended at least 45 days prior to the Effective Date).  The
Borrower’s filing of quarterly reports on Form 10-Q will satisfy the requirement
under this paragraph;

--------------------------------------------------------------------------------

(v)
The Lenders shall have received a solvency certificate substantially in the form
of Exhibit B and signed by the Chief Financial Officer of the Borrower
confirming the solvency of the Borrower (individually) and Holdings, the
Borrower and its Subsidiaries on a consolidated basis after giving effect to the
Transactions on the Effective Date;



(vi)
Each of (i) the Collateral Agreement, (ii) the First Lien Bridge Joinder to
Senior Lender Intercreditor Agreement, (iii) the First Lien Bridge Joinder to
Second Priority Intercreditor Agreement, (iv) the First Lien Bridge Joinder to
Senior Fixed Collateral Intercreditor Agreement, (v) the Term Loan Joinder to
Senior Lender Intercreditor Agreement, (vi) the Tem Loan Joinder to Second
Priority Intercreditor Agreement, (vii) the Term Loan Joinder to Senior Fixed
Collateral Intercreditor Agreement and (viii) the Second Lien Bridge Joinder to
Second Priority Intercreditor Agreement shall have been executed and delivered
by the respective parties thereto and shall have become effective, and the
Administrative Agent shall have received evidence satisfactory to it of such
execution and delivery and effectiveness;

(vii)
The Term Loan Credit Agreement and the Second Lien Bridge Credit Agreement shall
have been fully executed and delivered;

(viii)
Each Certain Funds Representation shall, except to the extent it relates to a
particular date, be true and correct in all material respects on and as of the
Effective Date as if made on and as of such date; provided that, to the extent
that such representations and warranties are qualified by materiality, material
adverse effect or similar language, they shall be true and correct in all
respects; it being understood that the truth and accuracy of any other
representation or warranty of the Loan Parties under the Loan Documents made on
the Closing Date shall not constitute a condition precedent under this
Section 4.01;

(ix)
Receipt by the Administrative Agent of a certificate signed by a Responsible
Officer of the Borrower certifying that the condition specified in
Section 4.01(viii) has been satisfied;

(x)
The Administrative Agent shall have received all information requested by the
Lenders in writing at least ten Business Days prior to the Effective Date, to
the extent necessary to enable such Lender to identify the Loan Parties to the
extent required for compliance with the PATRIOT Act or other “know your
customer” rules and regulations (which requested information shall have been
received at least three (3) Business Days prior to the Effective Date);

(xi)
To the extent the Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, no later than three Business Days in advance of
the Effective Date, the Administrative Agent shall have received a Beneficial
Ownership Certification in relation to the Borrower to the extent reasonably
requested by it at least 10 Business Days in advance of the Effective Date;

(xii)
The Administrative Agent shall have received a copy, in substantially final form
and in form and substance reasonably satisfactory to Administrative Agent, of
the Rule 2.7 Announcement; and

(xiii)
Each of the Borrower and Holdings shall have executed and delivered the Fee
Letters and each such letter shall be in full force and effect.

For purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender shall be deemed to have consented to, approved or
accepted or to be satisfied with each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
the Lenders unless an officer of the Administrative Agent responsible for the
transactions contemplated by the Loan Documents shall have received notice from
such Lender prior to the proposed Effective Date specifying its objection
thereto.
SECTION IV.02. Conditions Precedent to Closing Date of this Agreement. 
Notwithstanding anything herein (including in Section 4.01(a)) or in  any other
Loan Document to the contrary but subject to Section 4.03, during the Certain
Funds Period the obligation of each Lender to honor any request for a Certain
Funds Credit Extension is subject to solely the following conditions precedent:
(i)
The Effective Date shall have occurred;

(ii)
The Administrative Agent’s receipt of a Borrowing Request in accordance with the
requirements hereof;

(iii)
In the case of a Scheme:

(A)
the Scheme Effective Date shall have occurred;

(B)
the Acquisition shall have been, or substantially concurrently with the
occurrence of the Closing Date shall be, consummated in all material respects in
accordance with the terms of the Scheme Documents (including the Scheme
Circular), after giving effect to any modifications, amendments, consents or
waivers thereof or thereto, other than those modifications, amendments, consents
or waivers that are materially adverse to the interests of the Lenders that are
effected without the prior written consent of the Joint Lead Arrangers, provided
that no consent of the Joint Lead Arrangers shall be required (a) if any such
modification,  amendment, consent or waiver shall have been required by any
applicable Law (including, without limitation, the Companies Act of 2006 or the
Takeover Rules), the Takeover Panel, any applicable stock exchange, any
applicable government or other regulatory authority, or a court of competent
jurisdiction (including, without limitation, the Court) and/or (b) to any waiver
of a condition to the Scheme where such waiver does not relate to a condition
which the Acquisition SPV reasonably considers that it would be entitled in
accordance with Rule 13.5(a) of the Code, to invoke so as to cause the Scheme
not to proceed, to lapse or to be withdrawn;

(C)
receipt by the Administrative Agent of a copy certified by the Borrower of:

(1)
the Court Orders; and

--------------------------------------------------------------------------------

(2)
each of (i) the Scheme Documents and (ii) documents reflecting amendments or
waivers thereof and thereto as are permitted by the terms of this Agreement;



(iv)
In the case of an Offer:

(A)
the Offer Effective Date has occurred;

(B)
receipt by the Administrative Agent of a copy certified by the Borrower of each
of (i) the Offer Documents and (ii) documents otherwise reflecting amendments or
waivers thereof and thereto as are permitted by the terms of this Agreement;

(C)
the acquisition of no less than 75% of the Target Shares shall have been, or
substantially concurrently with the occurrence of the Closing Date shall be,
consummated in all material respects in accordance with the terms of the Offer
Documents (including the Rule 2.7 Announcement), after giving effect to any
modifications, amendments, consents or waivers thereof or thereto, other than
those modifications, amendments, consents or waivers that are materially adverse
to the interests of the Lenders that are effected without the prior written
consent of the Joint Lead Arrangers, provided that no consent of the Joint Lead
Arrangers shall be required if any such modification, amendment, consent or
waiver shall have been required by any applicable Law (including, without
limitation, the Companies Act of 2006 or the Takeover Rules (including, for the
avoidance of doubt, Rule 13.5(a) of the Takeover Code)), the Takeover Panel, any
applicable stock exchange, any applicable government or other regulatory
authority, or a court of competent jurisdiction (including, without limitation,
the Court) and/or (b) to any waiver of a condition to the Offer where such
waiver does not relate to a condition which the Acquisition SPV reasonably
considers that it would be entitled to in accordance with Rule 13.5(a) of the
Code, to invoke so as to cause the Offer not to proceed, to lapse, or to be
withdrawn; and

(D)
receipt by the Administrative Agent of the Offer Closing Certificate, duly
signed for and on behalf of the Borrower.

(v)
Each Certain Funds Representation shall be true and correct in all material
respects on and as of the Closing Date as if made on and as of such date, except
to the extent such Certain Funds Representations relate to a particular date, in
which case such Certain Funds Representations shall be true and correct in all
material respects as of such particular date; provided that, to the extent that
such representations and warranties are qualified by materiality, material
adverse effect or similar language, they shall be true and correct in all
respects; it being understood that the truth and accuracy of any other
representation or warranty of the Loan Parties under the Loan Documents made on
the Closing Date shall not constitute a condition precedent under this
Section 4.02.

(vi)
As of the Closing Date, no Certain Funds Default has occurred and is continuing
or would result from the consummation of the requested Certain Funds Credit
Extension or from the application of the proceeds therefrom.

(vii)
The Administrative Agent shall have received evidence that all fees required to
be paid on or prior to the Closing Date pursuant to the Fee Letters have been or
shall be paid on or prior to such date.

(viii)
Receipt by the Administrative Agent of a certificate signed by a Responsible
Officer of the Borrower certifying that the conditions specified in
Sections 4.02(iii), (iv), (v) and (vi) have been satisfied.

The provisions of this Section 4.02 are for the benefit of the Lenders only and,
notwithstanding anything herein to the contrary, the Loan Parties and the
Lenders may amend, waive or otherwise modify this Section 4.02 or the defined
terms used solely for purposes of this Section 4.02 or waive any Default
resulting from a breach of this Section 4.02 without the consent of any other
Lender.
The making of Certain Funds Credit Extensions by the Lenders shall conclusively
be deemed to constitute an acknowledgment by the Administrative Agent and each
Lender that each of the conditions precedent set forth in this Section 4.02
shall have been satisfied in accordance with its respective terms or shall have
been irrevocably waived by such Person.
SECTION IV.03. Certain Funds.  Notwithstanding (x) anything to the contrary in
this Agreement or any other Loan Document or (y) that any condition set forth in
Section 4.01 or Section 4.02 may subsequently be determined not to have been
satisfied, during the Certain Funds Period (unless (i) a Certain Funds Default
has occurred and is continuing or, in respect of clause (a) below, would result
therefrom or (ii) in respect of clause (a) below, the conditions set forth in
Section 4.02, as applicable, are not satisfied or (iii) it becomes illegal for
any Lender to maintain its Commitment; provided that such Lender has used
commercially reasonable efforts to maintain its Commitment through an Affiliate
of such Lender not subject to a legal restriction and that the occurrence of
such event in relation to one Lender shall not enable any other Lender to cancel
its Commitment), each Lender shall comply with its obligations to fund Bridge
Euro Term Loans or Bridge Sterling Term Loans under this Agreement and no Lender
shall:
(a)
refuse to participate in or make available its participation in any Certain
Funds Credit Extension;

(b)
cancel any of its Commitments to the extent to do so would prevent or limit the
making of a Certain Funds Credit Extension;

(c)
rescind, terminate or cancel this Agreement or any of its Commitments or
exercise any similar right or remedy or make or enforce any claim under the Loan
Documents it may have to the extent to do so would prevent or limit the making
of a Certain Funds Credit Extension;

(d)
exercise any right, power or discretion to terminate or cancel the obligation to
make available any Certain Funds Credit Extension;

(e)
exercise any right of set-off or counterclaim in respect of any Certain Funds
Credit Extension (other than set-off in respect of fees as agreed in the
applicable funds flow document); or

(f)
take any steps to seek any repayment or prepayment of any Loan made hereunder in
any way to the extent to do so would prevent or limit the making of a Certain
Funds Credit Extension;

--------------------------------------------------------------------------------

in each case, (i) unless a Certain Funds Default has occurred and is continuing
on the date, or would result from the making, of such Certain Funds Credit
Extension or (ii) except to the extent it is illegal for such Lender to make
such Certain Funds Credit Extension, provided that (x) such Lender has used
commercially reasonable efforts to make the Certain Funds Credit Extension
through an Affiliate of such Lender not subject to the respective legal
restriction and (y) the occurrence of such event with respect to one Lender
shall not relieve any other Lender of its obligation hereunder. Upon the
expiration of the Certain Funds Period, all rights, remedies and entitlements in
clauses (a) through (f) above shall, subject to and in accordance with the
applicable provisions of the Loan Documents, be available even though they have
not been exercised or available during the Certain Funds Period.
SECTION IV.04. Conditions to Effectiveness of this Agreement on the Amendment
Effective Date.  The effectiveness of this Agreement is subject to prior or
concurrent satisfaction of each of the following conditions:
(i)
The Administrative Agent (or its counsel) shall have received from each party
hereto either (A) a counterpart of this Agreement signed on behalf of such
party, or (B) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement;

(ii)
The Term Loan Credit Agreement and the Second Lien Bridge Credit Agreement each
as amended and restated on the Amendment Effective Date, shall have been  fully
executed and delivered; and

(iii)
Each of the Borrower and Holdings shall have executed and delivered the Fee
Letters and the Engagement Letter, each as amended and restated on the Amendment
Effective Date and each such letter shall be in full force and effect.

ARTICLE V


Affirmative Covenants
The Borrower covenants and agrees with each Lender that so long as this
Agreement shall remain in effect (other than in respect of contingent
indemnification obligations for which no claim has been made) and until the
Commitments have been terminated and the Obligations (including principal of and
interest on each Loan, all fees and all other expenses or amounts payable under
any Loan Document) shall have been paid in full, unless the Required Lenders
shall otherwise consent in writing, the Borrower will, and will cause each of
the Material Subsidiaries to:
SECTION V.01. Existence; Businesses and Properties.
(a)
Do or cause to be done all things necessary to preserve, renew and keep in full
force and effect its legal existence, except, in the case of a Subsidiary of the
Borrower, where the failure to do so would not reasonably be expected to have a
Material Adverse Effect, and except as otherwise expressly permitted under
Section 6.05, and except for the liquidation or dissolution of Subsidiaries if
the assets of such Subsidiaries to the extent they exceed estimated liabilities
are acquired by the Borrower or a Wholly Owned Subsidiary of the Borrower in
such liquidation or dissolution; provided, that Subsidiary Loan Parties may not
be liquidated into Subsidiaries that are not Loan Parties and Domestic
Subsidiaries may not be liquidated into Foreign Subsidiaries.

(b)
Except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect, do or cause to be done all things necessary to
(i) lawfully obtain, preserve, renew, extend and keep in full force and effect
the permits, franchises, authorizations, patents, trademarks, service marks,
trade names, copyrights, licenses and rights with respect thereto necessary to
the normal conduct of its business and (ii) at all times maintain and preserve
all property necessary to the normal conduct of its business and keep such
property in good repair, working order and condition and from time to time make,
or cause to be made, all needful and proper repairs, renewals, additions,
improvements and replacements thereto necessary in order that the business
carried on in connection therewith, if any, may be properly conducted at all
times (in each case except as expressly permitted by this Agreement).

SECTION V.02. Insurance.
(a)
Maintain, with financially sound and reputable insurance companies, insurance in
such amounts and against such risks as are customarily maintained by similarly
situated companies engaged in the same or similar businesses operating in the
same or similar locations and cause the Collateral Agent to be listed as a
co-loss payee on property and casualty policies and as an additional insured on
liability policies.

(b)
With respect to any Mortgaged Properties, if at any time the area in which the
Premises (as defined in the Mortgages) are located is designated a “flood hazard
area” in any Flood Insurance Rate Map published by the Federal Emergency
Management Agency (or any successor agency), obtain flood insurance in such
reasonable total amount as the Administrative Agent may from time to time
reasonably require, and otherwise comply with the National Flood Insurance
Program as set forth in the Flood Disaster Protection Act of 1973, as it may be
amended from time to time.

(c)
In connection with the covenants set forth in this Section 5.02, it is
understood and agreed that:

(i)
none of the Administrative Agent, the Lenders, and their respective agents or
employees shall be liable for any loss or damage insured by the insurance
policies required to be maintained under this Section 5.02, it being understood
that (A) the Loan Parties shall look solely to their insurance companies or any
other parties other than the aforesaid parties for the recovery of such loss or
damage and (B) such insurance companies shall have no rights of subrogation
against the Administrative Agent, the Lenders, or their agents or employees. 
If, however, the insurance policies, as a matter of the internal policy of such
insurer, do not provide waiver of subrogation rights against such parties, as
required above, then each of Holdings and the Borrower, on behalf of itself and
behalf of each of its subsidiaries, hereby agrees, to the extent permitted by
law, to waive, and further agrees to cause each of their Subsidiaries to waive,
its right of recovery, if any, against the Administrative Agent, the Lenders,
and their agents and employees; and

(ii)
the designation of any form, type or amount of insurance coverage by the
Administrative Agent under this Section 5.02 shall in no event be deemed a
representation, warranty or advice by the Administrative Agent or the Lenders
that such insurance is adequate for the purposes of the business of Holdings,
the Borrower and the Subsidiaries or the protection of their properties.

--------------------------------------------------------------------------------

SECTION V.03. Taxes.  Pay and discharge promptly when due all material Taxes,
imposed upon it or upon its income or profits or in respect of its property,
before the same shall become delinquent or in default, as well as all lawful
claims which, if unpaid, might give rise to a Lien upon such properties or any
part thereof; provided, however, that such payment and discharge shall not be
required with respect to any such Tax or claim so long as the validity or amount
thereof shall be contested in good faith by appropriate proceedings, and
Holdings, the Borrower or the affected Subsidiary, as applicable, shall have set
aside on its books reserves in accordance with GAAP with respect thereto.
SECTION V.04. Financial Statements, Reports, etc.  Furnish to the Administrative
Agent (which will promptly furnish such information to the Lenders):
(a)
within 90 days (or, if applicable, such shorter period as the SEC shall specify
for the filing of annual reports on Form 10-K) after the end of each fiscal
year, a consolidated balance sheet and related statements of operations, cash
flows and owners’ equity showing the financial position of the Borrower and its
Subsidiaries as of the close of such fiscal year and the consolidated results of
its operations during such year and, setting forth in comparative form the
corresponding figures for the prior fiscal year, which consolidated balance
sheet and related statements of operations, cash flows and owners’ equity shall
be audited by independent public accountants of recognized national standing and
accompanied by an opinion of such accountants (which opinion shall not be
qualified as to scope of audit or as to the status of the Borrower or any
Material Subsidiary as a going concern) to the effect that such consolidated
financial statements fairly present, in all material respects, the financial
position and results of operations of the Borrower and its Subsidiaries on a
consolidated basis in accordance with GAAP (it being understood that the
delivery by the Borrower of annual reports on Form 10-K of the Borrower and its
consolidated Subsidiaries shall satisfy the requirements of this Section 5.04(a)
to the extent such annual reports include the information specified herein);

(b)
within 45 days (or, if applicable, such shorter period as the SEC shall specify
for the filing of quarterly reports on Form 10-Q) after the end of each of the
first three fiscal quarters of each fiscal year beginning with the fiscal
quarter ending June 30, 2007, for each of the first three fiscal quarters of
each fiscal year, (i) a consolidated balance sheet and related statements of
operations and cash flows showing the financial position of the Borrower and its
Subsidiaries as of the close of such fiscal quarter and the consolidated results
of its operations during such fiscal quarter and the then-elapsed portion of the
fiscal year and setting forth in comparative form the corresponding figures for
the corresponding periods of the prior fiscal year, and (ii) management’s
discussion and analysis of significant operational and financial developments
during such quarterly period, all of which shall be in reasonable detail and
which consolidated balance sheet and related statements of operations and cash
flows shall be certified by a Financial Officer of the Borrower on behalf of the
Borrower as fairly presenting, in all material respects, the financial position
and results of operations of the Borrower and its Subsidiaries on a consolidated
basis in accordance with GAAP (subject to normal year-end audit adjustments and
the absence of footnotes) (it being understood that the delivery by the Borrower
of quarterly reports on Form 10-Q of the Borrower and its consolidated
Subsidiaries shall satisfy the requirements of this Section 5.04(b) to the
extent such quarterly reports include the information specified herein);

(c)
(x) concurrently with any delivery of financial statements under paragraphs (a)
or (b) above, a certificate of a Financial Officer of the Borrower
(i) certifying that no Event of Default or Default has occurred or, if such an
Event of Default or Default has occurred, specifying the nature and extent
thereof and any corrective action taken or proposed to be taken with respect
thereto, (ii) setting forth the calculation and uses of the Cumulative Credit
for the fiscal period then ended if the Borrower shall have used the Cumulative
Credit for any purpose during such fiscal period, (iii) certifying a list of
names of all Immaterial Subsidiaries for the following fiscal quarter, that each
Subsidiary set forth on such list individually qualifies as an Immaterial
Subsidiary and that all such Subsidiaries in the aggregate (together with all
Unrestricted Subsidiaries) do not exceed the limitation set forth in clause (b)
of the definition of the term Immaterial Subsidiary, and (iv) certifying a list
of names of all Unrestricted Subsidiaries, that each Subsidiary set forth on
such list individually qualifies as an Unrestricted Subsidiary, and
(y) concurrently with any delivery of financial statements under paragraph (a)
above, if the accounting firm is not restricted from providing such a
certificate by its policies of its national office, a certificate of the
accounting firm opining on or certifying such statements stating whether they
obtained knowledge during the course of their examination of such statements of
any Default or Event of Default (which certificate may be limited to accounting
matters and disclaim responsibility for legal interpretations);

(d)
promptly after the same become publicly available, copies of all periodic and
other publicly available reports, proxy statements and, to the extent requested
by the Administrative Agent, other materials filed by Holdings, the Borrower or
any of the Subsidiaries with the SEC, or after an initial public offering,
distributed to its stockholders generally, as applicable; provided, however,
that such reports, proxy statements, filings and other materials required to be
delivered pursuant to this clause (d) shall be deemed delivered for purposes of
this Agreement when posted to the website of the Borrower;

(e)
within 90 days after the beginning of each fiscal year, a reasonably detailed
consolidated quarterly budget for such fiscal year (including a projected
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
the following fiscal year, and the related consolidated statements of projected
cash flow and projected income), including a description of underlying
assumptions with respect thereto (collectively, the “Budget”), which Budget
shall in each case be accompanied by the statement of a Financial Officer of the
Borrower to the effect that the Budget is based on assumptions believed by such
Financial Officer to be reasonable as of the date of delivery thereof;

(f)
upon the reasonable request of the Administrative Agent, an updated Perfection
Certificate (or, to the extent such request relates to specified information
contained in the Perfection Certificate, such information) reflecting all
changes since the date of the information most recently received pursuant to
this paragraph (f) or Section 5.10(g);

(g)
promptly, from time to time, such other information regarding the operations,
business affairs and financial condition of Holdings, the Borrower or any of the
Subsidiaries, or compliance with the terms of any Loan Document, or such
consolidating financial statements as in each case the Administrative Agent may
reasonably request (for itself or on behalf of any Lender);

(h)
in the event that (i) in respect of the Existing Second Lien Notes, and any
Refinancing Indebtedness with respect thereto, the rules and regulations of the
SEC permit the Borrower, Holdings or any Parent Entity to report at Holdings’ or
such Parent Entity’s level on a consolidated basis and (ii) Holdings or such
Parent Entity, as the case may be, is not engaged in any business or activity,
and does not own any assets or have other liabilities, other than those
incidental to its ownership directly or indirectly of the capital stock of the
Borrower and the incurrence of Indebtedness for borrowed money (and, without
limitation on the foregoing, does not have any subsidiaries other than the
Borrower and the Borrower’s Subsidiaries and any direct or indirect parent
companies of the Borrower that are not engaged in any other business or activity
and do not hold any other assets or have any liabilities except as indicated
above) such consolidated reporting at such Parent Entity’s level in a manner
consistent with that described in paragraphs (a) and (b) of this Section 5.04
for the Borrower will satisfy the requirements of such paragraphs;

(i)
promptly upon request by the Administrative Agent, copies of:  (i) each
Schedule B (Actuarial Information) to the most recent annual report (Form 5500
Series) filed with the Internal Revenue Service with respect to a Plan; (ii) the
most recent actuarial valuation report for any Plan; (iii) all notices received
from a Multiemployer Plan sponsor, a plan administrator or any governmental
agency, or provided to any Multiemployer Plan by Holdings, the Borrower, a
Subsidiary or any ERISA Affiliate, concerning an ERISA Event; and (iv) such
other documents or governmental reports or filings relating to any Plan or
Multiemployer Plan as the Administrative Agent shall reasonably request; and

(j)
promptly upon Holdings, Borrower or Subsidiaries becoming aware of any fact or
condition which would reasonably be expected to result in an ERISA Event,
Borrower shall deliver to Administrative Agent a summary of such facts and
circumstances and any action it or Holdings or Subsidiaries intend to take
regarding such facts or conditions.

--------------------------------------------------------------------------------

SECTION V.05. Litigation and Other Notices.  Furnish to the Administrative Agent
(which will promptly thereafter furnish to the Lenders) written notice of the
following promptly after any Responsible Officer of Holdings or the Borrower
obtains actual knowledge thereof:
(a)
any Event of Default or Default, specifying the nature and extent thereof and
the corrective action (if any) proposed to be taken with respect thereto;

(b)
the filing or commencement of, or any written threat or notice of intention of
any person to file or commence, any action, suit or proceeding, whether at law
or in equity or by or before any Governmental Authority or in arbitration,
against Holdings, the Borrower or any of the Subsidiaries as to which an adverse
determination is reasonably probable and which, if adversely determined, would
reasonably be expected to have a Material Adverse Effect;

(c)
any other development specific to Holdings, the Borrower or any of the
Subsidiaries that is not a matter of general public knowledge and that has had,
or would reasonably be expected to have, a Material Adverse Effect; and

(d)
the development of any ERISA Event that, together with all other ERISA Events
that have developed or occurred, would reasonably be expected to have a Material
Adverse Effect.

SECTION V.06. Compliance with Laws.  Comply with all laws, rules, regulations
and orders of any Governmental Authority applicable to it or its property,
except where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect; provided, that
this Section 5.06 shall not apply to Environmental Laws, which are the subject
of Section 5.09, or to laws related to Taxes, which are the subject of
Section 5.03.
SECTION V.07. Maintaining Records; Access to Properties and Inspections. 
Maintain all financial records in accordance with GAAP and permit any persons
designated by the Administrative Agent or, upon the occurrence and during the
continuance of an Event of Default, any Lender to visit and inspect the
financial records and the properties of Holdings, the Borrower or any of the
Subsidiaries at reasonable times, upon reasonable prior notice to Holdings or
the Borrower, and as often as reasonably requested and to make extracts from and
copies of such financial records, and permit any persons designated by the
Administrative Agent or, upon the occurrence and during the continuance of an
Event of Default, any Lender upon reasonable prior notice to Holdings or the
Borrower to discuss the affairs, finances and condition of Holdings, the
Borrower or any of the Subsidiaries with the officers thereof and independent
accountants therefor (subject to reasonable requirements of confidentiality,
including requirements imposed by law or by contract).
SECTION V.08. Use of Proceeds.  Use the proceeds of the Bridge Euro Term Loans
and the Bridge Sterling Term Loans, together with the Initial Sterling Term
Loans and the Initial Euro Term Loans and other cash, to consummate the
Transactions (excluding the Backstop Term Loan Refinancing), to refinance
certain indebtedness of the Target Group, and to pay certain fees and expenses
incurred in connection with the Transactions, provided that (if the offer price
is increased above the price specified in the Rule 2.7 Announcement) the
proceeds of such Bridge Euro Term Loans and Bridge Sterling Term Loans or any
New First Lien Notes issued in lieu thereof), the Initial Sterling Term Loans
and Initial Euro Term Loans and the Second Lien Bridge Facility (or any New
Second Lien Notes issued in lieu thereof) (in this Section 5.08, the
“Acquisition Facilities”))  may only be used (on a pro rata basis as between the
Acquisition Facilities) to purchase Target Shares in an amount (from time to
time) which does not exceed the aggregate amount of the Acquisition Facilities
multiplied by Z (where “Z” is the percentage ownership (expressed as a decimal
number) by the Acquisition SPV of the Target after giving pro forma effect to
such use of proceeds).
SECTION 5.08A Proceeds Not Yet Applied in Accordance with Section 5.08.  Any
proceeds of the Bridge Euro Term Loans and Bridge Sterling Term Loans which are
not applied for the purposes specified in Section 5.08 promptly after the
Borrowing of such Loans must (until such time as such proceeds are to be applied
promptly in accordance with the purposes specified in Section 5.08) be held in
an arrangement which is satisfactory to the financial advisors to the
Acquisition.
SECTION V.09. Compliance with Environmental Laws.  Comply, and make reasonable
efforts to cause all lessees and other persons occupying its properties to
comply, with all Environmental Laws applicable to its operations and properties;
and obtain and renew all material authorizations and permits required pursuant
to Environmental Law for its operations and properties, in each case in
accordance with Environmental Laws, except, in each case with respect to this
Section 5.09, to the extent the failure to do so would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
SECTION V.10. Further Assurances; Additional Security.
(a)
Execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, Mortgages and other
documents and recordings of Liens in stock registries), that may be required
under any applicable law, or that the Collateral Agent may reasonably request,
to satisfy the Collateral and Guarantee Requirement and to cause the Collateral
and Guarantee Requirement to be and remain satisfied, all at the expense of the
Loan Parties and provide to the Collateral Agent, from time to time upon
reasonable request, evidence reasonably satisfactory to the Collateral Agent as
to the perfection and priority of the Liens created or intended to be created by
the Security Documents.

(b)
If any asset (including any Real Property (other than Real Property covered by
paragraph (c) below) or improvements thereto or any interest therein) that has
an individual fair market value in an amount greater than $5.0 million is
acquired by the Borrower or any other Loan Party after the Effective Date or
owned by an entity at the time it becomes a Subsidiary Loan Party (in each case
other than (x) assets constituting Collateral under a Security Document that
become subject to the Lien of such Security Document upon acquisition thereof
and (y) assets that are not required to become subject to Liens in favor of the
Collateral Agent pursuant to Section 5.10(g) or the Security Documents)
(i) notify the Collateral Agent thereof, (ii) if such asset is comprised of Real
Property with a value of over $10.0 million at the time of acquisition, deliver
to Collateral Agent an updated Schedule 1.01(c) reflecting the addition of such
asset, and (iii) cause such asset to be subjected to a Lien securing the
Obligations and take, and cause the Subsidiary Loan Parties to take, such
actions as shall be necessary or reasonably requested by the Collateral Agent to
grant and perfect such Liens, including actions described in paragraph (a) of
this Section, all at the expense of the Loan Parties, subject to paragraph (g)
below.

(c)
Within 5 Business Days notify the Collateral Agent of the acquisition of and,
within 90 days (or such longer period as the Administrative Agent shall agree)
after any such acquisition, grant and cause each of the Subsidiary Loan Parties
to grant to the Collateral Agent security interests and mortgages in such Real
Property of the Borrower or any such Subsidiary Loan Parties as are not covered
by the original Mortgages, to the extent acquired after the Effective Date and
having a value at the time of acquisition in excess of $10.0 million pursuant to
documentation substantially in the form of the Mortgages delivered to the
Collateral Agent on the Effective Date or in such other form as is reasonably
satisfactory to the Collateral Agent (each, an “Additional Mortgage”) and
constituting valid and enforceable Liens subject to no other Liens except
Permitted Liens, at the time of perfection thereof, record or file, and cause
each such Subsidiary to record or file, the Additional Mortgage or instruments
related thereto in such manner and in such places as is required by law to
establish, perfect, preserve and protect the Liens in favor of the Collateral
Agent required to be granted pursuant to the Additional Mortgages and pay, and
cause each such Subsidiary to pay, in full, all Taxes, fees and other charges
payable in connection therewith, in each case subject to paragraph (g) below. 
Unless otherwise waived by the Collateral Agent, with respect to each such
Additional Mortgage, the Borrower shall deliver to the Collateral Agent
contemporaneously therewith a title insurance policy, and a survey.

--------------------------------------------------------------------------------

(d)
If any additional direct or indirect Subsidiary of the Borrower is formed or
acquired after the Effective Date (with any Subsidiary Redesignation resulting
in an Unrestricted Subsidiary becoming a Subsidiary being deemed to constitute
the acquisition of a Subsidiary) and if such Subsidiary is a Subsidiary Loan
Party, within five Business Days after the date such Subsidiary is formed or
acquired, notify the Collateral Agent and the Lenders thereof and, within 60
days after the date such Subsidiary is formed or acquired or such longer period
as the Collateral Agent shall agree, cause the Collateral and Guarantee
Requirement to be satisfied with respect to such Subsidiary and with respect to
any Equity Interest in or Indebtedness of such Subsidiary owned by or on behalf
of any Loan Party, subject to paragraph (g) below.



(e)
If any additional Foreign Subsidiary of the Borrower is formed or acquired after
the Effective Date (with any Subsidiary Redesignation resulting in an
Unrestricted Subsidiary becoming a Subsidiary being deemed to constitute the
acquisition of a Subsidiary) and if such Subsidiary is a “first tier” Foreign
Subsidiary, within five Business Days after the date such Foreign Subsidiary is
formed or acquired, notify the Collateral Agent and the Lenders thereof and,
within 90 days after the date such Foreign Subsidiary is formed or acquired or
such longer period as the Collateral Agent shall agree, cause the Collateral and
Guarantee Requirement to be satisfied with respect to any Equity Interest in
such Foreign Subsidiary owned by or on behalf of any Loan Party, subject to
paragraph (g) below.

(f)
(i) Furnish to the Collateral Agent prompt written notice of any change (A) in
any Loan Party’s corporate or organization name, (B) in any Loan Party’s
identity or organizational structure or (C) in any Loan Party’s jurisdiction of
organization; provided, that the Borrower shall not effect or permit any such
change unless all filings have been made, or will have been made within any
statutory period, under the Uniform Commercial Code or otherwise that are
required in order for the Collateral Agent to continue at all times following
such change to have a valid, legal and perfected security interest in all the
Collateral for the benefit of the Secured Parties and (ii) promptly notify the
Collateral Agent if any material portion of the Collateral is damaged or
destroyed.

(g)
The Collateral and Guarantee Requirement and the other provisions of this
Section 5.10 need not be satisfied with respect to (i) any Real Property held by
the Borrower or any of its Subsidiaries as a lessee under a lease, (ii) any
vehicle, (iii) cash, deposit accounts and securities accounts, (iv) any Equity
Interests acquired after the Effective Date (other than Equity Interests in the
Borrower or, in the case of any person which is a Subsidiary, Equity Interests
in such person issued or acquired after such person became a Subsidiary) in
accordance with this Agreement if, and to the extent that, and for so long as
(A) such Equity Interests constitute less than 100% of all applicable Equity
Interests of such person and the person holding the remainder of such Equity
Interests are not Affiliates, (B) doing so would violate applicable law or a
contractual obligation binding on such Equity Interests and (C) with respect to
such contractual obligations, such obligation existed at the time of the
acquisition thereof and was not created or made binding on such Equity Interests
in contemplation of or in connection with the acquisition of such Subsidiary,
(v) any assets acquired after the Effective Date, to the extent that, and for so
long as, taking such actions would violate an enforceable contractual obligation
binding on such assets that existed at the time of the acquisition thereof and
was not created or made binding on such assets in contemplation or in connection
with the acquisition of such assets (except in the case of assets acquired with
Indebtedness permitted pursuant to Section 6.01(i) that is secured by a
Permitted Lien) or (vi) those assets as to which the Collateral Agent shall
reasonably determine that the costs of obtaining or perfecting such a security
interest are excessive in relation to the value of the security to be afforded
thereby; provided, that, upon the reasonable request of the Collateral Agent,
the Borrower shall, and shall cause any applicable Subsidiary to, use
commercially reasonable efforts to have waived or eliminated any contractual
obligation of the types described in clauses (iv) and (v) above.

SECTION V.11. Certain Funds Covenants.
(a)
Holdings shall comply in all material respects with applicable laws and
regulations relevant to the Scheme or the Offer, as applicable, including the
Takeover Code and the Companies Act of 2006 (subject to any applicable waivers
or dispensations granted by the Takeover Panel).

(b)
Unless the Takeover Panel agrees otherwise, if Acquisition SPV proceeds with the
Acquisition the Borrower shall dispatch (or cause the dispatch of) the Offering
Circular or Scheme Circular, as applicable, within 28 days of the date of issue
of the Rule 2.7 Announcement (or on such later date as the Takeover Panel may
permit).

(c)
Holdings shall ensure that the published version of the Rule 2.7 Announcement is
consistent in all material respects with the copy delivered to the
Administrative Agent pursuant to Section 4.01(x). Holdings shall ensure that the
terms of the Scheme Circular or as the case may be the Offering Circular are not
inconsistent with, or contrary to, the terms of the Rule 2.7 Announcement in any
respect materially adverse to the interests of the Lenders, unless the Joint
Lead Arrangers have consented to the applicable change (such consent not to be
unreasonably withheld, delayed or conditioned) or unless the applicable change
is required by any applicable Law (including, without limitation, the Companies
Act of 2006 or the Takeover Code), the Takeover Panel, any applicable stock
exchange, any applicable government or other regulatory authority, or a court of
competent jurisdiction (including, without limitation, the Court). Holdings will
not amend or waive any material term of any Offer Document or, as the case may
be, Scheme Document in a manner or to an extent that would be materially
prejudicial to the interests of the Lenders under the Loan Documents, other than
any amendment or waiver (i) made with the consent of Administrative Agent; (ii)
required by the Takeover Panel, the Court, the Takeover Code or any other
applicable law, regulation court or regulatory body or (iii) where such waiver
does not relate to a condition which the Acquisition SPV reasonably considers
that it would be entitled, in accordance with Rule 13.5(a) of the Code, to
invoke so as to cause the Acquisition not to proceed, to lapse or to be
withdrawn.

(d)
Other than as required by the Takeover Panel, the Takeover Code, the London
Stock Exchange, Financial Conduct Authority or any other applicable law,
regulation, court or regulatory body and to the extent practicable, Holdings and
its subsidiaries shall not make any press release or other public statement in
respect of the Acquisition (other than in the Rule 2.7 Announcement, the Scheme
Circular or any Offer Document), without first obtaining the prior approval of
Administrative Agent (such approval not to be unreasonably withheld or delayed).

(e)
Holdings, upon the reasonable request of the Joint Lead Arrangers, deliver to
the Administrative Agent (for further delivery to the Lenders) and the Joint
Lead Arrangers updates as to the status and progress in respect of the
Acquisition, including, if applicable details of the level of acceptances of the
Offer, and will notify the Joint Lead Arrangers promptly following any
Responsible Officer of the Borrower becoming aware of any reasonably likely
failure to fully satisfy any condition of the Scheme or the Offer, as
applicable, that would allow Acquisition SPV to not proceed with the Scheme or
the Offer or the Scheme, as applicable, in each case, to the extent it is able
to do so in compliance with applicable law (including, without limitation, the
Companies Act of 2006 or the Takeover Code).  Holdings and its subsidiaries
shall, to the extent that they are able to do so in compliance with applicable
law and confidentiality or other obligations to which they are subject, promptly
supply to Administrative Agent (i) copies of all documents, certificates,
notices or announcements received or issued by Holdings or any of its
subsidiaries (or on their behalf) in relation to a Scheme or an Offer (as the
case may be) to the extent material to the interests of the Lenders and (ii) any
other information regarding the progress of an Offer or a Scheme (as the case
may be), in each case as Administrative Agent may reasonably request.

--------------------------------------------------------------------------------

(f)
Holdings shall pay (or cause payment of) all amounts payable under the
Acquisition Documents as and when they become due (except to the extent that any
such amounts are being contested in good faith by Holdings or any of its
subsidiaries and where adequate reserves are set aside for any such payment)
with the time periods required by applicable law.



(g)
Holdings shall not and shall procure that none of its subsidiaries, without the
prior written consent of the Administrative Agent, finance the purchase of any
Target Shares (whether pursuant to the Offer, or the Scheme, or otherwise) with
any amounts other than (i) the proceeds of the Bridge Euro Term Loans (or any
New First Lien Notes issued in lieu thereof), the Bridge Sterling Term Loans (or
any New First Lien Notes issued in lieu thereof), the Initial Euro Term Loans,
the Initial Sterling Term Loans, and the Second Lien Bridge Facility (or any New
Second Lien Notes issued in lieu thereof) in each case in accordance with
Section 5.08 of this Agreement and (ii) cash on balance sheet (for the avoidance
of doubt, not generated from any debt financing or any issuance of equity, other
than common equity with no debt-like features).  Holdings and its subsidiaries
shall not acquire any Target Shares in the market (outside of the Offer or
Scheme) at a price higher than the price per Target Share paid or to be paid
pursuant to the Offer or Scheme (as applicable).

(h)
Where the Acquisition is to be undertaken by way of a Scheme but then changes to
an Offer (or vice versa), Holdings shall promptly notify the Administrative
Agent of such change. Following any change in the way in which the Acquisition
is to be undertaken, as notified by Holdings under this clause (h), each
reference to “Acquisition Documents” in this Agreement shall be construed
accordingly.

(i)
Where the Acquisition is to be undertaken by way of an Offer, Holdings shall not
declare the Offer unconditional as to acceptances until the Minimum Acceptance
Condition has been achieved.

(j)
Holdings and its subsidiaries shall not take any action which would require
Holdings or any of its Subsidiaries to make a mandatory offer for the Target
Shares in accordance with Rule 9 of the Takeover Code.

The provisions of this Section 5.11 are for the benefit of the Lenders only and,
notwithstanding anything herein to the contrary, the Required Lenders under the
Term Facility may amend, waive or otherwise modify this Section 5.11 or the
defined terms used solely for purposes of this Section 5.11 or waive any Default
resulting from a breach of this Section 5.11 without the consent of any Lenders
other than such Required Lenders.
SECTION V.12. Conditions Subsequent.  Holdings undertakes that:
(a)
if the Squeeze-Out Date occurs, it shall promptly commence the Squeeze-Out in
respect of those Target Shares that have not been assented to the Offer and
shall ensure that within four weeks thereafter notices in the prescribed form
are given to the holders of such Target Shares that Holdings desires to acquire
such Target Shares in accordance with the Squeeze-Out;

(b)
it shall procure as soon as possible, and in any event within three (3) months
of the Closing Date where the Acquisition proceeds by means of a Scheme or
within four (4) months of the Closing Date where the Acquisition proceeds by
means of an Offer, that the Target shall be re-registered as a private company
pursuant to Section 97 of the Companies Act of 2006; and

(c)
shall use its best efforts to procure that, by no later than the expiry of the
Certain Funds Period, the Memorandum and Articles of Association of the Target
shall be amended so that Holdings shall have the right to acquire any Target
Shares which are required to be issued by the Target pursuant to any rights of
any person under any option scheme and evidence shall be provided to the
Administrative Agent of such amendment.

SECTION V.13. Collateral and Guarantee Requirement.  The Borrower shall satisfy
the elements of the Collateral and Guarantee Requirement required to be
satisfied on the Effective Date (other than in the case of any security interest
in the intended Collateral or any deliverable related to the perfection of
security interests in the intended Collateral (other than any Collateral the
security interest in which may be perfected by the filing of a UCC financing
statement or the delivery of stock certificates and the security agreement
giving rise to the security interest therein) that is not provided on the
Effective Date after the Borrower’s use of commercially reasonable efforts to do
so, which such security interest or deliverable shall be delivered within the
time periods specified with respect thereto in Schedule 5.13, and the
Administrative Agent shall have received a completed Perfection Certificate,
dated the Effective Date and signed by a Responsible Officer of the Borrower,
together with all attachments contemplated thereby.
SECTION V.14. Cooperation.  Borrower agrees to engage (on the Amendment
Effective Date) investment banks reasonably satisfactory to the Initial Lenders
(“Investment Banks”) as lead managers or as co-managers, as the case may be, in
connection with a private placement or registered offering of the Permanent
Securities and to use commercially reasonable efforts to achieve a private
placement of Permanent Securities that is reasonably satisfactory to both the
Investment Banks and the Borrower; provided, that, with respect to any
assistance required by or deliveries with respect to the Target, such assistance
shall be limited to the Borrower’s obligation to use all reasonable endeavors to
cause the Target to provide such assistance or such deliveries.  Such assistance
shall include:  (i) the preparation of, as soon as reasonably practicable:  (a)
a customary offering circular, prospectus, bank book or private placement
memorandum with respect to the Permanent Securities, or (b) at the Borrower’s
options, (x) a registration statement under the Securities Act with respect to
any portion of the Securities to be publicly offered (the “Registration
Statement”), and if such Registration Statement is filed, you will cause such
Registration Statement to comply as to form in all material respects with
applicable rules and regulations and contain all legally required disclosures,
and to become effective as soon as practicable thereafter or (y) a prospectus
supplement to the Borrower’s existing registration statement (in either case,
such documents referenced in (a) or (b) above, the “Offering Document”); (ii)
the execution of an underwriting, placement agency, purchase or other applicable
type of agreement which agreement shall be consistent with and substantially
similar to, in the case of a debt offering, the Purchase Agreement dated as of
January 19, 2018 among the Borrower, Credit Suisse Securities (USA) LLC, as
representative of the several initial purchasers and the guarantors party
thereto (the “Purchase Agreement”); (iii) the delivery to the Investment Banks
concurrently with, or as part of, the Offering Document, (a) audited
consolidated financial statements of each of the Borrower and the Target as of
and for the three most recently completed fiscal years ending at least 90 days
before the Closing Date, unaudited consolidated financial statements of each of
the Borrower and the Target as of and for each subsequent fiscal quarter ended
at least 45 days before the Closing Date (other than any fiscal fourth quarter)
after the most recent fiscal period for which audited consolidated financial
statements have been provided (it being understood that prior to the Closing
Date with respect to the Target such fiscal quarterly financials shall instead
mean interim financial statements for the six-month period ended subsequent to
the most recent fiscal year end and ended at least 45 days before the Closing
Date) and pro forma financial statements of the Borrower as of and for the
twelve-month period ending on  the last day of the most recently completed
four-fiscal quarter period ended at least 45 days before the Closing Date (or,
if the most recently completed fiscal period is the end of the fiscal year,
ended at least 90 days before the Closing Date, prepared after giving effect to
the Transactions as if the Transactions had occurred as of such date (in the
case of such balance sheet) or at the beginning of such period (in the case of
such other statement of income), which reflects adjustments customary for
Rule 144A transactions and such other financial information relating to the
Borrower and the Target or other proposed or recently completed acquisitions, if
any, as may be reasonably requested by the Investment Banks and (b) customary
“comfort” (including “negative assurance” comfort) from your independent
accountants and independent accountants for the Target (such information
described in items (i) through (iii), “Cooperation Information”); (iv) your
using commercially reasonable efforts to obtain public ratings for any Permanent
Securities that are debt securities from Moody’s and S&P; (v) cooperating with
our due diligence investigation of each of the Borrower and its subsidiaries and
the Target and its subsidiaries, including, without limitation, by supplying due
diligence materials and information with respect to the general affairs,
management, prospects, financial position, stockholders’ equity or results of
operations of the Borrower and its subsidiaries, and using commercially
reasonable efforts to supply such materials and information with respect to the
Target and its subsidiaries and the tax, accounting, legal, regulatory and other
issues relevant to each of the Borrower and its subsidiaries and the Target and
its subsidiaries and (vi) making available the Borrower’s officers and advisors
and using commercially reasonable efforts to cause the Target and their
subsidiaries to make their officers and advisors available upon reasonable
notice to attend and make presentations regarding the business of the Borrower,
the Target and its subsidiaries, during no more than three customary “road
shows” related to the Take-out Financing.  The Borrower further agrees to notify
the Investment Banks promptly of all developments materially affecting it, the
Target or a Take-out Financing or the accuracy of the Cooperation Information,
including, without limitation, the occurrence of any event or any other change
known that would results in the Offering Document or Cooperation Information
containing an untrue statement of a material fact or omitting to state any
material fact required to be stated therein or necessary to make the statements
contained therein, in light of the circumstances under which they were made, not
misleading and the Borrower will promptly update the Offering Document in order
to ensure that it does not contain such untrue statement or omission.  The
Borrower acknowledges that the Investment Banks may rely, without independent
verification, upon the accuracy and completeness of the Cooperation Information
and the Offering Document and that the Investment Banks do not assume
responsibility therefor, except such information provided by the Investment
Banks in writing for inclusion therein as expressly provided in the Purchase
Agreement.

--------------------------------------------------------------------------------

Notwithstanding anything in this provision to the contrary, all agreements with
respect to the Borrower’s efforts to use reasonable endeavors to cause the
Target to assist with syndication as set forth herein (i) shall not commence
until the earlier of the Offer Effective Date and the Scheme Effective Date and
(ii) and subject at all time to the requirements of the UK Takeover Rules.
SECTION V.15. Securities Demand.
(a)
Upon written notice (such notice, a “Securities Demand”) by either of the Joint
Bookrunners (such Person, the “Controlling Person”) at any time and from time to
time (but on no more than three occasions) (it being understood and agreed that
any Securities Demand that results in a Demand Failure shall not be included in
such limitation), beginning upon the earlier of (i) five Business Days prior to
the Closing Date and (ii) five Business Days prior to the six (6) month
anniversary of the Effective Date and prior to the first anniversary of the
Closing Date (which notice may be provided on such date) so long as any
Commitments are outstanding or any Loans are outstanding, you will cause the
Borrower to issue and sell, to the Investment Banks or the Initial Lenders or
their respective affiliates, the New First Lien Notes or Permanent Securities
which may be Dollar denominated (“Dollar Permanent Securities”), Euro
denominated (“Euro Permanent Securities”) or Sterling denominated (“Sterling
Permanent Securities”) in a minimum aggregate principal amount of $100.0 million
(or, in the case of Euro Permanent Securities or Sterling Permanent Securities,
the Dollar Equivalent thereof) (each, a “Take-out Financing”); provided that in
case of any Securities Demand for Take-out Financing to be issued prior to the
Closing Date, such Securities Demand shall also be subject to terms of
clause (g) below.

(b)
The Take-out Financing shall have such form, term, yield, guarantees, covenants,
call protection, default provisions and other terms as are customary for
securities of the type issued and may be issued in one or more tranches, and in
the form of notes as determined by the Controlling Person in its reasonable
judgment after giving due regard to the Applicable Bond Standard; provided that
(i) the interest rate for any Take-out Financing shall be reasonably determined
by the Investment Bank in light of then-prevailing market conditions for
comparable high yield debt securities in consultation with you, provided further
that (x) (1) the weighted average total per annum yield payable by Borrower
and/or issuer applicable to the Loans and/or Commitments denominated in Euro and
any Take-out Financing denominated in Euro issued to replace or refinance all or
a portion of the Loans or Commitments at any time shall not exceed the First
Lien Bridge Euro Total Cap,  (2) the weighted average total per annum yield
payable by Borrower and/or issuer applicable to the Loans and/or Commitments
denominated in Sterling and any Take-out Financing denominated in Sterling
issued to replace or refinance all or a portion of the Loans or Commitments at
any time shall not exceed the First Lien Bridge Sterling Total Cap and (3) the
weighted average total per annum yield payable by Borrower and/or issuer
applicable to the Loans and/or Commitments denominated in Dollars and any
Take-out Financing denominated in Dollars issued to replace or refinance all or
a portion of the Loans or Commitments at any time shall not exceed the First
Lien Bridge Dollar Total Cap  and (y) (1) the total effective yield payable by
the Borrower and/or issuer (including any original issue discount, but excluding
any underwriting or initial purchase discounts or fees) applicable to any
individual tranche of Take-out Financing denominated in Euros at any time shall
not exceed a rate per annum equal to the First Lien Bridge Euro Total Cap plus
150 basis points, (2) the total effective yield payable by the Borrower and/or
issuer (including any original issue discount, but excluding any underwriting or
initial purchase discounts or fees) applicable to any individual tranche of
Take-out Financing denominated in Sterling at any time shall not exceed a rate
per annum equal to the First Lien Bridge Sterling Total Cap plus 150 basis
points and (3) the total effective yield payable by the Borrower and/or issuer
(including any original issue discount, but excluding any underwriting or
initial purchase discounts or fees) applicable to any individual tranche of
Take-out Financing denominated in Dollars at any time shall not exceed a rate
per annum equal to the First Lien Bridge Dollar Total Cap plus 150 basis points
(it being understood, in each case, that any floating interest rates and/or
yields and/or original issue discount included in any of the foregoing
calculations shall be determined using a methodology reasonably satisfactory to
the Investment Bank), (ii) the final scheduled maturity of any Take-out
Financing shall not be earlier than the seventh anniversary of the  Closing
Date, (iii) the make-whole period will be three years from the issue date and
the call premium at the end of the make-whole period shall not be greater than
75% of the coupon during the fourth year after the issue date of the Take-out
Financing and shall decline to 50% of the coupon during the fifth year after the
issue date of the Take-out Financing, 25% of the coupon during the sixth year
after the issue date of the Take-out Financing and then to zero thereafter; (iv)
the issue price to the issuer (before giving effect to the underwriting or
initial purchasers discounts or fees payable to the Investment Bank) of any
Take-out Financing shall not be less than 97% of principal amount; (v) an equity
claw provision consistent with the Applicable Bond Standard and (vi) the
guarantee and any collateral structure shall be consistent with the Applicable
Bond Standard.  For the avoidance of doubt, the Investment Banks may reoffer the
Take-out Financing to investors at any price below or above the proceeds to the
Borrower and/or issuer.  It is agreed that the yield payable by the Borrower on
any Take-out Financing shall not include (x) any original issue discount arising
from below par resales by the Joint Bookrunners, the Joint Additional
Bookrunners or the Co-Arrangers or (y) the tax impact of any “cancellation of
indebtedness.”

(c)
The Borrower will use commercially reasonable best efforts to, within 5 Business
Days of receipt of written notice of a Securities Demand (if after the Closing
Date, 10 Business Days), do the following:

(i)
provide as many copies as reasonably requested to the Investment Banks of an
Offering Document for the offer and sale of the Permanent Securities pursuant to
Rule 144A of the rules and regulations under the Securities Act containing such
disclosures as are customary and appropriate for offerings of securities
pursuant to Rule 144A, including the Cooperation Information;

(ii)
the Borrower shall assist in the preparation of, rating agency presentations and
“road show” materials consistent with the information contained in the Offering
Document which the Joint Bookrunners or the Joint Additional Bookrunners may
reasonably request in connection with the Take-out Financing; and

(iii)
make the senior management and advisors of the Borrower (and the Target, if
applicable) and certain of the Investors’ investment professionals available for
due diligence, rating agency presentations and a “road show” meetings with
potential investors for the New First Lien Notes or Permanent Securities on no
more than three occasions as reasonably requested by the Investment Banks in
their judgment to market the New First Lien Notes or Permanent Securities.

--------------------------------------------------------------------------------

(d)
The Investment Banks may at any time upon reasonable advance notice to the
Borrower require the Borrower (or, if reasonably so specified by the Investment
Banks, an affiliate of the Borrower) to execute the Purchase Agreement.



(e)
Without limiting the generality of the foregoing, the Joint Bookrunners may make
such a Securities Demand for the issuance of Permanent Securities to the Lenders
to replace any Commitments or refinance this Facility on the Closing Date and to
be resold by them at any time thereafter in accordance with the provisions of
this Section 5.15; provided that any such Securities Demand contemplating the
resale of Permanent Securities shall include such customary information
regarding the selling Lenders as may be required to be included in the Offering
Document or a supplement thereto.

(f)
Notwithstanding anything to the contrary contained herein, in the event of your
failure to comply with the terms this Section (a “Demand Failure”), (w) the
interest rate with respect to the Loans shall increase to the applicable First
Lien Bridge Total Cap immediately and automatically, (x) the Loan shall be
immediately and automatically subject to the call protection in the Applicable
Bond Standard (other than with respect to any prepayment of Loans held by the
Initial Lenders, their Affiliates but excluding Loans held by bona fide asset
management affiliates of the foregoing), (y) the Rollover Fee, if not previously
paid, shall become immediately due and payable (and no future fee credit shall
be available), calculated based on the principal amount of the Loans outstanding
on the date of such Demand Failure or the principal amount of Commitments
outstanding on the date of such Demand Failure (which, if such date is the
Closing Date, will be the principal amount of Loans funded on the Closing Date)
and (z) any restrictions on transfer of the Loans or Exchange Notes shall be
deemed waived.  For the avoidance of doubt, a Demand Failure shall not, in and
of itself, constitute a Default hereunder.

(g)
It is agreed that, if the Closing Date has not occurred before September 15,
2019 (the “Escrow Right Date”) and Commitments hereunder remain outstanding, on
or after the Escrow Right Trigger Date, the Joint Bookrunners may issue a
Securities Demand (which may be issued five Business Days in advance of such
date) and require that the Permanent Securities be issued on the Escrow Right
Trigger Date  or on another date thereafter prior to the closing of the
Acquisition, with the gross proceeds of such Permanent Securities to be placed
in a customary escrow account, the proceeds of which will be pledged solely to
the holders of such Permanent Securities, in each case on customary terms and
conditions for an escrow financing (an “Escrow Securities Demand”); provided
that the conditions to release such proceeds shall be the satisfaction of the
conditions to borrowing in Section 4.02 herein.  Any such escrow arrangements
will provide that the aggregate principal amount of such Permanent Securities
will be redeemed at the original price at which such Permanent Securities were
issued in the event that the conditions to the release of proceeds of such
Permanent Securities from escrow are not satisfied prior to the Closing Date.
Such escrow arrangement may include the use of an Unrestricted Subsidiary and
will be structured in such a manner as to comply with the Existing ABL
Agreement, the Existing Credit Agreement, the Existing Second Lien Note
Documents, the Term Loan Credit Agreement and the Second Lien Bridge Credit
Agreement.

(h)
The Borrower will not be required to comply with the terms of this Section if
the Borrower has determined in its reasonable discretion that such issue, sale
or borrowing may result in materially adverse tax consequences to the Borrower;
provided that it is understood and agreed that the failure to comply with the
terms of this Section pursuant to this clause (vi) will constitute a Demand
Failure.

ARTICLE VI


Negative Covenants
The Borrower covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect (other than in respect of contingent
indemnification obligations for which no claim has been made) and until the
Commitments have been terminated and the Obligations (including principal of and
interest on each Loan, all fees and all other expenses or amounts payable under
any Loan Document) have been paid in full, unless the Required Lenders shall
otherwise consent in writing, the Borrower will not, and will not permit any of
the Material Subsidiaries to:
SECTION VI.01. Indebtedness.  Incur, create, assume or permit to exist any
Indebtedness, except:
(a)
Indebtedness existing on the Effective Date and set forth on Schedule 6.01 and
any Permitted Refinancing Indebtedness incurred to Refinance such Indebtedness
(other than intercompany indebtedness Refinanced with Indebtedness owed to a
person not affiliated with the Borrower or any Subsidiary);

(b)
Indebtedness created hereunder and under the other Loan Documents and any
Permitted Refinancing Indebtedness incurred to Refinance such Indebtedness;

(c)
Indebtedness pursuant to Swap Agreements;

(d)
Indebtedness owed to (including obligations in respect of letters of credit or
bank guarantees or similar instruments for the benefit of) any person providing
workers’ compensation, health, disability or other employee benefits or
property, casualty or liability insurance to the Borrower or any Subsidiary,
pursuant to reimbursement or indemnification obligations to such person, in each
case in the ordinary course of business; provided, that upon the incurrence of
Indebtedness with respect to reimbursement obligations regarding workers’
compensation claims, such obligations are reimbursed not later than 30 days
following such incurrence;

(e)
Indebtedness of the Borrower to Holdings or any Subsidiary and of any Subsidiary
to Holdings, the Borrower or any other Subsidiary; provided, that
(i) Indebtedness of any Subsidiary that is not a Subsidiary Loan Party owing to
the Loan Parties shall be subject to Section 6.04(b) and (ii) Indebtedness of
the Borrower to Holdings or any Subsidiary and Indebtedness of any other Loan
Party to Holdings or any Subsidiary that is not a Subsidiary Loan Party (the
“Subordinated Intercompany Debt”) shall be subordinated to the Obligations on
terms reasonably satisfactory to the Administrative Agent;

(f)
Indebtedness in respect of performance bonds, bid bonds, appeal bonds, surety
bonds and completion guarantees and similar obligations, in each case provided
in the ordinary course of business, including those incurred to secure health,
safety and environmental obligations in the ordinary course of business;

(g)
Indebtedness arising from the honoring by a bank or other financial institution
of a check, draft or similar instrument drawn against insufficient funds in the
ordinary course of business or other cash management services in the ordinary
course of business; provided, that (x) such Indebtedness (other than credit or
purchase cards) is extinguished within ten Business Days of notification to the
Borrower of its incurrence and (y) such Indebtedness in respect of credit or
purchase cards is extinguished within 60 days from its incurrence;

--------------------------------------------------------------------------------

(h)
(i) Indebtedness of a Subsidiary acquired after the Effective Date or an entity
merged into or consolidated with the Borrower or any Subsidiary after the
Effective Date and Indebtedness assumed in connection with the acquisition of
assets, which Indebtedness in each case exists at the time of such acquisition,
merger or consolidation and is not created in contemplation of such event and
where such acquisition, merger or consolidation is permitted by this Agreement
and (ii) any Permitted Refinancing Indebtedness incurred to Refinance such
Indebtedness; provided, (A) no Default or Event of Default shall have occurred
and be continuing or would result therefrom, and (B) if immediately after giving
effect to such acquisition, merger or consolidation, the assumption and
incurrence of any Indebtedness and any related transactions, the Total Net First
Lien Leverage Ratio of the Borrower on a Pro Forma Basis would be greater than
4.00 to 1.00, then the amount of Indebtedness incurred pursuant to this
paragraph (h) shall not exceed the greater of $140 million and 4.00% of
Consolidated Total Assets as of the end of the fiscal quarter immediately prior
to the date of such incurrence for which financial statements have been
delivered pursuant to Section 5.04;



(i)
Capital Lease Obligations, mortgage financings and purchase money Indebtedness
incurred by the Borrower or any Subsidiary prior to or within 270 days after the
acquisition, lease or improvement of the respective asset permitted under this
Agreement in order to finance such acquisition or improvement, and any Permitted
Refinancing Indebtedness in respect thereof; provided, that, if immediately
after giving effect to such transaction, the Total Net First Lien Leverage Ratio
of the Borrower on a Pro Forma Basis would be greater than 4.00 to 1.00, then
the amount of Indebtedness incurred pursuant to this paragraph (i), when
combined with the Remaining Present Value of outstanding leases permitted under
Section 6.03, shall not exceed the greater of $150 million and 4.5% of
Consolidated Total Assets as of the end of the fiscal quarter immediately prior
to the date of such incurrence for which financial statements have been
delivered pursuant to Section 5.04;

(j)
Capital Lease Obligations incurred by the Borrower or any Subsidiary in respect
of any Sale and Lease-Back Transaction that is permitted under Section 6.03 and
any Permitted Refinancing Indebtedness in respect thereof;

(k)
other Indebtedness of the Borrower or any Subsidiary, in an aggregate principal
amount that at the time of, and after giving effect to, the incurrence thereof,
would not exceed the greater of $175 million and 5.0% of Consolidated Total
Assets as of the end of the fiscal quarter immediately prior to the date of such
incurrence for which financial statements have been delivered pursuant to
Section 5.04;

(l)
Indebtedness of the Borrower or any Subsidiary pursuant to (i) the Existing
Second Lien Notes in an aggregate principal amount that is not in excess of
$2,100,000,000, (ii) the extensions of credit under the Revolving Credit
Agreement, (iii) the Existing Credit Agreement and (iv) any Permitted
Refinancing Indebtedness incurred to Refinance any such Indebtedness;

(m)
Guarantees (i) by the Borrower and the Subsidiary Loan Parties of the
Indebtedness described in paragraph (1) of this Section 6.01 and so long as any
Liens securing the Guarantee of the Existing Second Lien Notes and/or
Obligations (as defined therein) under the Second Lien Bridge Credit Agreement
or any Permitted Refinancing Indebtedness in respect thereof are subject to the
Second Priority Intercreditor Agreement, (ii) by the Borrower or any Subsidiary
Loan Party of any Indebtedness of the Borrower or any Subsidiary Loan Party
expressly permitted to be incurred under this Agreement, (iii) by the Borrower
or any Subsidiary Loan Party of Indebtedness otherwise permitted hereunder of
Holdings or any Subsidiary that is not a Subsidiary Loan Party to the extent
such Guarantees are permitted by Section 6.04 (other than Section 6.04(v)),
(iv) by any Foreign Subsidiary of Indebtedness of another Foreign Subsidiary,
and (v) by the Borrower of Indebtedness of Foreign Subsidiaries incurred for
working capital purposes in the ordinary course of business on ordinary business
terms so long as such Indebtedness is permitted to be incurred under
Section 6.01(s) to the extent such Guarantees are permitted by 6.04 (other than
Section 6.04(v));

(n)
Indebtedness arising from agreements of the Borrower or any Subsidiary providing
for indemnification, adjustment of purchase or acquisition price or similar
obligations, in each case, incurred or assumed in connection with the
Transactions and any Permitted Business Acquisition or the disposition of any
business, assets or a Subsidiary not prohibited by this Agreement, other than
Guarantees of Indebtedness incurred by any person acquiring all or any portion
of such business, assets or a Subsidiary for the purpose of financing such
acquisition;

(o)
Indebtedness in respect of letters of credit, bank guarantees, warehouse
receipts or similar instruments issued to support performance obligations and
trade letters of credit (other than obligations in respect of other
Indebtedness) in the ordinary course of business;

(p)
Indebtedness supported by a Letter of Credit, in a principal amount not in
excess of the stated amount of such Letter of Credit;

(q)
Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(r)
(i)  other Indebtedness incurred by the Borrower or any Subsidiary Loan Party;
provided that (A) at the time of the incurrence of such Indebtedness and after
giving effect thereto, no Default or Event of Default shall have occurred and be
continuing or would result therefrom (or, if the proceeds of such Indebtedness
are being used to fund a Limited Condition Acquisition, at the time of the
incurrence of such Indebtedness and after giving effect thereto, no Specified
Event of Default shall have occurred and be continuing or would result
therefrom), (B) the Borrower and its Subsidiaries shall be in Pro Forma
Compliance after giving effect to the issuance incurrence or assumption of such
Indebtedness and (C) in the case of any such Indebtedness that is secured,
immediately after giving effect to the issuance, incurrence or assumption of
such Indebtedness, the Total Net First Lien Leverage Ratio on a Pro Forma Basis
shall not be greater than 4.00 to 1.00 and (ii) Permitted Refinancing
Indebtedness in respect thereof;

(s)
Indebtedness of Foreign Subsidiaries; provided that the aggregate amount of
Indebtedness incurred under this clause (s), when aggregated with all other
Indebtedness incurred and outstanding pursuant to this clause (s), shall not
exceed the greater of $100 million and 10% of the consolidated assets of the
Foreign Subsidiaries at the time of such incurrence;

(t)
unsecured Indebtedness in respect of obligations of the Borrower or any
Subsidiary to pay the deferred purchase price of goods or services or progress
payments in connection with such goods and services; provided, that such
obligations are incurred in connection with open accounts extended by suppliers
on customary trade terms (which require that all such payments be made within 60
days after the incurrence of the related obligations) in the ordinary course of
business and not in connection with the borrowing of money or any Swap
Agreements;

--------------------------------------------------------------------------------

(u)
Indebtedness representing deferred compensation to employees of the Borrower or
any Subsidiary incurred in the ordinary course of business;



(v)
Indebtedness in connection with Permitted Receivables Financings; provided that
the proceeds thereof are applied in accordance with Section 2.11(b);

(w)
Indebtedness of the Foreign Subsidiaries incurred under lines of credit or
overdraft facilities (including, but not limited to, intraday, ACH and
purchasing card/T&E services) extended by one or more financial institutions
reasonably acceptable to the Administrative Agent or one or more of the Lenders
and (in each case) established for such Foreign Subsidiaries’ ordinary course of
operations (such Indebtedness, the “Overdraft Line”), which Indebtedness may be
secured as, but only to the extent, provided in Section 6.02(b) and in the
Security Documents;

(x)
Indebtedness incurred on behalf of, or representing Guarantees of Indebtedness
of, joint ventures not in excess, at any one time outstanding, of the greater of
$175 million or 5.0% of Consolidated Total Assets as of the end of the fiscal
quarter immediately prior to the date of such incurrence for which financial
statements have been delivered pursuant to Section 5.04;

(y)
Indebtedness consisting of promissory notes issued by the Borrower or any
Subsidiary to current or former officers, directors and employees, their
respective estates, spouses or former spouses to finance the purchase or
redemption of Equity Interests of Holdings or any Parent Entity permitted by
Section 6.06;

(z)
Indebtedness consisting of obligations of the Borrower or any Subsidiary under
deferred compensation or other similar arrangements incurred by such Person in
connection with the Transactions and Permitted Business Acquisitions or any
other Investment expressly permitted hereunder;

(aa)
Indebtedness incurred pursuant to the Term Loan Credit Agreement as in effect on
the Effective Date in an aggregate principal amount not to exceed the Initial
Euro Term Loans and Initial Sterling Term Loans;

(bb)
Indebtedness incurred pursuant to the Second Lien Bridge Credit Agreement as in
effect on the Effective Date in an aggregate principal amount not to exceed
$1,275,000,000and the New Second Lien Notes; and

(cc)
all premium (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in paragraphs (a) through (bb) above.

SECTION VI.02. Liens.  Create, incur, assume or permit to exist any Lien on any
property or assets (including stock or other securities of any person, including
the Borrower and any Subsidiary) at the time owned by it or on any income or
revenues or rights in respect of any thereof, except the following
(collectively, “Permitted Liens”):
(a)
Liens on property or assets of the Borrower and the Subsidiaries existing on the
Effective Date and set forth on Schedule 6.02(a) or, to the extent not listed in
such Schedule, where such property or assets have a fair market value that does
not exceed $10.0 million in the aggregate, and any modifications, replacements,
renewals or extensions thereof; provided, that such Liens shall secure only
those obligations that they secure on the Effective Date (and any Permitted
Refinancing Indebtedness in respect of such obligations permitted by
Section 6.01(a)) and shall not subsequently apply to any other property or
assets of the Borrower or any Subsidiary other than (A) after-acquired property
that is affixed or incorporated into the property covered by such Lien, and
(B) proceeds and products thereof;

(b)
any Lien created under the Loan Documents (including, without limitation, Liens
created under the Security Documents securing obligations in respect of Swap
Agreements owed to a person that is a Lender or an Affiliate of a Lender at the
time of entry into such Swap Agreements) or permitted in respect of any
Mortgaged Property by the terms of the applicable Mortgage and, provided that
(with respect to Liens securing Indebtedness of the Borrower or a Subsidiary
Loan Party) such Liens are subject to the terms of the Senior Lender
Intercreditor Agreement, any Lien securing the Revolving Credit Agreement, the
Existing Credit Agreement or any Indebtedness or obligations under the Revolving
Credit Agreement, the Existing Credit Agreement or any “Loan Documents”
thereunder; provided, however, in no event shall the holders of the Indebtedness
under the Overdraft Line have the right to receive proceeds in respect of a
claim in excess of $20 million in the aggregate (plus (i) any accrued and unpaid
interest in respect of Indebtedness incurred by the Borrower and the
Subsidiaries under the Overdraft Line and (ii) any accrued and unpaid fees and
expenses owing by the Borrower and the Subsidiaries under the Overdraft Line)
from the enforcement of any remedies available to the Secured Parties under all
of the Loan Documents;

(c)
any Lien on any property or asset of the Borrower or any Subsidiary securing
Indebtedness or Permitted Refinancing Indebtedness permitted by Section 6.01(h);
provided, that such Lien (i) does not apply to any other property or assets of
the Borrower or any of the Subsidiaries not securing such Indebtedness at the
date of the acquisition of such property or asset (other than after acquired
property subjected to a Lien securing Indebtedness and other obligations
incurred prior to such date and which Indebtedness and other obligations are
permitted hereunder that require a pledge of after acquired property, it being
understood that such requirement shall not be permitted to apply to any property
to which such requirement would not have applied but for such acquisition),
(ii) such Lien is not created in contemplation of or in connection with such
acquisition and (iii) in the case of a Lien securing Permitted Refinancing
Indebtedness, any such Lien is permitted, subject to compliance with clause (e)
of the definition of the term “Permitted Refinancing Indebtedness”;

(d)
Liens for Taxes, assessments or other governmental charges or levies not yet
delinquent or that are being contested in compliance with Section 5.03;

(e)
Liens imposed by law, such as landlord’s, carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s, construction or other like Liens arising in the
ordinary course of business and securing obligations that are not overdue by
more than 30 days or that are being contested in good faith by appropriate
proceedings and in respect of which, if applicable, the Borrower or any
Subsidiary shall have set aside on its books reserves in accordance with GAAP;

--------------------------------------------------------------------------------

(f)
(i) pledges and deposits and other Liens made in the ordinary course of business
in compliance with the Federal Employers Liability Act or any other workers’
compensation, unemployment insurance and other social security laws or
regulations and deposits securing liability to insurance carriers under
insurance or self-insurance arrangements in respect of such obligations and
(ii) pledges and deposits and other Liens securing liability for reimbursement
or indemnification obligations of (including obligations in respect of letters
of credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to the Borrower or any Subsidiary;



(g)
deposits to secure the performance of bids, trade contracts (other than for
Indebtedness), leases (other than Capital Lease Obligations), statutory
obligations, surety and appeal bonds, performance and return of money bonds,
bids, leases, government contracts, trade contracts, agreements with utilities,
and other obligations of a like nature (including letters of credit in lieu of
any such bonds or to support the issuance thereof) incurred in the ordinary
course of business, including those incurred to secure health, safety and
environmental obligations in the ordinary course of business;

(h)
zoning restrictions, survey exceptions and such matters as an accurate survey
would disclose, easements, trackage rights, leases (other than Capital Lease
Obligations), licenses, special assessments, rights-of-way, covenants,
conditions, restrictions and declaration on or with respect to the use of Real
Property, servicing agreements, development agreements, site plan agreements and
other similar encumbrances incurred in the ordinary course of business and title
defects or irregularities that are of a minor nature and that, in the aggregate,
do not interfere in any material respect with the ordinary conduct of the
business of the Borrower or any Subsidiary;

(i)
Liens securing Indebtedness permitted by Section 6.01(i) (limited to the assets
subject to such Indebtedness);

(j)
Liens arising out of capitalized lease transactions permitted under
Section 6.03, so long as such Liens attach only to the property sold and being
leased in such transaction and any accessions thereto or proceeds thereof and
related property;

(k)
Liens securing judgments that do not constitute an Event of Default under
Section 7.01(j);

(l)
Liens disclosed by the title insurance policies delivered on or subsequent to
the Effective Date and pursuant to Section 5.10 and any replacement, extension
or renewal of any such Lien; provided, that such replacement, extension or
renewal Lien shall not cover any property other than the property that was
subject to such Lien prior to such replacement, extension or renewal; provided,
further, that the Indebtedness and other obligations secured by such
replacement, extension or renewal Lien are permitted by this Agreement;

(m)
any interest or title of a lessor or sublessor under any leases or subleases
entered into by the Borrower or any Subsidiary in the ordinary course of
business;

(n)
Liens that are contractual rights of set-off (i) relating to the establishment
of depository relations with banks not given in connection with the issuance of
Indebtedness, (ii) relating to pooled deposit or sweep accounts of the Borrower
or any Subsidiary to permit satisfaction of overdraft or similar obligations
incurred in the ordinary course of business of the Borrower or any Subsidiary or
(iii) relating to purchase orders and other agreements entered into with
customers of the Borrower or any Subsidiary in the ordinary course of business;

(o)
Liens arising solely by virtue of any statutory or common law provision relating
to banker’s liens, rights of set-off or similar rights;

(p)
Liens securing obligations in respect of trade-related letters of credit,
banker’s acceptances or bank guarantees permitted under Section 6.01(f), (k) or
(o) and covering the goods (or the documents of title in respect of such goods)
financed by such letters of credit, banker’s acceptances or bank guarantees and
the proceeds and products thereof;

(q)
leases or subleases, licenses or sublicenses (including with respect to
intellectual property and software) granted to others in the ordinary course of
business not interfering in any material respect with the business of the
Borrower and its Subsidiaries, taken as a whole;

(r)
Liens in favor of customs and revenue authorities arising as a matter of law to
secure payment of customs duties in connection with the importation of goods;

(s)
Liens solely on any cash earnest money deposits made by the Borrower or any of
the Subsidiaries in connection with any letter of intent or purchase agreement
in respect of any Investment permitted hereunder;

(t)
Liens with respect to property or assets of any Foreign Subsidiary securing
Indebtedness of a Foreign Subsidiary permitted under Section 6.01;

(u)
other Liens with respect to property or assets of the Borrower or any
Subsidiary; provided that (i) after giving effect to any such Lien and the
incurrence of Indebtedness, if any, secured by such Lien is created, incurred,
acquired or assumed (or any prior Indebtedness becomes so secured) on a Pro
Forma Basis, the Total Net First Lien Leverage Ratio on the last day of the
Borrower’s then most recently completed fiscal quarter for which financial
statements are available shall be less than or equal to 4.00 to 1.00, (ii) at
the time of the incurrence of such Lien and after giving effect thereto, no
Default or Event of Default shall have occurred and be continuing or would
result therefrom (or, if the proceeds of such Indebtedness are being used to
fund a Limited Condition Acquisition, at the time of the incurrence of such
Indebtedness and after giving effect thereto, no Specified Event of Default
shall have occurred and be continuing or would result therefrom), (iii) the
Indebtedness or other obligations secured by such Lien are otherwise permitted
by this Agreement, and (iv) to the extent such Liens are pari passu or
subordinated to the Liens granted hereunder, an intercreditor agreement
reasonably satisfactory to the Administrative Agent shall be entered into
providing that such new liens will be secured equally and ratably with the Liens
granted hereunder, or, as applicable, subordinated to the Liens granted
hereunder, in each case, on customary terms;

--------------------------------------------------------------------------------

(v)
the prior rights of consignees and their lenders under consignment arrangements
entered into in the ordinary course of business;



(w)
agreements to subordinate any interest of the Borrower or any Subsidiary in any
accounts receivable or other proceeds arising from inventory consigned by the
Borrower or any of its Subsidiaries pursuant to an agreement entered into in the
ordinary course of business;

(x)
Liens arising from precautionary Uniform Commercial Code financing statements or
consignments entered into in connection with any transaction otherwise permitted
under this Agreement;

(y)
Liens on Equity Interests in joint ventures securing obligations of such joint
venture;

(z)
Liens on securities that are the subject of repurchase agreements constituting
Permitted Investments under clause (c) of the definition thereof;

(aa)
Liens in respect of Permitted Receivables Financings that extend only to the
receivables subject thereto;

(bb)
Liens on goods or inventory the purchase, shipment or storage price of which is
financed by a documentary letter of credit, bank guarantee or bankers’
acceptance issued or created for the account of the Borrower or any Subsidiary
in the ordinary course of business; provided, that such Lien secures only the
obligations of the Borrower or such Subsidiaries in respect of such letter of
credit, bankers’ acceptance or bank guarantee to the extent permitted under
Section 6.01;

(cc)
Liens securing insurance premiums financing arrangements, provided, that such
Liens are limited to the applicable unearned insurance premiums;

(dd)
Liens in favor of the Borrower or any Subsidiary Loan Party; provided that if
any such Lien shall cover any Collateral, the holder of such Lien shall execute
and deliver to the Administrative Agent a subordination agreement in form and
substance reasonably satisfactory to the Administrative Agent;

(ee)
Liens securing obligations under the Second Lien Note Documents and any
Permitted Refinancing Indebtedness in respect thereof, to the extent such Liens
are subject to the Second Priority Intercreditor Agreement;

(ff)
Liens on not more than $30 million of deposits securing Swap Agreements;

(gg)
Liens securing Obligations (as defined in the Term Loan Credit Agreement ) under
the Term Loan Credit Agreement and the credit documents related thereto pursuant
to Section 6.01(aa) , the Initial Euro Term Loans, the Initial Sterling Term
Loans and any Permitted Refinancing Indebtedness in respect of the foregoing;

(hh)
Liens securing Obligations (as defined in the Second Lien Bridge Credit
Agreement ) under the Second Lien Bridge Credit Agreement and the credit
documents related thereto pursuant to Section 6.01(bb), the New Second Lien
Notes and any Permitted Refinancing Indebtedness in respect of the foregoing;
and

(ii)
other Liens with respect to property or assets of the Borrower or any Subsidiary
securing obligations in an aggregate principal amount outstanding at any time
not to exceed $30 million.

SECTION VI.03. Sale and Lease-Back Transactions.  Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose or purposes as the
property being sold or transferred (a “Sale and Lease-Back Transaction”);
provided, that a Sale and Lease-Back Transaction shall be permitted (a) with
respect to property owned (i) by the Borrower or any Domestic Subsidiary that is
acquired after the Closing Date so long as such Sale and Lease-Back Transaction
is consummated within 180 days of the acquisition of such property and (ii) by
any Foreign Subsidiary regardless of when such property was acquired, and
(b) with respect to any property owned by the Borrower or any Domestic
Subsidiary, (x) if at the time the lease in connection therewith is entered
into, and after giving effect to the entering into of such lease, (A) the Total
Net First Lien Leverage Ratio is equal to or less than 4.00 to 1.00, or (B) if
the Total Net First Lien Leverage Ratio is greater than 4.00 to 1.00, the
Remaining Present Value of such lease, together with Indebtedness outstanding
pursuant to Section 6.01(i) and the Remaining Present Value of outstanding
leases previously entered into under this Section 6.03(b), shall not exceed the
greater of $150 million and 4.5% of Consolidated Total Assets as of the end of
the fiscal quarter immediately prior to the date the lease was entered into for
which financial statements have been delivered pursuant to Section 5.04 and
(y) if such Sale and Lease-Back Transaction is of property owned by the Borrower
or any Domestic Subsidiary as of the Effective Date, the Net Proceeds therefrom
are used to prepay the Loans to the extent required by Section 2.11(b).
SECTION VI.04. Investments, Loans and Advances.  Purchase, hold or acquire
(including pursuant to any merger with a person that is not a Wholly Owned
Subsidiary immediately prior to such merger) any Equity Interests, evidences of
Indebtedness or other securities of, make or permit to exist any loans or
advances to or Guarantees of the obligations of, or make or permit to exist any
investment or any other interest in (each, an “Investment”), any other person,
except:
(a)
the Transactions;

(b)
(i) Investments by the Borrower or any Subsidiary in the Equity Interests of the
Borrower or any Subsidiary; (ii) intercompany loans from the Borrower or any
Subsidiary to the Borrower or any Subsidiary; and (iii) Guarantees by the
Borrower or any Subsidiary Loan Party of Indebtedness otherwise expressly
permitted hereunder of the Borrower or any Subsidiary; provided, that the sum of
(A) Investments (valued at the time of the making thereof and without giving
effect to any write-downs or write-offs thereof) made after the Effective Date
by the Loan Parties pursuant to clause (i) in Subsidiaries that are not
Subsidiary Loan Parties, plus (B) net intercompany loans made after the
Effective Date to Subsidiaries that are not Subsidiary Loan Parties pursuant to
clause (ii), plus (C) Guarantees of Indebtedness after the Effective Date of
Subsidiaries that are not Subsidiary Loan Parties pursuant to clause (iii),
shall not exceed an aggregate net amount equal to (x) the greater of (1) $100
million and (2) 4.5% of Consolidated Total Assets as of the end of the fiscal
quarter immediately prior to the date of such Investment for which financial
statements have been delivered pursuant to Section 5.04 (plus any return of
capital actually received by the respective investors in respect of Investments
theretofore made by them pursuant to this paragraph (b)); plus (y) the portion,
if any, of the Cumulative Credit on the date of such election that the Borrower
elects to apply to this Section 6.04(b)(y), such election to be specified in a
written notice of a Responsible Officer of the Borrower calculating in
reasonable detail the amount of Cumulative Credit immediately prior to such
election and the amount thereof elected to be so applied; provided, further,
that intercompany current liabilities incurred in the ordinary course of
business in connection with the cash management operations of the Borrower and
the Subsidiaries and intercompany liabilities incurred in connection with the
Transaction shall not be included in calculating the limitation in this
paragraph at any time.

--------------------------------------------------------------------------------

(c)
Permitted Investments and Investments that were Permitted Investments when made;


(d)
Investments arising out of the receipt by the Borrower or any Subsidiary of
noncash consideration for the sale of assets permitted under Section 6.05;

(e)
loans and advances to officers, directors, employees or consultants of the
Borrower or any Subsidiary (i) in the ordinary course of business not to exceed
the greater of $25 million and 1.0% of Consolidated Total Assets as of the end
of the fiscal quarter immediately prior to the date of such loan or advance for
which financial statements have been delivered pursuant to Section 5.04, in the
aggregate at any time outstanding (calculated without regard to write downs or
write offs thereof), (ii) in respect of payroll payments and expenses in the
ordinary course of business and (iii) in connection with such person’s purchase
of Equity Interests of Holdings (or any Parent Entity) solely to the extent that
the amount of such loans and advances shall be contributed to the Borrower in
cash as common equity;

(f)
accounts receivable, security deposits and prepayments arising and trade credit
granted in the ordinary course of business and any assets or securities received
in satisfaction or partial satisfaction thereof from financially troubled
account debtors to the extent reasonably necessary in order to prevent or limit
loss and any prepayments and other credits to suppliers made in the ordinary
course of business;

(g)
Swap Agreements;

(h)
Investments existing on, or contractually committed as of, the Effective Date
and set forth on Schedule 6.04 and any extensions, renewals or reinvestments
thereof, so long as the aggregate amount of all Investments pursuant to this
clause (h) is not increased at any time above the amount of such Investment
existing on the Effective Date;

(i)
Investments resulting from pledges and deposits under Sections 6.02(f), (g),
(k), (r), (s), and (u);

(j)
other Investments by the Borrower or any Subsidiary in an aggregate amount
(valued at the time of the making thereof, and without giving effect to any
write-downs or write-offs thereof) not to exceed (i) the greater of $225 million
and 6.5% of Consolidated Total Assets as of the end of the fiscal quarter
immediately prior to the date of such incurrence for which financial statements
have been delivered pursuant to Section 5.04 (plus any returns of capital
actually received by the respective investor in respect of investments
theretofore made by it pursuant to this paragraph (j)) plus (ii) the portion, if
any, of the Cumulative Credit on the date of such election that the Borrower
elects to apply to this Section 6.04(j)(ii), such election to be specified in a
written notice of a Responsible Officer of the Borrower calculating in
reasonable detail the amount of Cumulative Credit immediately prior to such
election and the amount thereof elected to be so applied;

(k)
Investments constituting Permitted Business Acquisitions;

(l)
intercompany loans between Foreign Subsidiaries and Guarantees by Foreign
Subsidiaries permitted by Section 6.01(m);

(m)
Investments received in connection with the bankruptcy or reorganization of, or
settlement of delinquent accounts and disputes with or judgments against,
customers and suppliers, in each case in the ordinary course of business or
Investments acquired by the Borrower as a result of a foreclosure by the
Borrower or any of the Subsidiaries with respect to any secured Investments or
other transfer of title with respect to any secured Investment in default;

(n)
Investments of a Subsidiary acquired after the Effective Date or of an entity
merged into the Borrower or merged into or consolidated with a Subsidiary after
the Effective Date, in each case, to the extent permitted under this
Section 6.04 and, in the case of any merger or consolidation, in accordance with
Section 6.05 to the extent that such Investments were not made in contemplation
of or in connection with such acquisition, merger or consolidation and were in
existence on the date of such acquisition, merger or consolidation;

(o)
acquisitions by the Borrower of obligations of one or more officers or other
employees of Holdings, any Parent Entity, the Borrower or its Subsidiaries in
connection with such officer’s or employee’s acquisition of Equity Interests of
Holdings or any Parent Entity, so long as no cash is actually advanced by the
Borrower or any of the Subsidiaries to such officers or employees in connection
with the acquisition of any such obligations;

(p)
Guarantees by the Borrower or any Subsidiary of operating leases (other than
Capital Lease Obligations) or of other obligations that do not constitute
Indebtedness, in each case entered into by the Borrower or any Subsidiary in the
ordinary course of business;

(q)
Investments to the extent that payment for such Investments is made with Equity
Interests of Holdings (or any Parent Entity);

(r)
Investments in the equity interests of one or more newly formed persons that are
received in consideration of the contribution by Holdings, the Borrower or the
applicable Subsidiary of assets (including Equity Interests and cash) to such
person or persons; provided, that (i) the fair market value of such assets,
determined on an arms’-length basis, so contributed pursuant to this
paragraph (r) shall not in the aggregate exceed $30 million and (ii) in respect
of each such contribution, a Responsible Officer of the Borrower shall certify,
in a form to be agreed upon by the Borrower and the Administrative Agent
(x) after giving effect to such contribution, no Default or Event of Default
shall have occurred and be continuing, (y) the fair market value of the assets
so contributed and (z) that the requirements of paragraph (i) of this proviso
remain satisfied;

--------------------------------------------------------------------------------

(s)
Investments consisting of the redemption, purchase, repurchase or retirement of
any Equity Interests permitted under Section 6.06;



(t)
Investments in the ordinary course of business consisting of Uniform Commercial
Code Article 3 endorsements for collection or deposit and Uniform Commercial
Code Article 4 customary trade arrangements with customers consistent with past
practices;

(u)
Investments in Foreign Subsidiaries not to exceed the greater of $70 million and
2.0% of Consolidated Total Assets as of the end of the fiscal quarter
immediately prior to the date of such Investment for which financial statements
have been delivered pursuant to Section 5.04, in the aggregate, as valued at the
fair market value of such Investment at the time such Investment is made;

(v)
Guarantees permitted under Section 6.01 (except to the extent such Guarantee is
expressly subject to Section 6.04);

(w)
advances in the form of a prepayment of expenses, so long as such expenses are
being paid in accordance with customary trade terms of the Borrower or such
Subsidiary;

(x)
Investments by Borrower and its Subsidiaries, including loans to any direct or
indirect parent of the Borrower, if the Borrower or any other Subsidiary would
otherwise be permitted to make a dividend or distribution in such amount
(provided that the amount of any such investment shall also be deemed to be a
distribution under the appropriate clause of Section 6.06 for all purposes of
this Agreement);

(y)
Investments arising as a result of Permitted Receivables Financings;

(z)
Investments received substantially contemporaneously in exchange for Equity
Interests of any Parent Entity; provided, that such Investments are not included
in any determination of the Cumulative Credit;

(aa)
Investments in joint ventures not in excess of the greater of $70 million and
2.0% of Consolidated Total Assets as of the end of the fiscal quarter
immediately prior to the date of such Investment for which financial statements
have been delivered pursuant to Section 5.04, in the aggregate; and

(bb)
Investments in connection with the Transactions by the Borrower or any
Restricted Subsidiary in the Borrower or any Restricted Subsidiary made for tax
planning and reorganization purposes, so long as the value of the Collateral
after giving effect to such Investment, taken as a whole, is not materially
impaired (as reasonably determined by the Borrower, which determination shall be
conclusive) and the Transaction Equity Investment.

The amount of Investments that may be made at any time pursuant to clause (C) of
the proviso of Section 6.04(b) or 6.04(j) (such Sections, the “Related
Sections”) may, at the election of the Borrower, be increased by the amount of
Investments that could be made at such time under the other Related Section;
provided that the amount of each such increase in respect of one Related
Section shall be treated as having been used under the other Related Section.
SECTION VI.05. Mergers, Consolidations, Sales of Assets and Acquisitions.  Merge
into or consolidate with any other person, or permit any other person to merge
into or consolidate with it, or sell, transfer, lease or otherwise dispose of
(in one transaction or in a series of transactions) all or any part of its
assets (whether now owned or hereafter acquired) (including, in each case,
pursuant to a Delaware LLC Division), or issue, sell, transfer or otherwise
dispose of any Equity Interests of the Borrower or any Subsidiary, or purchase,
lease or otherwise acquire (in one transaction or a series of transactions) all
or any substantial part of the assets of any other person or any division, unit
or business of any person, except that this Section shall not prohibit:
(a)
(i) the purchase and sale of inventory in the ordinary course of business by the
Borrower or any Subsidiary and the sale of receivables by any Foreign Subsidiary
pursuant to non-recourse factoring arrangements in the ordinary course of
business of such Foreign Subsidiary, (ii) the acquisition or lease (pursuant to
an operating lease) of any other asset in the ordinary course of business by the
Borrower or any Subsidiary, (iii) the sale of surplus, obsolete or worn out
equipment or other property in the ordinary course of business by the Borrower
or any Subsidiary or (iv) the sale of Permitted Investments in the ordinary
course of business;

(b)
if at the time thereof and immediately after giving effect thereto no Event of
Default shall have occurred and be continuing or would result therefrom, (i) the
merger or Delaware LLC Division of any Subsidiary into the Borrower in a
transaction in which the Borrower is the survivor, (ii) the merger,
consolidation or Delaware LLC Division of any Subsidiary into or with any
Subsidiary Loan Party in a transaction in which the surviving or resulting
entity is a Subsidiary Loan Party and, in the case of each of clauses (i) and
(ii), no person other than the Borrower or Subsidiary Loan Party receives any
consideration, (iii) the merger, consolidation or Delaware LLC Division of any
Subsidiary that is not a Subsidiary Loan Party into or with any other Subsidiary
that is not a Subsidiary Loan Party, (iv) the liquidation or dissolution or
change in form of entity of any Subsidiary (other than the Borrower) if the
Borrower determines in good faith that such liquidation, dissolution or change
in form is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders or (v) any Subsidiary may merge or effect a
Delaware LLC Division with any other person in order to effect an Investment
permitted pursuant to Section 6.04 so long as the continuing or surviving person
shall be a Subsidiary, which shall be a Loan Party if the merging Subsidiary was
a Loan Party and which together with each of its Subsidiaries shall have
complied with the requirements of Section 5.10;

(c)
sales, transfers, leases or other dispositions to the Borrower or a Subsidiary
(upon voluntary liquidation or otherwise); provided, that any sales, transfers,
leases or other dispositions by a Loan Party to a Subsidiary that is not a
Subsidiary Loan Party in reliance on this paragraph (c) shall be made in
compliance with Section 6.07 and shall be included in Section 6.05(g);

(d)
Sale and Lease-Back Transactions permitted by Section 6.03;

(e)
Investments permitted by Section 6.04, Permitted Liens, Dividends permitted by
Section 6.06 and capital expenditures;

--------------------------------------------------------------------------------

(f)
the sale of defaulted receivables in the ordinary course of business and not as
part of an accounts receivables financing transaction;



(g)
sales, transfers, leases, Delaware LLC Division or other dispositions of assets
not otherwise permitted by this Section 6.05 (or required to be included in this
clause (g) pursuant to Section 6.05(c)); provided, that (i) (A) after giving
effect to such sale, transfer, lease, Delaware LLC Division or other disposition
of assets, the application of proceeds thereof, the assumption and incurrence of
any Indebtedness and any related transactions, the Total Net First Lien Leverage
Ratio of the Borrower on a Pro Forma Basis would be equal to or less than 4.00
to 1.00 or (B) if otherwise, then the aggregate gross proceeds (including
noncash proceeds) of any or all assets sold, transferred, leased, Delaware LLC
Division or otherwise disposed of in reliance upon this clause (g)(i)(B) shall
not exceed, in any fiscal year of the Borrower, the greater of (x) $200 million
and (y) 6.5% of Consolidated Total Assets as of the end of the fiscal quarter
immediately prior to the date of such incurrence for which financial statements
have been delivered pursuant to Section 5.04; (ii) no Default or Event of
Default exists or would result therefrom and (iii) the Net Proceeds thereof are
applied in accordance with Section 2.11(b);

(h)
Permitted Business Acquisitions (including any merger, consolidation or Delaware
LLC Division in order to effect a Permitted Business Acquisition); provided,
that following any such merger, consolidation or Delaware LLC Division
(i) involving the Borrower, the Borrower is the surviving corporation,
(ii) involving a Domestic Subsidiary, the surviving or resulting entity shall be
a Subsidiary Loan Party that is a Wholly Owned Subsidiary and (iii) involving a
Foreign Subsidiary, the surviving or resulting entity shall be a Wholly Owned
Subsidiary;

(i)
leases, licenses (on a non-exclusive basis with respect to intellectual
property), or subleases or sublicenses (on a non-exclusive basis with respect to
intellectual property) of any real or personal property in the ordinary course
of business;

(j)
sales, leases or other dispositions of inventory of the Borrower and its
Subsidiaries determined by the management of the Borrower to be no longer useful
or necessary in the operation of the business of the Borrower or any of the
Subsidiaries;

(k)
acquisitions and purchases made with the proceeds of any Asset Sale pursuant to
the first proviso of paragraph (a) of the definition of “Net Proceeds”;

(l)
the purchase and sale or other transfer (including by capital contribution) of
Receivables Assets pursuant to Permitted Receivables Financings; provided that
the Net Proceeds thereof are applied in accordance with Section 2.11(b);

(m)
any exchange of assets for services and/or other assets of comparable or greater
value; provided, that (i) at least 90% of the consideration received by the
transferor consists of assets that will be used in a business or business
activity permitted hereunder, (ii) in the event of a swap with a fair market
value in excess of $10.0 million, the Administrative Agent shall have received a
certificate from a Responsible Officer of the Borrower with respect to such fair
market value and (iii) in the event of a swap with a fair market value in excess
of $20.0 million, such exchange shall have been approved by at least a majority
of the Board of Directors of Holdings or the Borrower; provided, that the Net
Proceeds, if any, thereof are applied in accordance with Section 2.11(b);
provided, further, that (A) (i) after giving effect to such exchange, the
application of proceeds thereof, the assumption and incurrence of any
Indebtedness and any related transactions, the Total Net First Lien Leverage
Ratio of the Borrower on a Pro Forma Basis would be equal to or less than 4.00
to 1.00 or (ii) if otherwise, the aggregate gross consideration (including
exchange assets, other noncash consideration and cash proceeds) of any or all
assets exchanged in reliance upon this clause (m) shall not exceed, in any
fiscal year of the Borrower, the greater of $200 million and 6.5% of
Consolidated Total Assets as of the end of the fiscal quarter immediately prior
to the date of such incurrence for which financial statements have been
delivered pursuant to Section 5.04; (B) no Default or Event of Default exists or
would result therefrom;

(n)
the sale of assets described on Schedule 6.05;

(o)
the Acquisition; and

(p)
the purchase and sale or other transfer of Receivables Assets in connection with
a Permitted Supplier Finance Facility.

Notwithstanding anything to the contrary contained in Section 6.05 above, (i) no
sale, transfer or other disposition of assets shall be permitted by this
Section 6.05 (other than sales, transfers, leases, licenses or other
dispositions to Loan Parties pursuant to paragraph (c) of this Section 6.05 and
paragraph (e) of this Section 6.05 (solely with respect to Section 6.04(bb))
unless such disposition is for fair market value and (ii) no sale, transfer or
other disposition of assets in excess of $15.0 million shall be permitted by
paragraph (g) of this Section 6.05 unless such disposition is for at least 75%
cash consideration; provided, that for purposes of clause (ii), (a) the amount
of any liabilities (as shown on the Borrower’s or any Subsidiary’s most recent
balance sheet or in the notes thereto) of the Borrower or any Subsidiary of the
Borrower (other than liabilities that are by their terms subordinated to the
Obligations) that are assumed by the transferee of any such assets, (b) any
notes or other obligations or other securities or assets received by the
Borrower or such Subsidiary of the Borrower from such transferee that are
converted by the Borrower or such Subsidiary of the Borrower into cash within
180 days of the receipt thereof (to the extent of the cash received) and (c) any
Designated Non-Cash Consideration received by the Borrower or any of its
Subsidiaries in such Asset Sale having an aggregate fair market value, taken
together with all other Designated Non-Cash Consideration received pursuant to
this clause (c) that is at that time outstanding, not to exceed the greater of
3.0% of Consolidated Total Assets and $100 million at the time of the receipt of
such Designated Non-Cash Consideration (with the fair market value of each item
of Designated Non-Cash Consideration being measured at the time received and
without giving effect to subsequent changes in value) shall be deemed to be
cash.  To the extent any Collateral is disposed of in a transaction expressly
permitted by this Section 6.05 to any Person other than Holdings, the Borrower
or any Subsidiary, such Collateral shall be sold free and clear of the Liens
created by the Loan Documents, and the Administrative Agent shall take, and
shall be authorized by each Lender to take, any actions reasonably requested by
the Borrower in order to evidence the foregoing.
SECTION VI.06. Dividends and Distributions.  Declare or pay any dividend or make
any other distribution (by reduction of capital or otherwise), whether in cash,
property, securities or a combination thereof, with respect to any of its Equity
Interests (other than dividends and distributions on Equity Interests payable
solely by the issuance of additional Equity Interests (other than Disqualified
Stock) of the person paying such dividends or distributions) or directly or
indirectly redeem, purchase, retire or otherwise acquire for value (or permit
any Subsidiary to purchase or acquire) any of its Equity Interests or set aside
any amount for any such purpose (other than through the issuance of additional
Equity Interests (other than Disqualified Stock) of the person redeeming,
purchasing, retiring or acquiring such shares); provided, however, that:
(a)
any Subsidiary of the Borrower may declare and pay dividends to, repurchase its
Equity Interests from or make other distributions to the Borrower or to any
Wholly Owned Subsidiary of the Borrower (or, in the case of non-Wholly Owned
Subsidiaries, to the Borrower or any Subsidiary that is a direct or indirect
shareholder of such Subsidiary and to each other owner of Equity Interests of
such Subsidiary on a pro rata basis (or more favorable basis from the
perspective of the Borrower or such Subsidiary) based on their relative
ownership interests so long as any repurchase of its Equity Interests from a
person that is not the Borrower or a Subsidiary is permitted under
Section 6.04);

--------------------------------------------------------------------------------

(b)
the Borrower may declare and pay dividends or make other distributions to
Holdings in respect of (i) overhead, legal, accounting and other professional
fees and expenses of Holdings or any Parent Entity, (ii) fees and expenses
related to any public offering or private placement of debt or equity securities
of Holdings or any Parent Entity whether or not consummated, (iii) franchise
taxes and other fees, taxes and expenses in connection with the maintenance of
its existence and its (or any Parent Entity’s indirect) ownership of the
Borrower, (iv) payments permitted by Section 6.07(b), (v) the tax liability to
each relevant jurisdiction in respect of consolidated, combined, unitary or
affiliated returns for the relevant jurisdiction of Holdings (or any Parent
Entity) attributable to Holdings, the Borrower or its Subsidiaries and
(vi) customary salary, bonus and other benefits payable to, and indemnities
provided on behalf of, officers and employees of Holdings or any Parent Entity,
in each case in order to permit Holdings or any Parent Entity to make such
payments; provided, that in the case of clauses (i), (ii) and (iii), the amount
of such dividends and distributions shall not exceed the portion of any amounts
referred to in such clauses (i), (ii) and (iii) that are allocable to the
Borrower and its Subsidiaries (which shall be 100% for so long as Holdings or
such Parent Entity, as the case may be, owns no assets other than the Equity
Interests in the Borrower, Holdings or another Parent Entity);



(c)
the Borrower may declare and pay dividends or make other distributions to
Holdings the proceeds of which are used to purchase or redeem the Equity
Interests of Holdings or any Parent Entity (including related stock appreciation
rights or similar securities) held by then present or former directors,
consultants, officers or employees of Holdings, the Borrower or any of the
Subsidiaries or by any Plan or shareholders’ agreement then in effect upon such
person’s death, disability, retirement or termination of employment or under the
terms of any such Plan or any other agreement under which such shares of stock
or related rights were issued; provided, that the aggregate amount of such
purchases or redemptions under this paragraph (c) shall not exceed in any fiscal
year $20 million (plus the amount of net proceeds contributed to the Borrower
that were (x) received by Holdings or any Parent Entity during such calendar
year from sales of Equity Interests of Holdings or any Parent Entity of Holdings
to directors, consultants, officers or employees of Holdings, any Parent Entity,
the Borrower or any Subsidiary in connection with permitted employee
compensation and incentive arrangements and (y) of any key-man life insurance
policies received during such calendar year), which, if not used in any year,
may be carried forward to any subsequent calendar year;

(d)
noncash repurchases of Equity Interests deemed to occur upon exercise of stock
options if such Equity Interests represent a portion of the exercise price of
such options;

(e)
the Borrower may pay dividends to Holdings in an aggregate amount equal to the
portion, if any, of the Cumulative Credit on such date that the Borrower elects
to apply to this Section 6.06(e), such election to be specified in a written
notice of a Responsible Officer of the Borrower calculating in reasonable detail
the amount of Cumulative Credit immediately prior to such election and the
amount thereof elected to be so applied; provided, that no Default or Event of
Default has occurred and is continuing or would result therefrom and, after
giving effect thereto, that the Borrower and its Subsidiaries shall be in Pro
Forma Compliance;

(f)
the Borrower may pay dividends on the Closing Date to consummate the
Transactions;

(g)
the Borrower may pay dividends or distributions to allow Holdings or any Parent
Entity to make payments in cash, in lieu of the issuance of fractional shares,
upon the exercise of warrants or upon the conversion or exchange of Equity
Interests of any such person;

(h)
the Borrower may pay dividends and make distributions to, or repurchase or
redeem shares from, its equity holders in an amount equal to 6.0% per annum of
the net proceeds received by the Borrower from any public offering of Equity
Interests of the Borrower or any direct or indirect parent of the Borrower; and

(i)
the Borrower may make distributions to Holdings or any Parent Entity to finance
any Investment permitted to be made pursuant to Section 6.04; provided, that
(A) such distribution shall be made substantially concurrently with the closing
of such Investment and (B) such parent shall, immediately following the closing
thereof, cause (1) all property acquired (whether assets or Equity Interests) to
be contributed to the Borrower or a Subsidiary or (2) the merger (to the extent
permitted in Section 6.05) of the Person formed or acquired into the Borrower or
a Subsidiary in order to consummate such Permitted Business Acquisition or
Investment.

SECTION VI.07. Transactions with Affiliates.
(a)
Sell or transfer any property or assets to, or purchase or acquire any property
or assets from, or otherwise engage in any other transaction with, any of its
Affiliates or any known direct or indirect holder of 10% or more of any class of
capital stock of Holdings or the Borrower in a transaction involving aggregate
consideration in excess of $5.0 million, unless such transaction is
(i) otherwise permitted (or required) under this Agreement or (ii) upon terms no
less favorable to the Borrower or such Subsidiary, as applicable, than would be
obtained in a comparable arm’s-length transaction with a person that is not an
Affiliate.

(b)
The foregoing paragraph (a) shall not prohibit, to the extent otherwise
permitted under this Agreement,

(i)
any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
equity purchase agreements, stock options and stock ownership plans approved by
the Board of Directors of Holdings or of the Borrower,

(ii)
loans or advances to employees or consultants of Holdings (or any Parent
Entity), the Borrower or any of the Subsidiaries in accordance with
Section 6.04(e),

(iii)
transactions among the Borrower or any Subsidiary or any entity that becomes a
Subsidiary as a result of such transaction (including via merger, consolidation
or Delaware LLC Division in which a Subsidiary is the surviving entity) not
prohibited by this Agreement,

(iv)
the payment of fees, reasonable out-of-pocket costs and indemnities to
directors, officers, consultants and employees of Holdings, any Parent Entity,
the Borrower and the Subsidiaries in the ordinary course of business (limited,
in the case of any Parent Entity, to the portion of such fees and expenses that
are allocable to the Borrower and its Subsidiaries (which shall be 100% for so
long as Holdings or such Parent Entity, as the case may be, owns no assets other
than the Equity Interests in the Borrower, Holdings or another Parent Entity and
assets incidental to the ownership of the Borrower and its Subsidiaries)),

--------------------------------------------------------------------------------

(v)
transactions pursuant to the Transaction Documents and permitted agreements in
existence on the Effective Date and set forth on Schedule 6.07 or any amendment
thereto to the extent such amendment is not adverse to the Lenders in any
material respect and other transactions, agreements and arrangements described
on Schedule 6.07 and any amendment thereto to the extent such amendment is not
adverse to the Lenders in any material respect or similar transactions,
agreements or arrangements entered into by the Borrower or any of its
Subsidiaries.



(vi)
(A) any employment agreements entered into by the Borrower or any of the
Subsidiaries in the ordinary course of business, (B) any subscription agreement
or similar agreement pertaining to the repurchase of Equity Interests pursuant
to put/call rights or similar rights with employees, officers or directors, and
(C) any employee compensation, benefit plan or arrangement, any health,
disability or similar insurance plan which covers employees, and any reasonable
employment contract and transactions pursuant thereto,

(vii)
dividends, redemptions and repurchases permitted under Section 6.06, including
payments to Holdings (and any Parent Entity),

(viii)
any purchase by Holdings of the equity capital of the Borrower; provided, that
any Equity Interests of the Borrower purchased by Holdings shall be pledged to
the Administrative Agent on behalf of the Lenders pursuant to the Collateral
Agreement,

(ix)
payments by the Borrower or any of the Subsidiaries to any Person made for any
financial advisory, financing, underwriting or placement services or in respect
of other investment banking activities, including in connection with
acquisitions or divestitures, which payments are approved by the majority of the
Board of Directors of the Borrower, or a majority of disinterested members of
the Board of Directors of the Borrower, in good faith,

(x)
transactions with Wholly Owned Subsidiaries for the purchase or sale of goods,
products, parts and services entered into in the ordinary course of business in
a manner consistent with past practice,

(xi)
any transaction in respect of which the Borrower delivers to the Administrative
Agent (for delivery to the Lenders) a letter addressed to the Board of Directors
of the Borrower from an accounting, appraisal or investment banking firm, in
each case of nationally recognized standing that is (A) in the good faith
determination of the Borrower qualified to render such letter and (B) reasonably
satisfactory to the Administrative Agent, which letter states that such
transaction is on terms that are no less favorable to the Borrower or such
Subsidiary, as applicable, than would be obtained in a comparable arm’s-length
transaction with a person that is not an Affiliate,

(xii)
the payment of all fees, expenses, bonuses and awards related to the
Transactions contemplated by the Fee Letters,

(xiii)
transactions with joint ventures for the purchase or sale of goods, equipment
and services entered into in the ordinary course of business and in a manner
consistent with past practice,

(xiv)
[reserved],

(xv)
the issuance, sale, transfer of Equity Interests of Borrower to Holdings and
capital contributions by Holdings to Borrower,

(xvi)
the Acquisition and all transactions in connection therewith,

(xvii)
without duplication of any amounts otherwise paid with respect to taxes,
payments by Holdings (and any Parent Entity), the Borrower and the Subsidiaries
pursuant to tax sharing agreements among Holdings (and any such Parent Entity),
the Borrower and the Subsidiaries on customary terms that require each party to
make payments when such taxes are due or refunds received of amounts equal to
the income tax liabilities and refunds generated by each such party calculated
on a separate return basis and payments to the party generating tax benefits and
credits of amounts equal to the value of such tax benefits and credits made
available to the group by such party,

(xviii)
transactions pursuant to any Permitted Receivables Financing, or

(xix)
the Transaction Equity Investment.

SECTION VI.08. Business of the Borrower and the Subsidiaries.  Notwithstanding
any other provisions hereof, engage at any time in any business or business
activity other than any business or business activity conducted by any of them
on the Effective Date and any business or business activities incidental or
related thereto, or any business or activity that is reasonably similar or
complementary thereto or a reasonable extension, development or expansion
thereof or ancillary thereto, and in the case of a Special Purpose Receivables
Subsidiary, Permitted Receivables Financing.
SECTION VI.09. Limitation on Modifications of Indebtedness; Modifications of
Certificate of Incorporation, By-Laws and Certain Other Agreements; etc.
(a)
Amend or modify in any manner materially adverse to the Lenders, or grant any
waiver or release under or terminate in any manner (if such granting or
termination shall be materially adverse to the Lenders), the articles or
certificate of incorporation, by-laws, limited liability company operating
agreement, partnership agreement or other organizational documents of the
Borrower or any of the Subsidiaries.

--------------------------------------------------------------------------------

(b)
(i) Make, or agree or offer to pay or make, directly or indirectly, any payment
or other distribution (whether in cash, securities or other property) of or in
respect of principal of or interest on the loans under any Indebtedness
subordinated in right of payment or any Permitted Refinancing Indebtedness in
respect thereof or any preferred Equity Interests or any Disqualified Stock
(“Junior Financing”), or any payment or other distribution (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination in respect of any Junior Financing except for (A) refinancings
permitted by Section 6.01(l) or (r), (B) payments of regularly scheduled
interest, and, to the extent this Agreement is then in effect, principal on the
scheduled maturity date of any Junior Financing, (C) payments or distributions
in respect of all or any portion of the Junior Financing with the proceeds
contributed to the Borrower by Holdings from the issuance, sale or exchange by
Holdings (or any Parent Entity) of Equity Interests made within eighteen months
prior thereto, (D) the conversion of any Junior Financing to Equity Interests of
Holdings or any Parent Entity; and (E) so long as no Default or Event of Default
has occurred and is continuing or would result therefrom and after giving effect
to such payment or distribution the Borrower would be in Pro Forma Compliance,
payments or distributions in respect of Junior Financings prior to their
scheduled maturity made, in an aggregate amount, not to exceed the sum of
(x) $60 million and (y) the Cumulative Credit; or



(ii) Amend or modify, or permit the amendment or modification of, any provision
of Junior Financing, any Permitted Receivables Document, or any agreement,
document or instrument evidencing or relating thereto, other than amendments or
modifications that (A) are not in any manner materially adverse to Lenders and
that do not affect the subordination or payment provisions thereof (if any) in a
manner adverse to the Lenders and (B) otherwise comply with the definition of
“Permitted Refinancing Indebtedness.”
(c)
Permit any Material Subsidiary to enter into any agreement or instrument that by
its terms restricts (i) the payment of dividends or distributions or the making
of cash advances to the Borrower or any Subsidiary that is a direct or indirect
parent of such Subsidiary or (ii) the granting of Liens by the Borrower or such
Material Subsidiary pursuant to the Security Documents, in each case other than
those arising under any Loan Document, except, in each case, restrictions
existing by reason of:

(A)
restrictions imposed by applicable law;

(B)
contractual encumbrances or restrictions in effect on the Effective Date under
Indebtedness existing on the Effective Date and set forth on Schedule 6.01, the
Existing Second Lien Notes, the Term Loan Credit Agreement, the Second Lien
Bridge Credit Agreement or any agreements related to any Permitted Refinancing
Indebtedness in respect of any such Indebtedness that does not expand the scope
of any such encumbrance or restriction;

(C)
any restriction on a Subsidiary imposed pursuant to an agreement entered into
for the sale or disposition of the Equity Interests or assets of a Subsidiary
pending the closing of such sale or disposition;

(D)
customary provisions in joint venture agreements and other similar agreements
applicable to joint ventures entered into in the ordinary course of business;

(E)
any restrictions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement to the extent that such restrictions apply only to
the property or assets securing such Indebtedness;

(F)
any restrictions imposed by any agreement relating to Indebtedness incurred
pursuant to Section 6.01(r), to the extent such restrictions are not more
restrictive, taken as a whole, than the restrictions contained in the Existing
Second Lien Note Documents;

(G)
customary provisions contained in leases or licenses of intellectual property
and other similar agreements entered into in the ordinary course of business;

(H)
customary provisions restricting subletting or assignment of any lease governing
a leasehold interest;

(I)
customary provisions restricting assignment of any agreement entered into in the
ordinary course of business;

(J)
customary restrictions and conditions contained in any agreement relating to the
sale, transfer, lease or other disposition of any asset permitted under
Section 6.05 pending the consummation of such sale, transfer, lease or other
disposition;

(K)
customary restrictions and conditions contained in the document relating to any
Lien, so long as (1) such Lien is a Permitted Lien and such restrictions or
conditions relate only to the specific asset subject to such Lien, and (2) such
restrictions and conditions are not created for the purpose of avoiding the
restrictions imposed by this Section 6.09;

(L)
customary net worth provisions contained in Real Property leases entered into by
Subsidiaries of the Borrower, so long as the Borrower has determined in good
faith that such net worth provisions would not reasonably be expected to impair
the ability of the Borrower and its Subsidiaries to meet their ongoing
obligations;

(M)
any agreement in effect at the time such subsidiary becomes a Subsidiary, so
long as such agreement was not entered into in contemplation of such person
becoming a Subsidiary other than Subsidiaries of such new Subsidiary;

(N)
restrictions in agreements representing Indebtedness permitted under
Section 6.01 of a Subsidiary of the Borrower that is not a Subsidiary Loan
Party;

(O)
customary restrictions on leases, subleases, licenses or Equity Interests or
asset sale agreements otherwise permitted hereby as long as such restrictions
relate to the Equity Interests and assets subject thereto;

--------------------------------------------------------------------------------

(P)
restrictions on cash or other deposits imposed by customers under contracts
entered into in the ordinary course of business;



(Q)
restrictions contained in any Permitted Receivables Document with respect to any
Special Purpose Receivables Subsidiary; or

(R)
any encumbrances or restrictions of the type referred to in Sections 6.09(c)(i)
and 6.09(c)(ii) above imposed by any amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings of
the contracts, instruments or obligations referred to in clauses (A) through (Q)
above; provided that such amendments, modifications, restatements, renewals,
increases, supplements, refundings, replacements or refinancings are, in the
good faith judgment of the Borrower, no more restrictive with respect to such
dividend and other payment restrictions than those contained in the dividend or
other payment restrictions prior to such amendment, modification, restatement,
renewal, increase, supplement, refunding, replacement or refinancing.

SECTION VI.10. Fiscal Year; Accounting.  Permit its fiscal year to end on any
date other than the Saturday nearest September 30 in respect of any other year,
without prior notice to the Administrative Agent given concurrently with any
required notice to the SEC.
SECTION VI.11. Qualified CFC Holding Companies.  Permit any Qualified CFC
Holding Company to (a) create, incur or assume any Indebtedness or other
liability, or create, incur, assume or suffer to exist any Lien on, or sell,
transfer or otherwise dispose of, other than in a transaction permitted under
Section 6.05, any of the Equity Interests of a Foreign Subsidiary held by such
Qualified CFC Holding Company, or any other assets, or (b) engage in any
business or activity or acquire or hold any assets other than the Equity
Interests of one or more Foreign Subsidiaries of the Borrower and/or one or more
other Qualified CFC Holding Companies and the receipt and distribution of
dividends and distributions in respect thereof.
SECTION VI.12. Rating.  Exercise commercially reasonable efforts to maintain
corporate ratings from each of Moody’s and S&P for the Loans; provided, that the
Term Facility need not be so rated prior to the consummation of the Acquisition.
ARTICLE VI A


Holdings Covenants
(a)
Holdings covenants and agrees with each Lender that, so long as this Agreement
shall remain in effect (other than in respect of contingent indemnification
obligations for which no claim has been made) and until the Commitments have
been terminated and the Obligations (including principal of and interest on each
Loan, all fees and all other expenses or amounts payable under any Loan
Document) have been paid in full, unless the Required Lenders shall otherwise
consent in writing, (a) Holdings will not create, incur, assume or permit to
exist any Lien (other than Liens of a type described in Section 6.02(d), (e) or
(k)) on any of the Equity Interests issued by the Borrower other than the Liens
created under the Loan Documents, (b) Holdings shall do or cause to be done all
things necessary to preserve, renew and keep in full force and effect its legal
existence; provided, that so long as no Default or Event of Default exists or
would result therefrom, Holdings may merge with any other person, and
(c) Holdings shall at all times own directly 100% of the Equity Interests of the
Borrower and shall not sell, transfer or otherwise dispose of the Equity
Interests in the Borrower.

ARTICLE VII


Events of Default
SECTION VII.01. Events of Default.  In case of the happening of any of the
following events (each, an “Event of Default”):
(a)
any representation or warranty made or deemed made by Holdings, the Borrower or
any other Loan Party herein or in any other Loan Document or any certificate or
document delivered pursuant hereto or thereto shall prove to have been false or
misleading in any material respect when so made or deemed made;

(b)
default shall be made in the payment of any principal of any Loan when and as
the same shall become due and payable, whether at the due date thereof or at a
date fixed for prepayment thereof or by acceleration thereof or otherwise;

(c)
default shall be made in the payment of any interest on any Loan or in the
payment of any fee or any other amount (other than an amount referred to in (b)
above) due under any Loan Document, when and as the same shall become due and
payable, and such default shall continue unremedied for a period of five
Business Days;

(d)
default shall be made in the due observance or performance by Holdings, the
Borrower or any of the Subsidiaries of any covenant, condition or agreement
contained in Section 5.01(a), 5.05(a) or 5.08, 5.11 or in Article VI or VI A;

(e)
default shall be made in the due observance or performance by Holdings, the
Borrower or any of the Subsidiaries of any covenant, condition or agreement
contained in any Loan Document (other than those specified in paragraphs (b),
(c) and (d) above) and such default shall continue unremedied for a period of 30
days (or 60 days if such default results solely from a Foreign Subsidiary’s
failure to duly observe or perform any such covenant, condition or agreement)
after notice thereof from the Administrative Agent to the Borrower;

(f)
(i) any event or condition occurs that (A) results in any Material Indebtedness
becoming due prior to its scheduled maturity or (B) enables or permits (with all
applicable grace periods having expired) the holder or holders of any Material
Indebtedness or any trustee or agent on its or their behalf to cause any
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity or
(ii) Holdings, the Borrower or any of the Subsidiaries shall fail to pay the
principal of any Material Indebtedness at the stated final maturity thereof;
provided, that this clause (f) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness;

(g)
there shall have occurred a Change in Control;

--------------------------------------------------------------------------------

(h)
an involuntary proceeding shall be commenced or an involuntary petition shall be
filed in a court of competent jurisdiction seeking (i) relief in respect of
Holdings, the Borrower or any of the Subsidiaries, or of a substantial part of
the property or assets of Holdings, the Borrower or any Subsidiary, under
Title 11 of the United States Code, as now constituted or hereafter amended, or
any other federal, state or foreign bankruptcy, insolvency, receivership or
similar law, (ii) the appointment of a receiver, trustee, custodian,
sequestrator, examiner, conservator or similar official for Holdings, the
Borrower or any of the Subsidiaries or for a substantial part of the property or
assets of Holdings, the Borrower or any of the Subsidiaries or (iii) the
winding-up or liquidation of Holdings, the Borrower or any Subsidiary (except,
in the case of any Subsidiary, in a transaction permitted by Section 6.05); and
such proceeding or petition shall continue undismissed for 60 days or an order
or decree approving or ordering any of the foregoing shall be entered;



(i)
Holdings, the Borrower or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other federal,
state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
paragraph (h) above, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
Holdings, the Borrower or any of the Subsidiaries or for a substantial part of
the property or assets of Holdings, the Borrower or any Subsidiary, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) become unable or admit in writing its inability or fail generally to pay
its debts as they become due;

(j)
the failure by Holdings, the Borrower or any Subsidiary to pay one or more final
judgments aggregating in excess of $35 million (to the extent not covered by
insurance), which judgments are not discharged or effectively waived or stayed
for a period of 45 consecutive days;

(k)
(i) a trustee shall be appointed by a United States district court to administer
any Plan, (ii) an ERISA Event or ERISA Events shall have occurred with respect
to any Plan or Multiemployer Plan, (iii) the PBGC shall institute proceedings
(including giving notice of intent thereof) to terminate any Plan or Plans,
(iv) Holdings, the Borrower or any Subsidiary or any ERISA Affiliate shall have
been notified by the sponsor of a Multiemployer Plan that such Multiemployer
Plan is in reorganization or is being terminated, within the meaning of Title IV
of ERISA, or (v) Holdings, the Borrower or any Subsidiary shall engage in any
“prohibited transaction” (as defined in Section 406 of ERISA or Section 4975 of
the IRS Code) involving any Plan; and in each case in clauses (i) through (v)
above, such event or condition, together with all other such events or
conditions, if any, would reasonably be expected to have a Material Adverse
Effect;

(l)
(i) any Loan Document shall for any reason be asserted in writing by Holdings,
the Borrower or any Subsidiary not to be a legal, valid and binding obligation
of any party thereto, (ii) any security interest purported to be created by any
Security Document and to extend to assets that are not immaterial to Holdings,
the Borrower and the Subsidiaries on a consolidated basis shall cease to be, or
shall be asserted in writing by the Borrower or any other Loan Party not to be,
a valid and perfected security interest (perfected as or having the priority
required by this Agreement or the relevant Security Document and subject to such
limitations and restrictions as are set forth herein and therein) in the
securities, assets or properties covered thereby, except to the extent that any
such loss of perfection or priority results from the limitations of foreign
laws, rules and regulations as they apply to pledges of Equity Interests in
Foreign Subsidiaries or the application thereof, or from the failure of the
Administrative Agent to maintain possession of certificates actually delivered
to it representing securities pledged under the Collateral Agreement or to file
Uniform Commercial Code continuation statements or take the actions described on
Schedule 3.04 and except to the extent that such loss is covered by a Lender’s
title insurance policy and the Administrative Agent shall be reasonably
satisfied with the credit of such insurer, or (iii) the Guarantees pursuant to
the Security Documents by Holdings, the Borrower or the Subsidiary Loan Parties
of any of the Obligations shall cease to be in full force and effect (other than
in accordance with the terms thereof), or shall be asserted in writing by
Holdings or the Borrower or any Subsidiary Loan Party not to be in effect or not
to be legal, valid and binding obligations;

(m)
(i) the Obligations shall fail to constitute “Senior Debt” (or the equivalent
thereof) and “Designated Senior Debt” (or the equivalent thereof) under the
documentation governing any Indebtedness incurred pursuant to Section 6.01(r)
constituting subordinated Indebtedness, or (ii) the subordination provisions
thereunder shall be invalidated or otherwise cease, or shall be asserted in
writing by Holdings, the Borrower or any Subsidiary Loan Party to be invalid or
to cease to be legal, valid and binding obligations of the parties thereto,
enforceable in accordance with their terms; or

(n)
there shall occur and be continuing an “Event of Default” under and as defined
in the Revolving Credit Agreement;

then, and in every such event (other than an event with respect to the Borrower
described in paragraph (h) or (i) above), and at any time thereafter during the
continuance of such event, but in each case subject to Section 4.03, the
Administrative Agent, at the request of the Required Lenders, shall, by notice
to the Borrower, take any or all of the following actions, at the same or
different times:  (i) terminate forthwith the Commitments, and (ii) declare the
Loans then outstanding to be forthwith due and payable in whole or in part,
whereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and any unpaid accrued fees and all other
liabilities of the Borrower accrued hereunder and under any other Loan Document,
shall become forthwith due and payable, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by the
Borrower, anything contained herein or in any other Loan Document to the
contrary notwithstanding; and in any event with respect to the Borrower
described in paragraph (h) or (i) above, the Commitments shall automatically
terminate, and the principal of the Loans then outstanding, together with
accrued interest thereon and any unpaid accrued fees and all other liabilities
of the Borrower accrued hereunder and under any other Loan Document, shall
automatically become due, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived by the Borrower,
anything contained herein or in any other Loan Document to the contrary
notwithstanding.
SECTION VII.02. Exclusion of Immaterial Subsidiaries.  Solely for the purposes
of determining whether an Event of Default has occurred under clause (h), (i) or
(l) of Section 7.01, any reference in any such clause to any Subsidiary shall be
deemed not to include any Immaterial Subsidiary affected by any event or
circumstance referred to in any such clause.
ARTICLE VIII


The Agents
SECTION VIII.01. Appointment.
(a)
Each Lender (in such capacity and on behalf of itself and its Affiliates as
potential counterparties to Swap Agreements) hereby irrevocably designates and
appoints the (A) Administrative Agent as the agent of such Lender under this
Agreement and the other Loan Documents, including as a Collateral Agent for such
Lender and the other Secured Parties (including the Revolving Facility Secured
Parties) under the Security Documents, and each such Lender irrevocably
authorizes the Administrative Agent, in such capacity, to take such action on
its behalf under the provisions of this Agreement and the other Loan Documents
and to exercise such powers and perform such duties as are expressly delegated
to the Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto
and (B) the Revolving Facility Collateral Agent as collateral agent for such
lender for purposes of the Security Documents.  In addition, to the extent
required under the laws of any jurisdiction other than the United States, each
of the Lenders hereby grants to the Administrative Agent any required powers of
attorney to execute any Security Document governed by the laws of such
jurisdiction on such Lender’s behalf.  Notwithstanding any provision to the
contrary elsewhere in this Agreement, the Administrative Agent shall not have
any duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.

--------------------------------------------------------------------------------

(b)
In furtherance of the foregoing, each Lender (in such capacity and on behalf of
itself and its Affiliates as potential counterparties to Swap Agreements) hereby
appoints and authorizes the Collateral Agent to act as the agent of such Lender
for purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto and to
enter into and take such action on its behalf under the provisions of the Second
Priority Intercreditor Agreement, the Senior Fixed Collateral Intercreditor
Agreement and the Senior Lender Intercreditor Agreement and to exercise such
powers and perform such duties as are expressly delegated to the Collateral
Agent by the terms of the Second Priority Intercreditor Agreement, the Senior
Fixed Collateral Intercreditor Agreement and the Senior Lender Intercreditor
Agreement, together with such other powers as are reasonably incidental
thereto.  In this connection, the Collateral Agent (and any Subagents appointed
by the Collateral Agent pursuant to Section 8.02 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Security Documents, or for exercising any rights or remedies thereunder at the
direction of the Collateral Agent) shall be entitled to the benefits of this
Article VIII (including, without limitation, Section 8.07) as though the
Collateral Agent (and any such Subagents) were an “Agent” under the Loan
Documents, as if set forth in full herein with respect thereto.



(c)
Each Lender (in such capacity and on behalf of itself and its Affiliates as
potential counterparties to Swap Agreements) irrevocably authorizes each of the
Administrative Agent and the Collateral Agent, at its option and in its
discretion, (i) to release any Lien on any property granted to or held by the
Collateral Agent under any Loan Document (A) upon termination of the Commitments
and payment in full of all Obligations (other than contingent indemnification
obligations), (B) that is sold or to be sold as part of or in connection with
any sale permitted hereunder or under any other Loan Document, or (C) if
approved, authorized or ratified in writing in accordance with Section 9.08
hereof, (ii) to release any Subsidiary Loan Party from its obligations under the
Loan Documents if such person ceases to be a Subsidiary as a result of a
transaction permitted hereunder; and (iii) to subordinate any Lien on any
property granted to or held by the Collateral Agent under any Loan Document to
the holder of any Lien on such property that is permitted by Section 6.02(i) and
(j).  Upon request by the Administrative Agent or the Collateral Agent at any
time, the Required Lenders will confirm in writing the Administrative Agent’s
and the Collateral Agent’s authority to release its interest in particular types
or items of property, or to release any Subsidiary Loan Party from its
obligations under the Loan Documents.

(d)
In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, (i) the Administrative Agent
(irrespective of whether the principal of any Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise
(A) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of any or all of the Obligations that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders and the Administrative Agent and any
Subagents allowed in such judicial proceeding, and (B) to collect and receive
any monies or other property payable or deliverable on any such claims and to
distribute the same, and (ii) any custodian, receiver, assignee, trustee,
liquidator, examiner, sequestrator or other similar official in any such
judicial proceeding is hereby authorized by each Lender to make such payments to
the Administrative Agent and, if the Administrative Agent shall consent to the
making of such payments directly to the Lenders, to pay to the Administrative
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of the Administrative Agent and its agents and counsel, and any
other amounts due the Administrative Agent under the Loan Documents.  Nothing
contained herein shall be deemed to authorize the Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize the Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.

SECTION VIII.02. Delegation of Duties.  The Administrative Agent may execute any
of its duties under this Agreement and the other Loan Documents (including for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) by or through agents, employees or attorneys-in-fact and shall be
entitled to advice of counsel and other consultants or experts concerning all
matters pertaining to such duties.  The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.  The Administrative Agent may also from
time to time, when the Administrative Agent deems it to be necessary or
desirable, appoint one or more trustees, co-trustees, collateral co-agents,
collateral subagents or attorneys-in-fact (each, a “Subagent”) with respect to
all or any part of the Collateral; provided, that no such Subagent shall be
authorized to take any action with respect to any Collateral unless and except
to the extent expressly authorized in writing by the Administrative Agent. 
Should any instrument in writing from the Borrower or any other Loan Party be
required by any Subagent so appointed by the Administrative Agent to more fully
or certainly vest in and confirm to such Subagent such rights, powers,
privileges and duties, the Borrower shall, or shall cause such Loan Party to,
execute, acknowledge and deliver any and all such instruments promptly upon
request by the Administrative Agent.  If any Subagent, or successor thereto,
shall die, become incapable of acting, resign or be removed, all rights, powers,
privileges and duties of such Subagent, to the extent permitted by law, shall
automatically vest in and be exercised by the Administrative Agent until the
appointment of a new Subagent.  The Administrative Agent shall not be
responsible for the negligence or misconduct of any agent, attorney-in-fact or
Subagent that it selects in accordance with the foregoing provisions of this
Section 8.02 in the absence of the Administrative Agent’s gross negligence or
willful misconduct.
SECTION VIII.03. Exculpatory Provisions.  Neither any Agent or its Affiliates
nor any of their respective officers, directors, employees, agents,
attorneys-in-fact or affiliates shall be (a) liable for any action lawfully
taken or omitted to be taken by it or such person under or in connection with
this Agreement or any other Loan Document (except to the extent that any of the
foregoing are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from its or such person’s own gross
negligence or willful misconduct) or (b) responsible in any manner to any of the
Lenders for any recitals, statements, representations or warranties made by any
Loan Party or any officer thereof contained in this Agreement or any other Loan
Document or in any certificate, report, statement or other document referred to
or provided for in, or received by the Agents under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of any Loan Party a party thereto to perform its
obligations hereunder or thereunder.  The Agents shall not be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Loan Party.  The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents.  Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default or Event of Default has occurred and is
continuing, and (b) the Administrative Agent shall not, except as expressly set
forth herein and in the other Loan Documents, have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Affiliates that is communicated to or obtained by the
person serving as the Administrative Agent or any of its Affiliates in any
capacity.  The Administrative Agent shall be deemed not to have knowledge of any
Default or Event of Default unless and until written notice describing such
Default or Event of Default is given to the Administrative Agent by the Borrower
or a Lender.  The Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document, (ii)
the contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or the creation, perfection or priority of any Lien purported to be
created by the Security Documents, (v) the value or the sufficiency of any
Collateral, or (vi) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

--------------------------------------------------------------------------------

SECTION VIII.04. Reliance by Administrative Agent.  The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) or conversation believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan hereunder, that by its terms must be
fulfilled to the satisfaction of a Lender, the Administrative Agent may presume
that such condition is satisfactory to such Lender unless the Administrative
Agent shall have received notice to the contrary from such Lender prior to the
making of such Loan.  The Administrative Agent may consult with legal counsel
(including counsel to Holdings or the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.  The Administrative Agent may deem and treat the payee of any Note
as the owner thereof for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Administrative
Agent.  The Administrative Agent shall be fully justified in failing or refusing
to take any action under this Agreement or any other Loan Document unless it
shall first receive such advice or concurrence of the Required Lenders (or, if
so specified by this Agreement, all or other Lenders) as it deems appropriate or
it shall first be indemnified to its satisfaction by the Lenders against any and
all liability and expense that may be incurred by it by reason of taking or
continuing to take any such action.  The Administrative Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
and the other Loan Documents in accordance with a request of the Required
Lenders (or, if so specified by this Agreement, all or other Lenders), and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders and all future holders of the Loans.
SECTION VIII.05. Notice of Default.  The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of any Default or Event of
Default unless the Administrative Agent has received written notice from a
Lender, Holdings or the Borrower referring to this Agreement, describing such
Default or Event of Default and stating that such notice is a “notice of
default.” In the event that the Administrative Agent receives such a notice, the
Administrative Agent shall give prompt notice thereof to the Lenders.  The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or, if
so specified by this Agreement, all or other Lenders); provided, that unless and
until the Administrative Agent shall have received such directions, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders.
SECTION VIII.06. Non-Reliance on Agents and Other Lenders.  Each Lender
expressly acknowledges that neither the Agents nor any of their respective
officers, directors, employees, agents, attorneys-in-fact or affiliates have
made any representations or warranties to it and that no act by any Agent
hereafter taken, including any review of the affairs of a Loan Party or any
affiliate of a Loan Party, shall be deemed to constitute any representation or
warranty by any Agent to any Lender.  Each Lender represents to the Agents that
it has, independently and without reliance upon any Agent or any other Lender,
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement.  Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates.  Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.
SECTION VIII.07. Indemnification.  The Lenders agree to indemnify each Agent in
its capacity as such (to the extent not reimbursed by Holdings or the Borrower
and without limiting the obligation of Holdings or the Borrower to do so), in
the amount of its pro rata share (based on its outstanding Loans), from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent in any way
relating to or arising out of the Commitments, this Agreement, any of the other
Loan Documents (including, without limitation, the Second Priority Intercreditor
Agreement, the Senior Fixed Collateral Intercreditor Agreement and the Senior
Lender Intercreditor Agreement) or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by such Agent under or in connection with any of the
foregoing; provided, that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from such Agent’s gross negligence or willful misconduct.  The failure of any
Lender to reimburse any Agent, promptly upon demand for its ratable share of any
amount required to be paid by the Lenders to such Agent as provided herein shall
not relieve any other Lender of its obligation hereunder to reimburse such Agent
for its ratable share of such amount, but no Lender shall be responsible for the
failure of any other Lender to reimburse such Agent for such other Lender’s
ratable share of such amount.  The agreements in this Section shall survive the
payment of the Loans and all other amounts payable hereunder.
SECTION VIII.08. Agent in Its Individual Capacity.  Each Agent and its
affiliates may make loans to, accept deposits from, and generally engage in any
kind of business with any Loan Party as though such Agent were not an Agent. 
With respect to its Loans made or renewed by it, each Agent shall have the same
rights and powers under this Agreement and the other Loan Documents as any
Lender and may exercise the same as though it were not an Agent, and the terms
“Lender” and “Lenders” shall include each Agent in its individual capacity.
SECTION VIII.09. Successor Administrative Agent.  The Administrative Agent may
resign as Administrative Agent upon 10 days’ notice to the Lenders and the
Borrower.  If the Administrative Agent shall resign as Administrative Agent
under this Agreement and the other Loan Documents, then the Required Lenders
shall appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default under Section 7.01(b), (c),
(h) or (i) shall have occurred and be continuing) be subject to approval by the
Borrower (which approval shall not be unreasonably withheld or delayed),
whereupon such successor agent shall succeed to the rights, powers and duties of
the Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans.  If no successor agent has accepted appointment as
Administrative Agent by the date that is 10 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
retiring Administrative Agent shall, on behalf of the Lenders, appoint a
successor agent which shall (unless an Event of Default under Section 7.01(b),
(c), (h) or (i) shall have occurred and be continuing) be subject to approval by
the Borrower (which approval shall not be unreasonably withheld or delayed). 
After any retiring Administrative Agent’s resignation as Administrative Agent,
the provisions of this Section 8.09 shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent under this
Agreement and the other Loan Documents.
SECTION VIII.10. Agents and Arrangers.  None of the Joint Lead Arrangers, the
Joint Additional Arrangers or the Co-Arrangers shall have any duties or
responsibilities hereunder in its capacity as such.
SECTION VIII.11. Certain ERISA Matters.
(a)
Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:

(i)
such Lender is not using “plan assets” (within the meaning of Section 3(42) of
ERISA or otherwise) of one or more Benefit Plans with respect to such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments or this Agreement,

(ii)
the transaction exemption set forth in one or more PTEs, such as PTE 84-14 (a
class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

--------------------------------------------------------------------------------

(iii)
(A) such Lender is an investment fund managed by a “Qualified Professional Asset
Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or



(iv)
such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.

(b)
In addition, unless either (1) sub-clause (i) in the immediately preceding
paragraph is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding paragraph, such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Loan Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto).To the extent the Administrative Agent (or any sub-agent thereof) or
any Related Party of any of the foregoing is not reimbursed and indemnified by
the Borrower, the Lenders severally agree to reimburse and indemnify the
Administrative Agent (or any such sub-agent) or such Related Party, as the case
may be, in proportion to their respective “pro rata shares” (determined as set
forth below) for and against any and all liabilities, obligations, losses,
damages, penalties, claims, actions, judgments, costs, expenses or disbursements
of whatsoever kind or nature which may be imposed on, asserted against or
incurred by the Administrative Agent (or such sub-agent) or such Related Party
in performing its duties hereunder or under any other Loan Document or in any
way relating to or arising out of this Agreement or any other Loan Document;
provided, that no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, claims, actions, judgments, suits,
costs, expenses or disbursements resulting from the Administrative Agent’s or
such Related Party’s, as applicable, gross negligence or willful misconduct (as
determined by a court of competent jurisdiction in a final and non-appealable
decision).  For purposes of this paragraph, a Lender’s “pro rata share” shall be
determined based upon its share of the sum of, without duplication, outstanding
Loans, in each case, at the time (or most recently outstanding and in effect).

ARTICLE IX


Miscellaneous
SECTION IX.01. Notices; Communications.
(a)
Except in the case of notices and other communications expressly permitted to be
given by telephone (and except as provided in Section 9.01(b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

(i)
if to any Loan Party or to the Administrative Agent, to the address, telecopier
number, electronic mail address or telephone number specified for such person on
Schedule 9.01; and

(ii)
if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

(b)
Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent; provided
that the foregoing shall not apply to notices to any Lender pursuant to
Article II if such Lender has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication. 
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

(c)
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received.  Notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in Section 9.01(b) above shall be effective as provided in such
Section 9.01(b).

(d)
Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto.

(e)
Documents required to be delivered pursuant to Section 5.04 (to the extent any
such documents are included in materials otherwise filed with the SEC) may be
delivered electronically (including as set forth in Section 9.17) and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 9.01, or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided, that (A) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender, and
(B) the Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents.  Notwithstanding anything contained herein, in every
instance the Borrower shall be required to provide paper copies of the
certificates required by Section 5.04(c) to the Administrative Agent.  Except
for such certificates required by Section 5.04(c), the Administrative Agent
shall have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

--------------------------------------------------------------------------------

SECTION IX.02. Survival of Agreement.  All covenants, agreements,
representations and warranties made by the Loan Parties herein, in the other
Loan Documents and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the Lenders and shall
survive the making by the Lenders of the Loans and the execution and delivery of
the Loan Documents, regardless of any investigation made by such persons or on
their behalf, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement or any other Loan Document is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not been terminated.  Without prejudice to the survival of any other
agreements contained herein, indemnification and reimbursement obligations
contained herein (including pursuant to Sections 2.15, 2.17 and 9.05) shall
survive the payment in full of the principal and interest hereunder, and the
termination of the Commitments or this Agreement.
SECTION IX.03. Binding Effect.  This Agreement shall become effective when it
shall have been executed by Holdings, the Borrower and the Administrative Agent
and when the Administrative Agent shall have been notified by each Lender (or
otherwise received evidence satisfactory to the Administrative Agent) that such
Lender has executed it and thereafter shall be binding upon and inure to the
benefit of Holdings, the Borrower, the Administrative Agent and each Lender and
their respective permitted successors and assigns.
SECTION IX.04. Successors and Assigns.
(a)
The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns permitted
hereby, except that (i) the Borrower may not assign or otherwise transfer any of
its rights or obligations hereunder without the prior written consent of each
Lender (and any attempted assignment or transfer by the Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section 9.04.  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (to the extent
provided in paragraph (c) of this Section 9.04), and, to the extent expressly
contemplated hereby, the Related Parties of each of the Agents and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement or the other Loan Documents.

(b)
  Subject to the conditions set forth in paragraph (b)(ii) below, any Lender may
assign to one or more assignees (each, an “Assignee”) all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitments and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld) of:

(A)
the Borrower; provided, that no consent of the Borrower shall be required for an
assignment to a Lender, an affiliate of a Lender, an Approved Fund (as defined
below) or, if an Event of Default under Sections 7.01(b), (c), (h) or (i) has
occurred and is continuing, any other person; and

(B)
the Administrative Agent; provided, that no consent of the Administrative Agent
shall be required for an assignment of all or any portion of a Term Loan to a
Lender, an Affiliate of a Lender or an Approved Fund.

(ii) Assignments shall be subject to the following additional conditions:
(A)
except in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund or an assignment of the entire remaining amount of the assigning
Lender’s Commitments or Loans under any Facility, the amount of the Commitments
or Loans of the assigning Lender subject to each such assignment (determined as
of the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent) shall not be less than, with respect to
the Bridge Euro Term Loans, €1.0 million and, with respect to the Bridge
Sterling Term Loans, £1.0 million, unless each of the Borrower and the
Administrative Agent otherwise consent; provided, that (1) no such consent of
the Borrower shall be required if an Event of Default under Sections 7.01(b),
(c), (h) or (i) has occurred and is continuing and (2) such amounts shall be
aggregated in respect of each Lender and its Affiliates or Approved Funds (with
simultaneous assignments to or by two or more Related Funds shall be treated as
one assignment), if any;

(B)
the parties to each assignment shall execute and deliver to the Administrative
Agent an Assignment and Acceptance via an electronic settlement system
acceptable to the Administrative Agent (or, if previously agreed with the
Administrative Agent, manually), and shall pay to the Administrative Agent a
processing and recordation fee of $3,500 (which fee may be waived or reduced in
the sole discretion of the Administrative Agent);

(C)
the Assignee, if it shall not be a Lender, shall deliver to the Administrative
Agent an Administrative Questionnaire and all applicable tax forms; and

(D)
the Assignee shall not be the Borrower or any of the Borrower’s Affiliates or
Subsidiaries.

Notwithstanding anything herein (including in clause (A) above) or in any other
Loan Document to the contrary, no Lender shall affect any assignment with
respect to the Bridge Term Facilities during the Certain Funds Period (other
than an assignment to Goldman Sachs International Bank, Goldman Sachs Lending
Partners, Wells Fargo Securities International Limited, Wells Fargo Securities,
LLC or to those banks, financial institutions or other institutional lenders
that have been agreed by the Borrower and the Joint Lead Arrangers prior to the
Effective Date) without the Borrower’s prior written consent in the Borrower’s
sole discretion.
For the purposes of this Section 9.04, “Approved Fund” means any person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.  Notwithstanding the foregoing, no Lender shall be permitted to assign
or transfer any portion of its rights and obligations under this Agreement to an
Ineligible Institution without the prior written consent of the Borrower.
(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
below, from and after the effective date specified in each Assignment and
Acceptance the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.17 and 9.05).  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section 9.04.

--------------------------------------------------------------------------------

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Lenders may treat each person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
(v) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an Assignee, the Assignee’s completed Administrative
Questionnaire (unless the Assignee shall already be a Lender hereunder), all
applicable tax forms, the processing and recordation fee referred to in
paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall
promptly accept such Assignment and Acceptance and record the information
contained therein in the Register.  No assignment, whether or not evidenced by a
promissory note, shall be effective for purposes of this Agreement unless it has
been recorded in the Register as provided in this paragraph (b)(v).
(c)
  Any Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitments and the Loans
owing to it); provided, that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrower, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement pursuant to which a Lender
sells such a participation shall provide that such Lender shall retain the sole
right to enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement and the
other Loan Documents; provided, that (x) such agreement may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver that (1) requires the consent of each Lender directly
affected thereby pursuant to Section 9.04(a)(i) or clauses (i), (ii), (iii),
(iv), (v) or (vi) of the first proviso to Section 9.08(b) and (2) directly
affects such Participant and (y) no other agreement with respect to amendment,
modification or waiver may exist between such Lender and such Participant. 
Subject to paragraph (c)(ii) of this Section 9.04, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section 9.04.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.06 as though it were a Lender, provided such Participant shall be
subject to Section 2.18(c) as though it were a Lender.

(i) A Participant shall not be entitled to receive any greater payment under
Section 2.15, 2.16 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent.  A Participant shall not be entitled to the benefits of
Section 2.17 to the extent such Participant fails to comply with Section 2.17(e)
and (f) as though it were a Lender.
(d)
Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank, and this Section 9.04 shall not apply to any such pledge or assignment of
a security interest; provided, that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.

(e)
The Borrower, upon receipt of written notice from the relevant Lender, agrees to
issue Notes to any Lender requiring Notes to facilitate transactions of the type
described in paragraph (d) above.

(f)
Notwithstanding the foregoing, any Conduit Lender may assign any or all of the
Loans it may have funded hereunder to its designating Lender without the consent
of the Borrower or the Administrative Agent.  Each of Holdings, the Borrower,
each Lender and the Administrative Agent hereby confirms that it will not
institute against a Conduit Lender or join any other person in instituting
against a Conduit Lender any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceeding under any state bankruptcy or similar law, for one
year and one day after the payment in full of the latest maturing commercial
paper note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto and each Loan Party for any loss, cost, damage
or expense arising out of its inability to institute such a proceeding against
such Conduit Lender during such period of forbearance.

(g)
If the Borrower wishes to replace the Loans or Commitments under any Facility
with ones having different terms, it shall have the option, with the consent of
the Administrative Agent and subject to at least three Business Days’ advance
notice to the Lenders under such Facility, instead of prepaying the Loans or
reducing or terminating the Commitments to be replaced, to (i) require the
Lenders under such Facility to assign such Loans or Commitments to the
Administrative Agent or its designees and (ii) amend the terms thereof in
accordance with Section 9.08 (with such replacement, if applicable, being deemed
to have been made pursuant to Section 9.08(d)).  Pursuant to any such
assignment, all Loans and Commitments to be replaced shall be purchased at par
(allocated among the Lenders under such Facility in the same manner as would be
required if such Loans were being optionally prepaid or such Commitments were
being optionally reduced or terminated by the Borrower), accompanied by payment
of any accrued interest and fees thereon and any other amounts owing pursuant to
Section 9.05(b).  By receiving such purchase price, the Lenders under such
Facility shall automatically be deemed to have assigned the Loans or Commitments
under such Facility pursuant to the terms of the form of Assignment and
Acceptance attached hereto as Exhibit A, and accordingly no other action by such
Lenders shall be required in connection therewith.  The provisions of this
paragraph (g) are intended to facilitate the maintenance of the perfection and
priority of existing security interests in the Collateral during any such
replacement.

(h)
Notwithstanding the foregoing, no assignment may be made to an Ineligible
Institution without the prior written consent of the Borrower.

SECTION IX.05. Expenses; Indemnity.
(a)
The Borrower agrees to pay (i) all reasonable out-of-pocket expenses (including
Other Taxes) incurred by the Administrative Agent in connection with the
preparation of this Agreement and the other Loan Documents, or by the
Administrative Agent in connection with the syndication of the Commitments or
the administration of this Agreement (including expenses incurred in connection
with due diligence and initial and ongoing Collateral examination to the extent
incurred with the reasonable prior approval of the Borrower and the reasonable
fees, disbursements and charges for no more than one counsel in each
jurisdiction where Collateral is located) or in connection with the
administration of this Agreement and any amendments, modifications or waivers of
the provisions hereof or thereof (whether or not the Transactions hereby
contemplated shall be consummated), including the reasonable fees, charges and
disbursements of Cahill Gordon & Reindel LLP, counsel for the Administrative
Agent, the Joint Lead Arrangers, the Joint Additional Arrangers and the
Co-Arrangers and Allen & Overy LLP, special U.K. counsel for the Administrative
Agent, the Joint Lead Arrangers, the Joint Additional Arrangers and the
Co-Arrangers and, if necessary, the reasonable fees, charges and disbursements
of one local counsel per jurisdiction, and (ii) all out-of-pocket expenses
(including Other Taxes) incurred by the Administrative Agent or any Lender in
connection with the enforcement or protection of their rights in connection with
this Agreement and the other Loan Documents, in connection with the Loans made
hereunder, including the fees, charges and disbursements of counsel for the
Administrative Agent (including any special and local counsel).

--------------------------------------------------------------------------------

(b)
The Borrower agrees to indemnify the Administrative Agent, the Agents, the Joint
Lead Arrangers, the Joint Additional Arrangers and the Co-Arrangers, each
Lender, each of their respective Affiliates and each of their respective
directors, trustees, officers, employees, agents, trustees and advisors (each
such person being called an “Indemnitee”) against, and to hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including reasonable counsel fees, charges and disbursements (except
the allocated costs of in-house counsel), incurred by or asserted against any
Indemnitee arising out of, in any way connected with, or as a result of (i) the
execution or delivery of this Agreement or any other Loan Document (including,
without limitation, the Second Priority Intercreditor Agreement, the Senior
Fixed Collateral Intercreditor Agreement and the Senior Lender Intercreditor
Agreement) or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto and thereto of their respective obligations
thereunder or the consummation of the Transactions and the other transactions
contemplated hereby, (ii) the use of the proceeds of the Loans, or (iii) any
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto and regardless of whether such
matter is initiated by a third party or by Holdings, the Borrower or any of
their subsidiaries or Affiliates; provided, that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a final, non-appealable
judgment of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of such Indemnitee (for purposes of this
proviso only, each of the Administrative Agent, the Joint Lead Arrangers, the
Joint Additional Arrangers, the Co-Arrangers or any Lender shall be treated as
several and separate Indemnitees, but each of them together with its respective
Related Parties, shall be treated as a single Indemnitee).  Subject to and
without limiting the generality of the foregoing sentence, the Borrower agrees
to indemnify each Indemnitee against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses, including
reasonable counsel or consultant fees, charges and disbursements (limited to not
more than one counsel, plus, if necessary, one local counsel per jurisdiction)
(except the allocated costs of in-house counsel), incurred by or asserted
against any Indemnitee arising out of, in any way connected with, or as a result
of (A) any claim related in any way to Environmental Laws and Holdings, the
Borrower or any of their Subsidiaries, or (B) any actual or alleged presence,
Release or threatened Release of Hazardous Materials at, under, on or from any
Real Property; provided, that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or any of its Related Parties.  None of the
Indemnitees (or any of their respective affiliates) shall be responsible or
liable to the Funds, Holdings, the Borrower or any of their respective
subsidiaries, Affiliates or stockholders or any other person or entity for any
special, indirect, consequential or punitive damages, which may be alleged as a
result of the Facilities or the Transactions.  The provisions of this
Section 9.05 shall remain operative and in full force and effect regardless of
the expiration of the term of this Agreement, the consummation of the
transactions contemplated hereby, the repayment of any of the Obligations, the
invalidity or unenforceability of any term or provision of this Agreement or any
other Loan Document, or any investigation made by or on behalf of the
Administrative Agent or any Lender.  All amounts due under this Section 9.05
shall be payable on written demand therefor accompanied by reasonable
documentation with respect to any reimbursement, indemnification or other amount
requested.

(c)
Except as expressly provided in Section 9.05(a) with respect to Other Taxes,
which shall not be duplicative with any amounts paid pursuant to Section 2.17,
this Section 9.05 shall not apply to Taxes.

(d)
To the fullest extent permitted by applicable law, Holdings and the Borrower
shall not assert, and hereby waive, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof.  No Indemnitee
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

(e)
The agreements in this Section 9.05 shall survive the resignation of the
Administrative Agent, the replacement of any Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all the other
Obligations and the termination of this Agreement.

SECTION IX.06. Right of Set-off.  If an Event of Default shall have occurred and
be continuing, subject to Section 4.03, each Lender is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other indebtedness at any time owing by such
Lender to or for the credit or the account of Holdings, the Borrower or any
Subsidiary against any of and all the obligations of Holdings or the Borrower
now or hereafter existing under this Agreement or any other Loan Document held
by such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement or such other Loan Document and although the
obligations may be unmatured.  The rights of each Lender under this Section 9.06
are in addition to other rights and remedies (including other rights of set-off)
that such Lender may have.
SECTION IX.07. Applicable Law.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(OTHER THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN
DOCUMENTS) SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.
SECTION IX.08. Waivers; Amendment.
(a)
No failure or delay of the Administrative Agent or any Lender in exercising any
right or power hereunder or under any Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have.  No waiver
of any provision of this Agreement or any other Loan Document or consent to any
departure by Holdings, the Borrower or any other Loan Party therefrom shall in
any event be effective unless the same shall be permitted by paragraph (b)
below, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given.  No notice or demand on Holdings,
the Borrower or any other Loan Party in any case shall entitle such person to
any other or further notice or demand in similar or other circumstances.

(b)
Neither this Agreement nor any other Loan Document nor any provision hereof or
thereof may be waived, amended or modified except in the case of this Agreement,
pursuant to an agreement or agreements in writing entered into by Holdings, the
Borrower and the Required Lenders, and (z) in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by each
party thereto and the Administrative Agent (or, in the case of any Security
Documents, the Collateral Agent if so provided therein) and consented to by the
Required Lenders; provided, however, that no such agreement shall:

(i)
decrease or forgive the principal amount of, or extend the final maturity of, or
decrease the rate of interest on, any Loan without the prior written consent of
each Lender directly affected thereby,

(ii)
increase or extend the Commitment of any Lender or decrease any fees of any
Lender without the prior written consent of such Lender (it being understood
that waivers or modifications of conditions precedent, covenants, Defaults or
Events of Default or of a mandatory reduction in the aggregate Commitments shall
not constitute an increase of the Commitments of any Lender),

(iii)
[reserved],

--------------------------------------------------------------------------------

(iv)
amend the provisions of Section 5.02 of the Collateral Agreement in a manner
that would by its terms alter the pro rata sharing of payments required thereby,
without the prior written consent of each Lender adversely affected thereby,



(v)
amend or modify the provisions of this Section 9.08 or the definition of the
term “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the prior written
consent of each Lender adversely affected thereby (it being understood that,
with the consent of the Required Lenders, additional extensions of credit
pursuant to this Agreement may be included in the determination of the Required
Lenders on substantially the same basis as the Loans and Commitments are
included on the Closing Date),

(vi)
release all or substantially all the Collateral or release any of Holdings, the
Borrower or all or substantially all of the Subsidiary Loan Parties from their
respective Guarantees under the Collateral Agreement, unless, in the case of a
Subsidiary Loan Party, all or substantially all the Equity Interests of such
Subsidiary Loan Party is sold or otherwise disposed of in a transaction
permitted by this Agreement, without the prior written consent of each Lender;

(vii)
effect any waiver, amendment or modification that by its terms adversely affects
the rights in respect of payments or collateral of Lenders participating in any
Facility differently from those of Lender participating in another Facility,
without the consent of the majority-in-interest of the Lenders participating in
the adversely affected Facility (it being agreed that the Required Lenders may
waive, in whole or in part, any prepayment or Commitment reduction required by
Section 2.11 so long as the application of any prepayment or Commitment
reduction still required to be made is not changed);

provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent hereunder without the
prior written consent of the Administrative Agent acting as such at the
effective date of such agreement, as applicable.  Each Lender shall be bound by
any waiver, amendment or modification authorized by this Section 9.08 and any
consent by any Lender pursuant to this Section 9.08 shall bind any assignee of
such Lender.
(c)
Without the consent of any Joint Lead Arranger, Joint Additional Arranger,
Co-Arranger or Lender, the Loan Parties and the Administrative Agent may (in
their respective sole discretion, or shall, to the extent required by any Loan
Document) enter into any amendment, modification or waiver of any Loan Document,
or enter into any new agreement or instrument, to effect the granting,
perfection, protection, expansion or enhancement of any security interest in any
Collateral or additional property to become Collateral for the benefit of the
Secured Parties, or as required by local law to give effect to, or protect any
security interest for the benefit of the Secured Parties, in any property or so
that the security interests therein comply with applicable law.

(d)
Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent, Holdings and the Borrower (a) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the Loans and the accrued interest and fees in respect thereof and (b) to
include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders.

(e)
Notwithstanding the foregoing, this Agreement and the other Loan Documents may
be amended (or amended and restated) with written consent of the Administrative
Agent and the Borrower in order to make modification contemplated by the terms
of the Fee Letters.

SECTION IX.09. Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the applicable interest rate, together with all fees
and charges that are treated as interest under applicable law (collectively, the
“Charges”), as provided for herein or in any other document executed in
connection herewith, or otherwise contracted for, charged, received, taken or
reserved by any Lender, shall exceed the maximum lawful rate (the “Maximum
Rate”) that may be contracted for, charged, taken, received or reserved by such
Lender in accordance with applicable law, the rate of interest payable
hereunder, together with all Charges payable to such Lender, shall be limited to
the Maximum Rate; provided, that such excess amount shall be paid to such Lender
on subsequent payment dates to the extent not exceeding the legal limitation.
SECTION IX.10. Entire Agreement.  This Agreement, the other Loan Documents and
the agreements regarding certain fees referred to herein constitute the entire
contract between the parties relative to the subject matter hereof.  Any
previous agreement among or representations from the parties or their Affiliates
with respect to the subject matter hereof is superseded by this Agreement and
the other Loan Documents.  Notwithstanding the foregoing, the Fee Letters shall
survive the execution and delivery of this Agreement and remain in full force
and effect.  Nothing in this Agreement or in the other Loan Documents, expressed
or implied, is intended to confer upon any party other than the parties hereto
and thereto any rights, remedies, obligations or liabilities under or by reason
of this Agreement or the other Loan Documents, except as set forth under Section
9.05(b).
SECTION IX.11. WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.
SECTION IX.12. Severability.  In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby.  The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.
SECTION IX.13. Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract, and shall become effective as
provided in Section 9.03.  Delivery of an executed counterpart to this Agreement
by facsimile transmission (or other electronic transmission pursuant to
procedures approved by the Administrative Agent) shall be as effective as
delivery of a manually signed original.
SECTION IX.14. Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
SECTION IX.15. Jurisdiction; Consent to Service of Process.
(a)
Each of the parties hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of any New York State
court or federal court of the United States of America sitting in New York City,
and any appellate court from any thereof (collectively, “New York Courts”), in
any action or proceeding arising out of or relating to this Agreement or the
other Loan Documents, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
federal court.  Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Agreement shall affect any right that any party may otherwise
have to bring any action or proceeding relating to this Agreement or any of the
other Loan Documents in the courts of any jurisdiction, except that each of the
Loan Parties agrees that (a) it will not bring any such action or proceeding in
any court other than New York Courts (it being acknowledged and agreed by the
parties hereto that any other forum would be inconvenient and inappropriate in
view of the fact that more of the Lenders who would be affected by any such
action or proceeding have contacts with the State of New York than any other
jurisdiction), and (b) in any such action or proceeding brought against any Loan
Party in any other court, it will not assert any cross-claim, counterclaim or
setoff, or seek any other affirmative relief, except to the extent that the
failure to assert the same will preclude such Loan Party from asserting or
seeking the same in the New York Courts.

--------------------------------------------------------------------------------

(b)
Each of the parties hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the other Loan Documents in any
New York State or federal court.  Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.



SECTION IX.16. Confidentiality.  Each of the Lenders and each of the Agents
agrees that it shall maintain in confidence any information relating to
Holdings, the Borrower and any Subsidiary furnished to it by or on behalf of
Holdings, the Borrower or any Subsidiary (other than information that (a) has
become generally available to the public other than as a result of a disclosure
by such party, (b) has been independently developed by such Lender or such Agent
without violating this Section 9.16 or (c) was available to such Lender or such
Agent from a third party having, to such person’s knowledge, no obligations of
confidentiality to Holdings, the Borrower or any other Loan Party) and shall not
reveal the same other than to its directors, trustees, officers, employees and
advisors with a need to know or to any person that approves or administers the
Loans on behalf of such Lender (so long as each such person shall have been
instructed to keep the same confidential in accordance with this Section 9.16),
except:  (A) to the extent necessary to comply with law or any legal process or
the requirements of any Governmental Authority, the National Association of
Insurance Commissioners or of any securities exchange on which securities of the
disclosing party or any Affiliate of the disclosing party are listed or traded,
(B) as part of normal reporting or review procedures to, or examinations by,
Governmental Authorities or self-regulatory authorities, including the National
Association of Insurance Commissioners or the Financial Industry Regulatory
Authority, (C) to its parent companies, Affiliates or auditors (so long as each
such person shall have been instructed to keep the same confidential in
accordance with this Section 9.16), (D) in order to enforce its rights under any
Loan Document in a legal proceeding, (E) to any pledge under Section 9.04(d) or
any other prospective assignee of, or prospective Participant in, any of its
rights under this Agreement (so long as such person shall have been instructed
to keep the same confidential in accordance with this Section 9.16) and (F) to
any direct or indirect contractual counterparty in Swap Agreements or such
contractual counterparty’s professional advisor (so long as such contractual
counterparty or professional advisor to such contractual counterparty agrees to
be bound by the provisions of this Section 9.16).
The Borrower, in respect of the Agents and the Lenders, and the Agents and the
Lenders, in respect of the Borrower, the Target and their respective
Subsidiaries and other Affiliates, may not issue any press release or make any
public announcement which references the other relevant party in the context of
the Acquisition except with the applicable party’s prior written consent, such
consent not to be unreasonably withheld or delayed and not to be required in the
case of references required by the Takeover Rules or applicable laws or
regulations in relation to the Acquisition or the rules of any securities
exchange or regulatory authority (but the parties shall use all reasonable
endeavors to consult with each other prior to making any such press release or
public announcement).
SECTION IX.17. Platform; Borrower Materials.  The Borrower hereby acknowledges
that (a) the Administrative Agent and/or the Joint Lead Arrangers, the Joint
Additional Arrangers and the Co-Arrangers will make available to the Lenders
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”), and
(b) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do
not wish to receive material non-public information with respect to the Borrower
or its securities) (each, a “Public Lender”).  The Borrower hereby agrees that
it will use commercially reasonable efforts to identify that portion of the
Borrower Materials that may be distributed to the Public Lenders and that
(i) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof, (ii) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Joint Lead Arrangers, the Joint Additional Arrangers, the
Co-Arrangers and the Lenders to treat such Borrower Materials as either publicly
available information or not material information (although it may be sensitive
and proprietary) with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws, (iii) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Investor;” and (iv) the Administrative Agent and the
Joint Lead Arrangers, the Joint Additional Arrangers and the Co-Arrangers shall
be entitled to treat any Borrower Materials that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not designated
“Public Investor.”
SECTION IX.18. Release of Liens and Guarantees.  In the event that any Loan
Party conveys, sells, leases, assigns, transfers or otherwise disposes of all or
any portion of any of the Equity Interests or assets of any Subsidiary Loan
Party to a person that is not (and is not required to become) a Loan Party in a
transaction not prohibited by Section 6.05, the Collateral Agent shall promptly
(and the Lenders hereby authorize the Collateral Agent to) take such action and
execute any such documents as may be reasonably requested by Holdings or the
Borrower and at the Borrower’s expense to release any Liens created by any Loan
Document in respect of such Equity Interests or assets, and, in the case of a
disposition of the Equity Interests of any Subsidiary Loan Party in a
transaction permitted by Section 6.05 and as a result of which such Subsidiary
Loan Party would cease to be a Subsidiary, terminate such Subsidiary Loan
Party’s obligations under its Guarantee.  In addition, the Collateral Agent
agrees to take such actions as are reasonably requested by Holdings or the
Borrower and at the Borrower’s expense to terminate the Liens and security
interests created by the Loan Documents when all the Obligations (other than
contingent indemnification Obligations) are paid in full and all Commitments are
terminated.  Any representation, warranty or covenant contained in any Loan
Document relating to any such Equity Interests, asset or subsidiary of Holdings
shall no longer be deemed to be made once such Equity Interests or asset is so
conveyed, sold, leased, assigned, transferred or disposed of.
SECTION IX.19. PATRIOT Act Notice.  Each Lender that is subject to the PATRIOT
Act (as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “PATRIOT Act”), it is required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of each Loan Party and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify each Loan
Party in accordance with the PATRIOT Act.
SECTION IX.20. Intercreditor Agreements and Collateral Agreement.  Each Lender
hereunder (a) consents to the priority and/or subordination of Liens provided
for in the Second Priority Intercreditor Agreement, (b) consents to the priority
and/or subordination of Liens provided for in the Senior Lender Intercreditor
Agreement, (c) consents to the priority and/or subordination of Liens provided
for in the Senior Fixed Collateral Intercreditor Agreement, (d) agrees that it
will be bound by and will take no actions contrary to the provisions of the
Second Priority Intercreditor Agreement, the Senior Lender Intercreditor
Agreement or the Senior Fixed Collateral Intercreditor Agreement, (e) authorizes
and instructs the Collateral Agent to enter into the First Lien Bridge Joinder
to Second Priority Intercreditor Agreement on behalf of itself and such Lender,
(f) authorizes and instructs the Administrative Agent and the Collateral Agent
to enter into the First Lien Bridge Joinder to Senior Lender Intercreditor
Agreement on behalf of itself and such Lender, (g) authorizes and instructs the
Administrative Agent and the Collateral Agent to enter into the First Lien
Bridge Joinder to Senior Fixed Collateral Intercreditor Agreement and (h)
consents to entering into the First Lien Guarantee and Collateral Agreement in
the form of Exhibit E herein.  The foregoing provisions are intended as an
inducement to the Lenders to extend credit and such Lenders are intended third
party beneficiaries of such provisions and the provisions of the Second Priority
Intercreditor Agreement, the Senior Lender Intercreditor Agreement and the
Senior Fixed Collateral Intercreditor Agreement.
SECTION IX.21. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:



--------------------------------------------------------------------------------

(a)
the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b)
the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)
a reduction in full or in part or cancellation of any such liability;

(ii)
a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)
the variation of the terms of such liability in connection with the exercise of
the write-down and conversion powers of any EEA Resolution Authority.

ARTICLE X


Rollover Loan Provisions
SECTION X.01. Provisions Applicable to Rollover Loans.
(a)
Without further notice to or consent of any Lender, the Borrower or the
Administrative Agent, on the Bridge Term Loan Maturity Date and without any
action by the Administrative Agent, any Loan Party or any Lender, this Agreement
and the Collateral Agreement shall, subject to Section 2.01(e) automatically be
amended as follows in order to make the restrictions, requirements, rights and
remedies described below that are contained in this Agreement and the Collateral
Agreement substantially identical to the restrictions, requirements, rights and
remedies set forth in the Description of Notes in Exhibit I (with mechanical and
conforming changes to provisions of this Agreement (including any definitions
related to the following provisions)):

(i)
the provisions of Section 2.10(c) shall be amended to conform to the provisions
set forth in the covenant described under “Certain Covenants—Asset Sales”;

(ii)
the affirmative covenants set forth in Article V of this Agreement will be
amended or deleted to conform to the affirmative covenants set forth in the
Description of Notes and including customary high-yield indenture affirmative
covenants typically excluded from the Description of Notes but included in
customary high yield indentures such as “Certificates; Other Information”;
“Preservation of Existence”; and “Maintenance of Properties”;

(iii)
the negative covenants set forth in Article VI of this Agreement will be amended
or deleted to conform to the negative covenants set forth in the Description of
Notes;

(iv)
the Events of Default set forth in Section 7.01 of this Agreement (excluding
Section 7.01(d) with respect to Section 2.21) will be amended or deleted to
conform to the events of default provisions set forth in the Description of
Notes (it being understood that any event in existence prior to the Bridge Term
Facility Maturity Date that is continuing shall be taken into account in
determining whether any Default or Event of Default exists from and after the
Bridge Term Facility Maturity Date and this clause (iv) shall not operate as a
waiver of, or otherwise cure any, Default or Event of Default existing on the
Bridge Term Facility Maturity Date immediately prior to giving effect to this
provision);

(v)
defined terms used in Sections amended pursuant to the foregoing provisions
shall be deleted (to the extent no longer used in this Agreement or any Loan
Document) and new defined terms shall be added from or conformed to, as
applicable, the definitions to conform to the definitions set forth in the
Description of Notes;

(vi)
clause (b) of Section 9.08 will be amended, to the extent applicable, to (A)
require the consent of each Lender for amendments and waivers that would require
the consent of each affected holder of Exchange Notes and (B) permit the
Administrative Agent and the Borrower to amend or supplement this Agreement and
the other Loan Documents without the consent of any Lender to the extent a
corresponding amendment or supplement would not require the consent of any
holder of Exchange Notes as provided under the Description of Notes; and

(vii)
Section 9.18 and the Collateral Agreement shall be amended to conform to the
release of guarantor provisions set forth in the provision of the Description of
Notes.

(b)
In furtherance of the foregoing clause (a), notwithstanding anything to the
contrary in Article IX, the Administrative Agent will, at the request of the
Borrower, enter into such technical amendments to the Loan Documents reasonably
necessary to effect the foregoing and no consent from any other party shall be
required in connection therewith.

[SIGNATURE PAGES FOLLOW]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.
BERRY GLOBAL GROUP, INC.
By: /s/ Jason K. Greene
 Name: Jason K. Greene
 Title: Executive Vice President, Chief Legal Officer and Secretary
BERRY GLOBAL, INC.
By: /s/ Jason K. Greene
 Name: Jason K. Greene
 Title: Executive Vice President, General Counsel and Secretary

--------------------------------------------------------------------------------



GOLDMAN SACHS BANK USA,
as Administrative Agent, Collateral Agent and as a Lender
By: /s/ Robert Ehudin
 Name: Robert Ehudin
 Title: Authorized Signatory

--------------------------------------------------------------------------------



GOLDMAN SACHS LENDING PARTNERS LLC,
as a Lender
By: /s/ Robert Ehudin
 Name: Robert Ehudin
 Title: Authorized Signatory

--------------------------------------------------------------------------------



WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender
By: /s/ Kay Reedy
 Name: Kay Reedy
 Title: Managing Director




WELLS FARGO SECURITIES, LLC,


By: /s/ Todd B. Schanzlin
 Name: Todd B. Schanzlin
Title: Managing Director

--------------------------------------------------------------------------------



JPMORGAN CHASE BANK, N.A.,
as a Lender
By: /s/ Sabir A. Hashmy
Name: Sabir A. Hashmy
 Title: Managing Director

--------------------------------------------------------------------------------



MORGAN STANLEY BANK, N.A.,
as a Lender
By: /s/ Robbie Pearson
Name: Robbie Pearson
 Title: Authorized Signatory

--------------------------------------------------------------------------------



ROYAL BANK OF CANADA,
as a Lender
By: /s/ Sinan Tarlan
Name: Sinan Tarlan
 Title: Authorized Signatory

--------------------------------------------------------------------------------



BARCLAYS BANK PLC,
as a Lender
By: /s/ Brad Aston
Name: Brad Aston
 Title: Managing Director

--------------------------------------------------------------------------------



DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH,
as a Lender
By: /s/ Edwin E. Roland
Name: Edwin E. Roland
 Title: Managing Director
By: /s/ Joseph Pandolfo
Name: Joseph Pandolfo
 Title: Director

--------------------------------------------------------------------------------



UBS AG, STAMFORD BRANCH,
as a Lender
By: /s/ Houssem Daly
Name: Houssem Daly
 Title: Associate Director
Banking Products Services, US
By: /s/ Darlene Arias
Name: Darlene Arias
 Title: Director

--------------------------------------------------------------------------------



U.S. BANK NATIONAL ASSOCIATION,
as a Lender
By: /s/ Neil Brisson
Name: Neil Brisson
Title: Managing Director

--------------------------------------------------------------------------------

BANK OF MONTREAL,
as a Lender
By: /s/ Tyler Craig
Name: Tyler Craig
Title: Managing Director

